--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.15
 
PURCHASE AND SALE AGREEMENT




RED HAWK PETROLEUM, LLC
AS SELLER




AND




RJ RESOURCES CORP.
AS BUYER


 
 
1

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     Page
ARTICLE I
Assigned Interests
1
Section 1.01
Agreement to Sell and Purchase.
1
Section 1.02
Assigned Interests.
1
Section 1.03
Excluded Assets.
2
Section 1.04
Subject to Continental Purchase Agreement.
2
Section 1.05
Operational Covenant.
2
     
ARTICLE II
Purchase Price
3
Section 2.01
Purchase Price.
3
     
ARTICLE III
Assignment
3
     
ARTICLE IV
Representations and Warranties of Seller
3
Section 4.01
Existence.
3
Section 4.02
Authority.
3
Section 4.03
Execution.
4
Section 4.04
Brokers.
4
Section 4.05
Bankruptcy.
4
Section 4.06
Suits.
4
Section 4.07
Foreign Person.
4
Section 4.08
Consents.
4
Section 4.09
Preferential Rights
4
Section 4.10
Disclosure.
4
     
ARTICLE V
Representations and Warranties of Buyer
5
Section 5.01
Existence.
5
Section 5.02
Authority.
5
Section 5.03
Execution.
5
Section 5.04
Brokers.
5
Section 5.05
Bankruptcy.
5
Section 5.06
Suits.
5
Section 5.07
Independent Evaluation.
5
Section 5.08
Accredited Investor.
6
Section 5.09
Securities Law Disclosure.
6
     
ARTICLE VI
Conditions to Buyer’s Obligations to Close
6
Section 6.01
Compliance With Agreement.
6
Section 6.02
Representation and Warranties True at Closing.
6
Section 6.03
Litigation.
6
Section 6.04
Non-Foreign Affidavit.
7
     
ARTICLE VII
Conditions to Seller’s Obligation to Close
7
Section 7.01
Compliance With Agreement.
7
Section 7.02
Litigation.
7
Section 7.03
Representation and Warranties True at Closing.
7
Section 7.04
Transaction Documents.
7

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


     Page
Section 7.05
Purchase Agreement.
7
     
ARTICLE VIII
The Closing
7
Section 8.01
Time and Place of the Closing.
7
Section 8.02
Transfer Taxes.
7
Section 8.03
Ad Valorem and Similar Taxes.
7
Section 8.04
Actions of Seller at the Closing.
8
Section 8.05
Actions of Buyer at the Closing.
8
Section 8.06
Further Assurances.
8
     
ARTICLE IX
No Consequential Damages
8
     
ARTICLE X
Obligations and Indemnification
8
Section 10.01
Retained Obligations.
8
Section 10.02
Assumed Obligations.
8
Section 10.03
Buyer’s Indemnification.
9
Section 10.04
Seller’s Indemnification.
9
     
ARTICLE XI
Limitations on Representations and Warranties
10
Section 11.01
Disclaimers of Representations and Warranties.
10
Section 11.02
NORM Acknowledgment.
11
     
ARTICLE XII
Miscellaneous
11
Section 12.01
Expenses.
11
Section 12.02
Filings, Notices and Certain Governmental Approvals.
11
Section 12.03
Entire Agreement.
12
Section 12.04
Waiver.
12
Section 12.05
Publicity.
12
Section 12.06
Construction.
12
Section 12.07
No Third Party Beneficiaries.
12
Section 12.08
Assignment.
12
Section 12.09
Governing Law; Jurisdiction, Venue; Jury Waiver.
13
Section 12.10
Notices.
13
Section 12.11
Severability.
14
Section 12.12
Survival.
14
Section 12.13
Time of the Essence.
14
Section 12.14
Counterpart Execution.
14
Section 12.15
Waiver of Right to Rescission.
14
Section 12.16
No Merger.
14
Section 12.17
Attorney’s Fees.
14

 
 
 
ii

--------------------------------------------------------------------------------

 
 
EXHIBITS


Exhibit A  –  Interests
Exhibit B  –  Wells
Exhibit C  –  Continental Purchase Agreement
Exhibit D  –  Assignment and Bill of Sale
 
 
 
iii

--------------------------------------------------------------------------------

 
PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (this “Agreement”) is made and entered into as
of the 7th day of March, 2014, but effective as of 12:02 a.m. Mountain Time on
December 1, 2013 (“Effective Time”), by and between Red Hawk Petroleum, LLC., a
Nevada limited liability company (“Seller”), and RJ Resources Corp., a Delaware
corporation (“Buyer”; Buyer and Seller are referred to herein, collectively, as
the “Parties” and, individually, as a “Party”).
 
W I T N E S S E T H:
 
WHEREAS, Seller is a subsidiary of PEDEVCO Corp. (“PEDEVCO”);
 
WHEREAS, PEDEVCO is party to that certain Note Purchase Agreement dated as of
the date hereof (as amended, amended and restated, supplemented, or otherwise
modified from time to time, the “Purchase Agreement”) by and between PEDEVCO,
Buyer and the other investors party thereto (collectively, the “Investors”) and
BAM Administrative Services LLC, as agent for the Investors, pursuant to which
the Investors agreed to extend loans to PEDEVCO in the principal amount of up to
$50,000,000 (the “Loans”);
 
WHEREAS, in order to induce Buyer to enter into the Purchase Agreement and to
extend a portion of the Loans to PEDEVCO pursuant to the Purchase Agreement, and
in consideration thereof, Seller has agreed to execute and deliver this
Agreement;
 
WHEREAS, the aforesaid Loans will be beneficial to Seller inasmuch as the
proceeds of the Loans to PEDEVCO will directly benefit Seller;
 
WHEREAS, Seller is the owner of the Assigned Interests (as hereinafter defined);
and
 
WHEREAS, Seller is willing to sell to Buyer, and Buyer is willing to purchase
from Seller, the Assigned Interests as of the Effective Time, in accordance with
the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the mutual benefits derived from this
Agreement by each Party, the covenants herein after set forth, the Parties
hereby agree as follows:
 
ARTICLE I
Assigned Interests
 
Section 1.01        Agreement to Sell and Purchase.  Subject to and in
accordance with the terms and conditions of this Agreement, Buyer agrees to
purchase the Assigned Interests from Seller, and Seller agrees to sell the
Assigned Interests to Buyer.
 
Section 1.02        Assigned Interests.  Subject to Section 1.03, the term
“Assigned Interests” shall mean fifty percent (50%) of Seller’s right, title and
interest in and to the following (such terms are defined in that certain
Purchase and Sale Agreement dated January 21, 2014, between Red Hawk Petroleum,
LLC and Continental Resources, Inc. (the “Continental Purchase Agreement”)
attached hereto as Exhibit C):
 
 
 

--------------------------------------------------------------------------------

 
(a)           the Interests (as set forth on Exhibit A hereto);
 
(b)           the Wells (as set forth on Exhibit B hereto);
 
(c)           the Equipment;
 
(d)           the Hydrocarbons;
 
(e)           the Easements;
 
(f)           the contract rights and permits set forth in Section 2.6 of the
Continental Purchase Agreement;
 
(g)           copies of the Records; and
 
(h)           the Continental Purchase Agreement and all benefits, burdens,
duties, liabilities and obligations accruing to Seller thereunder, including
without limitation, indemnity payments, and any other rights of or payments to
Seller thereunder, but excluding any purchase price adjustments thereunder
(which the parties agree inure wholly to Seller).
 
Section 1.03        Excluded Assets.  Notwithstanding the foregoing, the
Assigned Interests shall not include, and Seller excepts, reserves and excludes
from the sale contemplated hereby the following (collectively, the “Excluded
Assets”):  (a) fifty percent (50%) of the Interests, Wells, Equipment,
Hydrocarbons, Easements, contract rights and permits set forth in Section 2.6 of
the Continental Purchase Agreement, and the original Records; (b) the Retained
Assets (as such term is defined in the Continental Purchase Agreement); and (c)
all rights in and to funds and or/credits related to purchase price adjustments
made pursuant to the Continental Purchase Agreement, regardless of whether such
funds and/or credits are obtained by Seller before or after the Effective Time.
 
Section 1.04        Subject to Continental Purchase Agreement.  Buyer expressly
acknowledges that the assignment of the Assigned Interests is made subject to
all obligations arising under the Continental Purchase Agreement.  Seller shall
promptly, but in any event not later than three (3) business days after receipt
thereof, pay or deliver to Buyer fifty percent (50%) of any payments (in
whatever form received) paid to Seller or PEDEVCO by or on behalf of Continental
Resources, Inc. pursuant to the Continental Purchase Agreement, excluding any
payments arising as a result of purchase price adjustments thereunder (which
shall be wholly retained by Seller or PEDEVCO).
 
Section 1.05        Operational Covenant.  During the period commencing on the
date of this Agreement and for three (3) years thereafter, neither Buyer, nor
its permitted assigns, shall have the right to propose or conduct any operations
on the lands covered by or pooled, unitized or communitized with the Assigned
Interests, unless approved by Seller, provided that if Seller or any affiliate
of Seller fails to execute the portion of the then current Capital Expenditure
Plan (as such term is defined in the Purchase Agreement) related to the Assigned
Interests, whether in Seller’s or such affiliate’s capacity as an operator
thereof or because Seller has failed to pay any expenses to related to its
working interest therein or for any other reason whatsoever, Buyer may propose
or conduct any operations on the lands covered by or pooled, unitized or
communitized with the Assigned Interests without the approval or consent of
Seller, provided that Buyer may not (a) propose to drill more wells on such
lands during the calendar year covered by such Capital Expenditure Plan than are
prescribed in the portion of such Capital Expenditure Plan related to the
Assigned Interests and (b) propose or conduct any operations on such lands
during the following calendar year in excess of the operations budgeted for in
the portion of such Capital Expenditure Plan related to the Assigned Interests.
 
 
2

--------------------------------------------------------------------------------

 
ARTICLE II
Purchase Price
 
Section 2.01       Purchase Price. The total consideration for the purchase,
sale and conveyance of the Assigned Interests from Seller to Buyer is Buyer’s
providing to PEDEVCO Corp. (“PEDEVCO”) financial accommodations pursuant to that
certain Note Purchase Agreement dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Note Purchase
Agreement”) by and between PEDEVCO, Buyer, the other investors party thereto and
BAM Administrative Services LLC, as agent for Buyer and the investors.  PEDEVCO
owns all of the limited liability company interests of Seller and Seller will
directly benefit from the financial accommodations provided to PEDEVCO pursuant
to the Note Purchase Agreement.
 
ARTICLE III
Assignment
 
Subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties contained herein, at Closing, Seller shall
convey, transfer, assign and deliver the Assigned Interests, by executing and
delivering one or more counterparts of the Assignment and Bill of Sale, in form
substantially identical to that attached hereto as Exhibit E (the “Assignment”),
together with a description of the respective Assigned Interests attached
thereto, to Buyer.  Seller shall warrant title to the Assigned Interests against
liens and encumbrances arising by, through or under Seller, but not otherwise,
subject to all of the terms, conditions of the Continental Purchase
Agreement.  Buyer has conducted or will conduct its own evaluation of the
Assigned Interests and, except for the express representations and warranties
set forth in this Agreement and the Assignment and in addition to the
disclaimers set forth in this Agreement and the Continental Purchase Agreement
(which shall be deemed incorporated into this Agreement as though set forth
fully herein), Buyer is acquiring the Assigned Interests “AS IS, WHERE IS, WITH
ALL FAULTS, AND WITHOUT RECOURSE.”


ARTICLE IV
Representations and Warranties of Seller
 
Seller represents and warrants to Buyer that:
 
Section 4.01       Existence.Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Nevada.  Seller has full legal power, right and authority to carry on its
business as such is now being conducted.
 
 
3

--------------------------------------------------------------------------------

 
Section 4.02        Authority.  Seller has the requisite power and authority to
enter into and perform its obligations under this Agreement and the transactions
contemplated hereby. The consummation of the transactions contemplated by this
Agreement will not violate or conflict with:
 
(a)           any provision of Seller’s certificate of formation, bylaws or
other governing documents;
 
(b)           except for any preferential purchase rights and consents to
assignment as disclosed in the Continental Purchase Agreement, any material
agreement or instrument to which Seller is a party; or
 
(c)           any judgment, order, ruling or decree applicable to Seller as a
party in interest or any law, rule or regulation applicable to Seller.
 
Section 4.03        Execution.  The execution, delivery and performance of this
Agreement and the transactions contemplated hereby are duly and validly
authorized by all requisite limited liability company action on the part of
Seller. This Agreement constitutes the legal, valid and binding obligation of
Seller enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, debtor relief or similar laws
affecting the rights of creditors generally and general equitable principles.
 
Section 4.04        Brokers.  No broker or finder is entitled to any brokerage
or finder’s fee, or to any commission, based in any way on agreements,
arrangements or understandings made by or on behalf of Seller or any affiliate
of Seller for which Buyer shall have any responsibility whatsoever.
 
Section 4.05        Bankruptcy.  There are no bankruptcy, reorganization or
arrangement proceedings pending, being contemplated by or to the knowledge of
Seller threatened against Seller or any affiliate of Seller.
 
Section 4.06        Suits.  There is no suit, action, claim, investigation or
inquiry by any person or entity or by any administrative agency or governmental
authority and no legal, administrative or arbitration proceeding pending or, to
Seller’s knowledge, threatened against Seller or any affiliate of Seller that
will have a material adverse effect on Seller’s ability to consummate the
transactions contemplated hereby.
 
Section 4.07        Foreign Person. Seller is not a “foreign person” within the
meaning of the Section 1445(f) of the Internal Revenue Code.
 
Section 4.08        Consents.  Except: (i) as disclosed in the Continental
Purchase Agreement; and (ii) with respect to the Assigned Interests; neither the
execution and delivery of the Agreement by Seller nor the consummation of the
transactions contemplated by this Agreement requires the consent of any third
party whose consent will not be obtained as of Closing.
 
Section 4.09         Disclosure.  Seller has disclosed to Buyer all material
information in its possession or as to which it has knowledge or under its
control relating to the Assigned Interests.
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE V
Representations and Warranties of Buyer
 
Buyer represents and warrants to Seller that:
 
Section 5.01       Existence.  Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  Buyer has full legal power, right and authority to carry on its
business as such is now being conducted.
 
Section 5.02        Authority.  Buyer has the requisite power and authority to
enter into and perform its obligations under this Agreement and the transactions
contemplated hereby. The consummation of the transactions contemplated by this
Agreement will not violate, nor be in conflict with:
 
(a)           any provision of Buyer’s limited liability company agreement or
other governing documents;
 
(b)           any material agreement or instrument to which Buyer is a party or
by which Buyer is bound; or
 
(c)           any judgment, order, ruling or decree applicable to Buyer as a
party in interest or any law, rule or regulation applicable to Buyer.
 
Section 5.03        Execution.  The execution, delivery and performance of this
Agreement and the transactions contemplated hereby are duly and validly
authorized by all requisite limited liability company action on the part of
Buyer. This Agreement constitutes the legal, valid and binding obligation of
Buyer enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, debtor relief or similar laws
affecting the rights of creditors generally and general equitable principles.
 
Section 5.04         Brokers.  No broker or finder is entitled to any brokerage
or finder’s fee, or to any commission, based in any way on agreements,
arrangements or understandings made by or on behalf of Buyer or any affiliate of
Buyer for which Seller shall have any responsibility whatsoever.
 
Section 5.05        Bankruptcy.  There are no bankruptcy, reorganization or
arrangement proceedings pending, being contemplated by or to the knowledge of
Buyer threatened against Buyer or any affiliate of Buyer.
 
Section 5.06        Suits.  There is no suit, action, claim, investigation or
inquiry by any person or entity or by any administrative agency or governmental
authority and no legal, administrative or arbitration proceeding pending or, to
Buyer’s knowledge, threatened against Buyer or any affiliate of Buyer that will
have a material adverse effect Buyer’s ability to consummate the transactions
contemplated hereby.
 
Section 5.07        Independent Evaluation.  Buyer is sophisticated in the
evaluation, purchase, ownership and operation of oil and gas properties and
related facilities.  In making its decision to enter into this Agreement and to
consummate the transaction contemplated herein, Buyer (a) has relied or shall
rely solely on its own independent investigation and evaluation of the Assigned
Interests and the advice of its own legal, tax, economic, environmental,
engineering, geological and geophysical advisors and the express provisions of
this Agreement and not on any comments, statements, representations related to
the Assigned Interests, warranties related to the Assigned Interests,
projections or other materials made or given by any representatives, consultants
or advisors engaged by Seller, and (b) has satisfied or shall satisfy itself
through its own due diligence as to the environmental and physical condition of
and contractual arrangements and other matters affecting the Assigned
Interests.  Buyer has no knowledge of any fact that results in the material
breach of any representation, warranty or covenant of Seller given hereunder
with respect to which Buyer has not provided Seller written notice.
 
 
5

--------------------------------------------------------------------------------

 
Section 5.08        Accredited Investor.  Buyer is an “accredited investor,” as
such term is defined in Regulation D of the Securities Act of 1933, as amended,
and will acquire the Assigned Interests for its own account and not with a view
to a sale or distribution thereof in violation of the Securities Act of 1933, as
amended, and the rules and regulations thereunder, any applicable state blue sky
laws or any other applicable securities laws. Buyer has such knowledge and
experience in financial and business matters and in oil and gas investments of
the type contemplated by this Agreement that Buyer is capable of evaluating the
merits and risks of this Agreement and its investment in the Assigned Interests,
and Buyer is not in need of the protection afforded investors by the securities
laws.
 
Section 5.09        Securities Law Disclosure.  Buyer hereby represents to
Seller that Buyer intends to acquire the Assigned Interests for its own benefit
and account, and that Buyer is not acquiring the Assigned Interests with the
intent of resale or distribution such as would be subject to regulation by the
securities law, and that, in the future, if Buyer should sell, transfer or
otherwise dispose of the Assigned Interests or fractional undivided interests
therein, Buyer will do so in compliance with all applicable securities law.
 
ARTICLE VI
Conditions to Buyer’s Obligations to Close
 
Buyer’s obligation to close the transactions contemplated hereby shall be
subject to the satisfaction of the following conditions prior to or at the
Closing, unless waived by Buyer.
 
Section 6.01        Compliance With Agreement.  Seller shall have performed and
complied in all material respects with all of its obligations under this
Agreement which are to be performed or complied with by it prior to or at the
Closing.
 
Section 6.02        Representation and Warranties True at Closing.  Seller’s
representations and warranties contained in this Agreement shall be deemed to
have been made as of the date hereof and again at and as of the Closing and
shall be true and correct in all material respects.
 
Section 6.03        Litigation.  There shall be no pending suits, actions or
other proceedings seeking to enjoin or restrain the consummation of the
transactions contemplated by this Agreement, or seeking substantial damages in
connection therewith.
 
 
6

--------------------------------------------------------------------------------

 
Section 6.04         Non-Foreign Affidavit.  Buyer shall have received an
executed statement described in Treasury Regulation 1.1445-2(b)(2) certifying
that Seller is not a foreign person within the meaning of the Code.
 
ARTICLE VII
Conditions to Seller’s Obligation to Close
 
Seller’s obligation to close the transactions contemplated hereby shall be
subject to the satisfaction of the following conditions prior to or at the
Closing, unless waived by Seller:
 
Section 7.01        Compliance With Agreement.  Buyer shall have performed and
complied in all material respects with all its obligations under this Agreement
which are to be performed or complied with by it prior to or at the Closing.
 
Section 7.02        Litigation.  There shall be no pending suits, actions or
other proceedings seeking to enjoin or restrain the consummation of the
transactions contemplated by this Agreement, or seeking substantial damages in
connection therewith.
 
Section 7.03         Representation and Warranties True at Closing.  Buyer’s
representations and warranties contained in this Agreement shall be deemed to
have been made as the date hereof and again at and as of the Closing and shall
be true and correct in all material respects.
 
Section 7.04        Transaction Documents.  Buyer shall be ready, willing and
able to perform its obligations pursuant to the Transaction Documents (as
defined in the Note Purchase Agreement).
 
Section 7.05        Purchase Agreement.  Seller shall have consummated the
transactions contemplated by the Continental Purchase Agreement.
 
ARTICLE VIII
The Closing
 
Section 8.01         Time and Place of the Closing.  The transactions
contemplated by this Agreement (“Closing”) shall take place immediately upon the
execution of this Agreement by the parties hereto and the satisfaction of the
conditions contained in ARTICLE VI and ARTICLE VII or on such other date as may
be agreed upon in writing by the parties hereto (the “Closing Date”).  The
Closing shall take place at the offices of the counsel to Seller in Denver,
Colorado, or at another location as may be agreed upon by the Parties.
 
Section 8.02        Transfer Taxes.  All sales, use or other taxes (other than
taxes on gross income, net income or gross receipts) and duties, levies,
recording fees or other governmental charges incurred by or imposed with respect
to the property transfers undertaken pursuant to this Agreement shall be the
responsibility of, and shall be paid by, Buyer.
 
Section 8.03        Ad Valorem and Similar Taxes.  Ad valorem, property,
severance and similar taxes and assessments based upon or measured by the value
of the Assigned Interests shall be divided or prorated between Seller and Buyer
as of the Effective Time. Seller shall retain responsibility for such taxes
attributable to the period of time prior to the Effective Time and Buyer shall
assume responsibility for such taxes attributable to the period of time from and
after the Effective Time.
 
 
7

--------------------------------------------------------------------------------

 
Section 8.04        Actions of Seller at the Closing.  At the Closing, Seller
shall:
 
(a)           execute, acknowledge and deliver to Buyer the Assignment and such
other instruments (in form and substance mutually agreed upon by Buyer and
Seller) as may be reasonably necessary to convey the Assigned Interests to
Buyer; and
 
(b)           execute, acknowledge and deliver to Seller any other agreements or
documents provided for herein or necessary or desirable to effectuate the
transactions contemplated hereby.
 
Section 8.05        Actions of Buyer at the Closing.  At the Closing, Buyer
shall execute, acknowledge and deliver to Seller the Assignment and any other
agreements or documents provided for herein or necessary or desirable to
effectuate the transactions contemplated hereby.
 
Section 8.06        Further Assurances.  After the Closing Date, each Party, at
the request of the other and without additional consideration, shall execute,
acknowledge and deliver, or shall cause to be executed, acknowledged and
delivered, from time to time such further instruments of conveyance and transfer
and shall take such other action as the other Party may reasonably request to
convey and deliver the Assigned Interests to Buyer and to consummate the
transactions contemplated by this Agreement.
 
ARTICLE IX
No Consequential Damages
 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL
BE ENTITLED TO CLAIM OR RECOVER FROM THE OTHER PARTY, AND EACH PARTY HEREBY
DISCLAIMS, RELEASES AND WAIVES ANY CLAIMS, AGAINST THE OTHER PARTY FOR ANY
CONSEQUENTIAL, PUNITIVE, EXEMPLARY, SPECIAL OR INDIRECT DAMAGES (INCLUDING,
WITHOUT LIMITATION, LOST SALES, USE, INCOME, PROFIT, REVENUE, PRODUCTION,
RESERVES OR OPPORTUNITY), EXCEPT WITH RESPECT TO INDEMNIFICATION OF THIRD PARTY
CLAIMS IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.
 
ARTICLE X
Obligations and Indemnification
 
Section 10.01      Retained Obligations.  Seller shall retain fifty percent
(50%) of the obligations assumed by Seller pursuant to the Continental Purchase
Agreement. (collectively, the “Retained Obligations”).
 
Section 10.02      Assumed Obligations.  Buyer hereby agrees to assume, bear and
perform all duties, obligations and liabilities of every kind and character
arising after the Effective Time, but not otherwise with respect to the Assigned
Interests and the ownership or operation thereof, attributable to periods after
the Effective Time, including, without limitation, fifty percent (50%) of the
obligations assumed by Seller pursuant to the Continental Purchase Agreement and
all obligations arising out of (a) the Assigned Interests, (b) ad valorem,
property, severance and other similar taxes or assessments based upon or
measured by the ownership of the Assigned Interests or the production
attributable thereto, (c) the condition of the lands and any other property
related to the Assigned Interests, regardless of whether such condition arose
before or after the Effective Time, (d) obligations to properly plug and abandon
or remove all wells, flowlines, gathering lines and other facilities, equipment
or other personal property or fixtures related to the Assigned Interests
(collectively, the “Abandonment Obligations”), (e) obligations to restore the
surface and subsurface of the lands related to the Assigned Interests and
obligations to bring such lands and any other property located thereon or
related thereto into compliance with applicable Environmental Laws (including,
without limitation, conducting any remediation activities that may be required
on or otherwise in connection with activities on the lands related to the
Assigned Interests), (f) the obligations to pay working interests, royalties,
overriding royalties and other interest held in suspense, and (g) any other
duty, obligation, event, condition or liability assumed by Buyer under the terms
of this Agreement (collectively, the “Assumed Obligations”). For purposes of
this Agreement, the term “Environmental Laws” shall mean all laws, statutes,
ordinances, court decisions, rules and regulations of any governmental authority
pertaining to health or the environment as may be interpreted by applicable
court decisions or administrative orders, including, without limitation, the
Clean Air Act, as amended, the Comprehensive Environmental Response,
Compensation and Liability Act, as amended (“CERCLA”), the Federal Water
Pollution Control Act, as amended, the Occupational Safety and Health Act, as
amended, the Resources Conservation and Recovery Act, as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendment and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, and comparable state and
local laws.
 
 
8

--------------------------------------------------------------------------------

 
Section 10.03     Buyer’s Indemnification.  BUYER SHALL RELEASE, DEFEND,
INDEMNIFY AND HOLD HARMLESS SELLER AND ITS OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, PARTNERS, REPRESENTATIVES, MEMBERS, SHAREHOLDERS, AFFILIATES,
SUBSIDIARIES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “SELLER INDEMNITEES”)
FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LIABILITIES, LOSSES, CAUSES OF
ACTIONS, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, INVOLVING THEORIES
OF NEGLIGENCE OR STRICT LIABILITY AND INCLUDING COURT COSTS AND REASONABLE
ATTORNEYS’ FEES) (“LOSSES”) AS A RESULT OF, ARISING OUT OF, OR RELATED TO THE
ASSUMED OBLIGATIONS, REGARDLESS OF WHETHER CAUSED OR CONTRIBUTED TO BY THE,
SOLE, JOINT, COMPARATIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER
FAULT OF ANY OF THE SELLER INDEMNITEES, PROVIDED, HOWEVER, THAT THE SELLER
INDEMNITEES SHALL NOT BE ENTITLED TO INDEMNIFICATION FROM BUYER PURSUANT TO THIS
SECTION FOR THEIR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
Section 10.04      Seller’s Indemnification.  SELLER SHALL RELEASE, DEFEND,
INDEMNIFY AND HOLD HARMLESS BUYER, ITS PARTNERS, AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, PARTNERS, REPRESENTATIVES, MEMBERS, SHAREHOLDERS,
AFFILIATES, SUBSIDIARIES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “BUYER
INDEMNITEES”) FROM AND AGAINST ANY AND ALL LOSSES ARISING OUT OF  THE RETAINED
OBLIGATIONS, REGARDLESS OF WHETHER CAUSED OR CONTRIBUTED TO BY THE SOLE, JOINT,
COMPARATIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF ANY OF
THE BUYER INDEMNITEES, PROVIDED, HOWEVER, THAT THE BUYER INDEMNITEES SHALL NOT
BE ENTITLED TO INDEMNIFICATION FROM SELLER PURSUANT TO THIS SECTION FOR THEIR
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
 
9

--------------------------------------------------------------------------------

 
ARTICLE XI
Limitations on Representations and Warranties
 
Section 11.01      Disclaimers of Representations and Warranties.  THE EXPRESS
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT ARE
EXCLUSIVE AND ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS,
IMPLIED OR STATUTORY. EXCEPT FOR THE EXPRESS REPRESENTATIONS OF SELLER IN THIS
AGREEMENT AND THE SPECIAL WARRANTY OF TITLE IN THE ASSIGNMENT, BUYER
ACKNOWLEDGES THAT SELLER HAS NOT MADE, AND SELLER HEREBY EXPRESSLY DISCLAIMS AND
NEGATES, AND BUYER HEREBY EXPRESSLY WAIVES, ANY REPRESENTATION OR WARRANTY,
EXPRESS, IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO  PRODUCTION
RATES, RECOMPLETION OPPORTUNITIES, DECLINE RATES OR THE QUALITY, QUANTITY,
RECOVERABILITY OR VOLUME OF THE RESERVES OF HYDROCARBONS, IF ANY, ATTRIBUTABLE
TO THE ASSIGNED INTERESTS. EXCEPT FOR THE EXPRESS REPRESENTATIONS OF SELLER IN
THIS AGREEMENT, SELLER EXPRESSLY DISCLAIMS AND NEGATES, AND BUYER HEREBY WAIVES,
(a) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR
EXPRESS WARRANTY OF CONDITION OR FITNESS FOR A PARTICULAR PURPOSE, (c) ANY
IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (d)
ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM DEFECTS, WHETHER KNOWN OR
UNKNOWN, (e)ANY AND ALL IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAW, (f)
ANY IMPLIED OR EXPRESS WARRANTY REGARDING ENVIRONMENTAL LAWS, THE RELEASE OF
MATERIALS INTO THE ENVIRONMENT, OR PROTECTION OF THE ENVIRONMENT OR HEALTH, (g)
THE CONTENT OR ACCURACY OF ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT,
OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, RELATING TO
THE ASSIGNED INTERESTS, AND (h) THE MAINTENANCE, REPAIR, CONDITION, QUALITY,
SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSIGNED INTERESTS. IT IS THE
EXPRESS INTENTION OF BUYER AND SELLER THAT THE PERSONAL PROPERTY, EQUIPMENT,
INVENTORY, MACHINERY AND FIXTURES INCLUDED IN THE ASSIGNED INTERESTS SHALL BE
CONVEYED TO BUYER, AND BUYER SHALL ACCEPT SAME, AS IS, WHERE IS, WITH ALL FAULTS
AND DEFECTS AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR AND BUYER
REPRESENTS TO SELLER THAT BUYER WILL MAKE OR CAUSE TO BE MADE SUCH INSPECTIONS
WITH RESPECT TO SUCH PERSONAL PROPERTY, EQUIPMENT, INVENTORY, MACHINERY AND
FIXTURES AS BUYER DEEMS APPROPRIATE. SELLER AND BUYER AGREE THAT, TO THE EXTENT
REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE, THE DISCLAIMERS OF CERTAIN
WARRANTIES CONTAINED IN THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR THE
PURPOSES OF ANY APPLICABLE LAW, RULE OR ORDER. BUYER AGREES THAT THE FOREGOING
WAIVERS ARE A MATERIAL AND INTEGRAL PART OF THIS TRANSACTION AND THE
CONSIDERATION THEREOF.
 
 
10

--------------------------------------------------------------------------------

 
Section 11.02      NORM Acknowledgment.  BUYER ACKNOWLEDGES THAT IN THE PAST
THERE MAY HAVE BEEN SPILLS OF WASTES, CRUDE OIL, PRODUCED WATER, OR OTHER
MATERIALS (INCLUDING, WITHOUT LIMITATION, ANY TOXIC, HAZARDOUS OR EXTREMELY
HAZARDOUS SUBSTANCES) ONTO THE LANDS ASSOCIATED WITH THE ASSIGNED INTERESTS. IN
ADDITION, SOME PRODUCTION EQUIPMENT, OTHER PERSONAL PROPERTY OR FIXTURES MAY
CONTAIN ASBESTOS AND/OR NATURALLY OCCURRING RADIOACTIVE MATERIAL (HEREINAFTER
REFERRED TO AS “NORM”). IN THIS REGARD, BUYER EXPRESSLY UNDERSTANDS AND
ACKNOWLEDGES THAT NORM OR ASBESTOS MAY AFFIX OR ATTACH ITSELF TO THE INSIDE OF
WELLS, MATERIALS AND EQUIPMENT AS SCALE OR IN OTHER FORMS, THAT SAID WELLS,
MATERIALS, EQUIPMENT AND FIXTURES LOCATED ON THE LANDS ASSOCIATED WITH THE
ASSIGNED INTERESTS SUBJECT TO THIS AGREEMENT MAY CONTAIN NORM OR ASBESTOS AND
THAT NORM OR ASBESTOS-CONTAINING MATERIAL MAY HAVE BEEN BURIED OR OTHERWISE
DISPOSED OF ON SUCH LANDS. BUYER ALSO EXPRESSLY UNDERSTANDS THAT SPECIAL
PROCEDURES MAY BE REQUIRED FOR THE REMEDIATION, REMOVAL, TRANSPORTATION AND
DISPOSAL OF ASBESTOS, NORM OR OTHER MATERIALS FROM THE ASSIGNED INTERESTS AND
ASSOCIATED LANDS WHERE SUCH MATERIAL MAY BE FOUND AND THAT, BUYER ASSUMES  ALL
LIABILITY FOR OR IN CONNECTION WITH THE ASSESSMENT, CONTAINMENT, REMOVAL,
REMEDIATION, TRANSPORTATION AND DISPOSAL OF ALL SUCH MATERIALS, IN ACCORDANCE
WITH ALL PAST, PRESENT OR FUTURE APPLICABLE LAWS, RULES, REGULATIONS AND OTHER
REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY OR JUDICIAL ENTITIES HAVING
JURISDICTION THEREOF AND ALSO WITH THE TERMS AND CONDITIONS OF ALL APPLICABLE
LEASES AND CONTRACTS, REGARDLESS OF WHETHER CAUSED OR CONTRIBUTED TO BY THE
SOLE, JOINT, COMPARATIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER
FAULT OF ANY OF THE SELLER INDEMNITEES BUT NOT THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE SELLER INDEMNITEES.
 
ARTICLE XII
Miscellaneous
 
Section 12.01      Expenses.  Each Party shall be solely responsible for all
expenses, including due diligence expenses, incurred by it in connection with
this transaction, and neither Party shall be entitled to any reimbursement for
such expenses from the other Party.
 
Section 12.02      Filings, Notices and Certain Governmental Approvals. 
Promptly after Closing, Buyer shall record the Assignment of the Assigned
Interests and all state assignments executed at the Closing in all applicable
real property records and/or, if applicable, all state agencies and send file
stamped and recorded copies of the same to Seller.
 
 
11

--------------------------------------------------------------------------------

 
Section 12.03      Entire Agreement.  This Agreement and the documents to be
executed hereunder, and the exhibits attached hereto constitute the entire
agreement between the Parties pertaining to the subject matter hereof and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties pertaining to the subject matter
hereof.  No supplement, amendment, alteration, modification or waiver of this
Agreement shall be binding unless executed in writing by the Parties and
specifically referencing this Agreement. All exhibits attached to this Agreement
are hereby incorporated by reference herein and made a part hereof for all
purposes as if set forth in their entirety herein.
 
Section 12.04      Waiver.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.
 
Section 12.05      Publicity.  Neither Party may make a press release concerning
this transaction without the prior written approval of the other Party, which
approval shall not be unreasonably withheld. Notwithstanding the foregoing, if
Buyer, on the one hand, or Seller, on the other is required by law or the rules
of any listing or trading agreement concerning its or its Affiliates’
publicly-traded securities to make a public announcement or statement (such as
issuing a Form 8-K), then the same may be made without the approval of the other
Party, provided, however, that the announcing Party shall use reasonable efforts
to advise the other Party of such need for disclosure in advance of the same and
allow the other Party an opportunity to comment on the proposed disclosure prior
to making the disclosure.  In addition, this Section shall not apply to and
prior approval shall not be required to disclose information that: (a) is
generally known to the public (whether made public via a filing with the
Securities Exchange Commission or otherwise) other than as a result of Buyer’s
breach of this Agreement, or (b) is or was disclosed to Buyer on a
non-confidential basis by a third party having the right to make such
disclosure.
 
Section 12.06      Construction.  The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. The Parties
acknowledge that they have participated jointly in the negotiation and drafting
of this Agreement and as such the Parties agree that if an ambiguity or question
of intent or interpretation arises hereunder, this Agreement shall not be
construed more strictly against one Party than another on the grounds of
authorship.
 
Section 12.07      No Third Party Beneficiaries.  Nothing in this Agreement
shall provide any benefit to any third party or entitle any third party to any
claim, cause of action, remedy or right of any kind, it being the intent of the
Parties that this Agreement shall otherwise not be construed as a third party
beneficiary contract.
 
Section 12.08      Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective permitted successors,
assigns and legal representatives.  A Party shall not assign, or contract to
assign, any of its rights, interests, obligations or duties under this Agreement
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed, provided that either Party shall
be permitted to assign, or contract to assign, its rights, interests,
obligations and duties under this Agreement to an affiliate of such Party. Such
other Party shall consent to a proposed assignment hereunder to the extent that
the proposed assignee has the financial and technical ability to perform the
obligations of assignor under this Agreement, and such assignment is in
compliance with the terms and conditions of this Agreement. Any attempted
assignment in breach of this provision shall be null and void. Any assignment
hereunder shall be subject to all of the terms and conditions of this Agreement,
and the proposed assignee shall agree to assume, bear and perform all of the
obligations of the assignor hereunder.
 
 
12

--------------------------------------------------------------------------------

 
Section 12.09      Governing Law; Jurisdiction, Venue; Jury Waiver.  THIS
AGREEMENT AND THE LEGAL RELATIONS AMONG THE PARTIES SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO, EXCLUDING ANY
CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH
PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION.  ALL OF THE PARTIES HERETO
CONSENT TO THE EXERCISE OF JURISDICTION IN PERSONAM BY THE COURTS OF THE STATE
OF COLORADO FOR ANY ACTION ARISING OUT OF THIS AGREEMENT OR THE OTHER DOCUMENTS
EXECUTED PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT.  ALL ACTIONS OR
PROCEEDINGS WITH RESPECT TO, ARISING DIRECTLY OR INDIRECTLY IN CONNECTION WITH,
OUT OF, RELATED TO, OR FROM THIS AGREEMENT OR THE OTHER DOCUMENTS EXECUTED
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT SHALL BE EXCLUSIVELY LITIGATED
IN COURTS HAVING SITES IN DENVER COUNTY, COLORADO.  Each party hereto waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any action, suit or proceeding arising out of or relating
to this Agreement.
 
Section 12.10       Notices.  All notices and communications required or
permitted under this Agreement shall be in writing addressed as set forth below,
and any notice or communication hereunder shall be deemed to have been duly
delivered upon the earliest of: (a) actual receipt by the Party to be notified;
(b) three (3) days after deposit with the United States Postal Service,
certified mail, postage prepaid, return receipt requested; (c) if by facsimile
or electronic transmission, upon confirmation by the recipient of receipt; or
(d) by Federal Express overnight delivery (or other reputable overnight delivery
service), two (2) days after deposited with such service. All such notices shall
be addressed as follows:
 
Seller:
Red Hawk Petroleum, LLC
4125 Blackhawk Plaza Circle, Suite 201A
Danville, CA 94506
Attention: Clark R. Moore
Telephone:  (925) 255-5012
Facsimile:  (510) 743-4262
 
Buyer:
RJ Resources Corp.
152 West 57th Street, 4th Floor
New York New York  10019
Attention:  David Steinberg
Telephone:  (212) 634-5275
Facsimile:  (212) 582-2424
 

 
 
13

--------------------------------------------------------------------------------

 
Either Party may, by written notice so delivered to the other Party, change its
address for notice purposes hereunder.
 
Section 12.11      Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect and the Parties shall negotiate in
good faith to modify this Agreement so as to effect their original intent as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.
 
Section 12.12      Survival.  The representations and warranties of Seller and
Buyer set forth herein shall survive the Closing for a period of one (1)
year.  All other covenants and agreements shall survive the Closing
indefinitely.  The obligations and covenants of Buyer under this Agreement shall
be deemed covenants running with the land.
 
Section 12.13      Time of the Essence.  Time is of the essence with respect to
all time periods and notice periods set forth in this Agreement.
 
Section 12.14      Counterpart Execution.  This Agreement may be executed in any
number of counterparts, and each counterpart hereof shall be effective as to
each Party that executes the same whether or not all of such parties execute the
same counterpart. If counterparts of this Agreement are executed, the signature
pages from various counterparts may be combined into one composite instrument
for all purposes. All counterparts together shall constitute only one Agreement,
but each counterpart shall be considered an original.
 
Section 12.15      Waiver of Right to Rescission.  Seller and Buyer acknowledge
that the payment of money, as limited by the terms of this Agreement, shall be
adequate compensation for breach of any representation, warranty, covenant or
agreement contained herein or for any other claim arising in connection with or
with respect to the transactions contemplated in this Agreement.  As the payment
of money shall be adequate compensation, Buyer and Seller waive any right to
equitable remedies, including injunctions or rescission of this Agreement or any
of the transactions contemplated hereby.
 
Section 12.16      No Merger.  None of the provisions of this Agreement shall be
deemed to have merged with any assignment or other instrument hereafter
executed.
 
Section 12.17      Attorney’s Fees.  In the event of any disputes related to
this Agreement, the prevailing Party shall recover its court costs,
out-of-pocket costs, expert witness fees and reasonable attorneys’ fees from the
opposing Party.
 
[Signature Page Follows]
 
 
14

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Seller and Buyer have executed and delivered this Agreement
as of the date first set forth above.
 

 
SELLER:
 
RED HAWK PETROLEUM, LLC
 
 
By:  /s/ Frank Ingriselli
Frank Ingriselli
Authorized Person
 
 
 
BUYER:
 
RJ RESOURCES CORP.
 
 
By:  /s/ David Steinberg
David Steinberg
Authorized Signatory
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
INTERESTS
 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JEAN B. ANDRE A/K/A JEAN ANDRE, A SINGLE WOMAN
CAPITAL LAND SERVICES, INC.
05/13/2010
05/12/2015
N/A
0.1667
Weld
3710481
20.00
Undeveloped
09N
64W
01
SE
HELEN I. SIRIOS, INDIVIDUALLY, A SINGLE PERSON
JACKFORK LAND, INC.
05/28/2010
05/27/2015
2Yr
0.1667
Weld
3700277
76.85
Undeveloped
02N
64W
24
SW, NW INCLUDING LOT B OF RECORDED EXECPTION 1305-24-2-RE 1144, LESS & EXCEPT
THE FOLLOWING PARCELS OF LAND: LOT A OF RECORDED EXEMPTION 1305-24-2-RE 3168 AND
LOT A OF RECORDED EXEMPTION 1305-24-2-RE 3278
HELEN I. SIRIOS, INDIVIDUALLY, A SINGLE PERSON
JACKFORK LAND, INC.
05/28/2010
05/27/2015
2Yr
0.1667
Weld
3700277
14.01
Undeveloped
02N
64W
24
ALL THAT PART OF THE SE/4 LYING NORTH OF THE BURLINGTON NORTHERN RAILROAD RIGHT
OF WAY
B.J. ANDRE DEAN A/K/A BILLY JO ANDRE DEAN, A SINGLE WOMAN
CAPITAL LAND SERVICES, INC.
05/03/2010
05/02/2015
N/A
0.1667
Weld
3710484
20.00
Undeveloped
09N
64W
01
SE
PATRICIA M GEHRMAN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
JACKFORK LAND, INC.
06/09/2010
06/08/2015
2Yr
0.1250
Weld
3704710
40.00
Undeveloped
03N
61W
26
W2 SE
PATRICIA M GEHRMAN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
JACKFORK LAND, INC.
06/09/2010
06/08/2015
2Yr
0.1250
Weld
3704710
120.00
Undeveloped
03N
61W
35
W2 NE,SE
LAWRENCE D. GILL, AS TRUSTEE OF THE JAMES L. SIRIOS RESIDUARY TRUST
JACKFORK LAND, INC.
05/28/2010
05/27/2015
Opt Exr.
2Yr
0.1667
Weld
3700280
15.85
Undeveloped
02N
64W
24
ALL THAT PART OF THE SE/4 LYING NORTH OF THE BURLINGTONNORTHERN RAILROAD RIGHT
OF WAY
CHERYL JEAN CRABBE, A/K/A CHERYL CRABBE, A MARRIED WOMAN
CAPITAL LAND SERVICES, INC.
05/03/2010
05/02/2015
N/A
0.1667
Weld
3710482
20.00
Undeveloped
09N
64W
01
SE
BONNIE STEVENS AND MIKE STEVENS, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2016
Opt. Exr.
2Yr
0.1667
Weld
3702378
6.67
Undeveloped
02N
64W
24
SW
TODD J. ANDRE A/K/A TODD JAMES ANDRE, A MARRIED MAN DEALING IN HIS SOLE &
CAPITAL LAND SERVICES, INC.
05/03/2010
05/02/2015
N/A
0.1667
Weld
3710480
20.00
Undeveloped
09N
64W
01
SE
MARK A. WEISBROOK, A/K/A MARK WEISBROOK & SARAH D. WEISBROOK, A/K/A SARAH
CAPITAL LAND SERVICES, INC.
05/03/2010
05/02/2015
N/A
0.1667
Weld
3710483
80.00
Undeveloped
11N
58W
04
SW
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Weld
3714737
96.00
Undeveloped
03N
61W
13
ALL
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Weld
3714737
48.00
Undeveloped
03N
61W
14
S2
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Weld
3714737
48.00
Undeveloped
03N
61W
23
NW,W2 E2
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Weld
3714737
72.00
Undeveloped
03N
61W
24
NE,S2
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Weld
3714737
18.00
Undeveloped
03N
61W
25
NE NW,N2 NE
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Weld
3714737
48.08
Undeveloped
03N
61W
04
S2 NE,SE, LOT 1, LOT 2
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Morgan
3714737
12.00
Undeveloped
03N
60W
18
E2 SE
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Morgan
3714737
12.00
Undeveloped
03N
60W
19
E2 NE
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
06/01/2015
N/A
0.1800
Morgan
3714737
24.00
Undeveloped
03N
60W
20
W2 W2
ROBERTA SHAKLEE AND ED HURRY, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
Opt. Exr.
2Yr
0.1667
Weld
3704709
6.67
Undeveloped
02N
64W
24
SW
LOUISE CARLSON HOKE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
JACKFORK LAND, INC.
06/09/2010
06/08/2015
2Yr
0.1250
Weld
3704711
40.00
Undeveloped
02N
63W
26
W2 SE
LOUISE CARLSON HOKE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
JACKFORK LAND, INC.
06/09/2010
06/08/2015
2Yr
0.1250
Weld
3704711
120.00
Undeveloped
02N
63W
35
SE, W2 NE
OMEGA R. POWERS, A SINGLE WOMAN
JACKFORK LAND, INC.
06/23/2010
06/22/2015
N/A
0.1250
Weld
3708236
6.67
Undeveloped
02N
63W
26
E2 SE
MARTIN GOEDERT, A SINGLE PERSON
JACKFORK LAND, INC.
06/11/2010
06/10/2015
5 Yr
 
Weld
3709909
160.00
Undeveloped
04N
61W
24
SW
LEE BOYD COBB, JR. AND SANDRA COBB, HUSBAND AND WIFE
JACKFORK LAND, INC.
06/11/2010
06/10/2015
5Yr
0.1667
Weld
3708238
20.00
Undeveloped
02N
63W
27
W2 SW

 
 
Page 1 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JOE HAWKINS AND GAIL HAWKINS, HUSBAND AND WIFE
JACKFORK LAND, INC.
06/11/2010
06/10/2015
5 Yr
 
Weld
3714738
160.00
Undeveloped
04N
61W
24
NE
MARILYN ANN ZICKEFOOSE AND ROBERT ZICKEFOOSE, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
Opt Exr
2Yr
0.1667
Weld
3708237
6.67
Undeveloped
02N
64W
24
SW
U.S. AGBANK, FCB F/K/A FARM CREDIT BANK OF WICHITA
JACKFORK LAND, INC.
06/17/2010
06/17/2013
N/A
0.1875
Weld
3712227
85.50
HBP - Westmoor 5 2-6-2
05N
66W
02
SW
LAURA JEAN GORESLINE, A SINGLE WOMAN
JACKFORK LAND, INC.
6/18/2010
06/18/2015
Opt Exr.
2Yr
0.1875
Weld
3712228
23.10
Undeveloped
02N
63W
28
E2 W2, E2, LESS AN EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE
NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS & EXCEPT A 5.95 ACRE TRACT
OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A
POING ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER OF
SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH & SOUTH CENTERLINE
OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A POINT;
THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8 FEET,
MORE OR LESS, TO THE PLACE OF BEGINNING, CONTAINING 3.15 ACRES, MORE OR LESS.
EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND
SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS;
BEGINNING AT A POINT 225 FEET EAST OF THE SOUTHWEST CORNER OF THE SE/4 OF
SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF THE SOUTHWEST CORNER OF THE
SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF
SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH
630 FEET TO A POINT ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH
LINE OF SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING,
CONTAINING .6 ACRES, MORE OR LESS; AND LESS & EXCEPT THAT CERTAIN PARCEL OF LAND
SITUATED IN THE SOUTHEAST QUARTER OF SECTION 28; TOWNSHIP 2 NORTH; RAINGE 63
WEST OF THE SIXTH PRINCIPAL MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT WHICH IS 50 FEET EAST AND 630 FEET NORTH OF THE SOUTHWEST
CORNER OF THE SE/4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST
CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART
BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF THE RECORDS IN THE OFFICE OF THE
CLERK & RECORDER OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET
DISTANT. MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID
SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY 427.5 FEET MORE OR LESS,
TO A POINT WHICH IS 225 FEET EAST OF, WHEN MEASURED AT RIGHT ANGLES, TO THE WEST
LINE OF THE SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF
THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON THE NORTH LINE OF THE
AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PARTY BY DEED
RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY RECORDS AS AFORESAID; 175
FEET TO THE POINTOF BEGINNING ,
JOY M. VITGENOS, A SINGLE WOMAN
JACKFORK LAND, INC.
06/23/2010
06/22/2015
N/A
0.1250
Weld
3712229
6.67
Undeveloped
02N
63W
26
E2 SE
NANCY L. GELVIN & EDMOND GELVIN, WIFE & HUSBAND
JACKFORK LAND, INC.
06/11/2010
06/10/2015
5 Yr
0.1667
Weld
3712230
20.00
Undeveloped
02N
63W
27
W2 SW
MARK A. WEISBROOK, A/K/A MARK WEISBROOK AND SARAH D. WEISBROOK, A/K/A SARAH
WEISBROOK, AS JOINT TENANTS
CAPITAL LAND SERVICES, INC.
07/15/2010
07/14/2015
N/A
0.1667
Weld
3712108
330.28
Undeveloped
11N
58W
19
ALL

 
 
Page 2 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
WENDY LYNNE FUCHS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE INTERESTS
JACKFORK LAND, INC.
06/08/2010
06/08/2015
Opt Exr
2Yr
0.1875
Weld
3712226
23.10
Undeveloped
02N
63W
28
E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF
THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF
LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT
ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER
OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH
CENTERLINE OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A
POINT; THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8
FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE
FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE
PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT 225 FEET EAST OF THE
SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF
THE SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE
WEST LINE OF THE SE/4 OF SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET
TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH 630 FEET TO A POINT
ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF
SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT
CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28,
TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST
AND 630 FEET NORTH OF THE SOUTHWEST CORNER OF THE SE/4 OF SAID SECTION 28, WHICH
SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED
TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF
THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE
NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST
LINE OF THE SE/4 OF SAID SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY
427.5 FEET, MORE OR LESS, TO A POINT WHICH IS 225 FEET EAST OF , WHEN MEASURED
AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH
PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON
THE NORTH LINE OF THE AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE
SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY
RECORDS AS AFORESAID; 175 FEET TO THE POINT OF BEGINNING.,
JULIA A. MILLS, A/K/A JULIE MILLS AND CHARLES MILLS, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/08/2010
06/08/2015
Opt Exr
2Yr
0.1875
Weld
3712231
23.10
Undeveloped
02N
63W
28
E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF
THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF
LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT
ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER
OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH
CENTERLINE OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A
POINT; THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8
FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE
FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE
PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT 225 FEET EAST OF THE
SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF
THE SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE
WEST LINE OF THE SE/4 OF SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET
TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH 630 FEET TO A POINT
ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF
SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT
CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28,
TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST
AND 630 FEET NORTH OF THE SOUTHWEST CORNER OF THE SE/4 OF SAID SECTION 28, WHICH
SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED
TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF
THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE
NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST
LINE OF THE SE/4 OF SAID SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY
427.5 FEET, MORE OR LESS, TO A POINT WHICH IS 225 FEET EAST OF , WHEN MEASURED
AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH
PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON
THE NORTH LINE OF THE AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE
SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY
RECORDS AS AFORESAID; 175 FEET TO THE POINT OF BEGINNING.,

 
 
Page 3 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
FRANK H. DAHLBERG AND GLORIA DAHLBERG, HUSBAND AND WIFE
JACKFORK LAND, INC.
06/08/2010
06/08/2015
Opt Exr
2Yr
0.1875
Weld
3712233
23.10
Undeveloped
02N
63W
28
E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF
THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF
LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT
ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER
OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH
CENTERLINE OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A
POINT; THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8
FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE
FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE
PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT 225 FEET EAST OF THE
SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF
THE SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE
WEST LINE OF THE SE/4 OF SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET
TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH 630 FEET TO A POINT
ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF
SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT
CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28,
TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST
AND 630 FEET NORTH OF THE SOUTHWEST CORNER OF THE SE/4 OF SAID SECTION 28, WHICH
SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED
TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF
THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE
NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST
LINE OF THE SE/4 OF SAID SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY
427.5 FEET, MORE OR LESS, TO A POINT WHICH IS 225 FEET EAST OF , WHEN MEASURED
AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH
PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON
THE NORTH LINE OF THE AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE
SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY
RECORDS AS AFORESAID; 175 FEET TO THE POINT OF BEGINNING.,

 
 
Page 4 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
KENNETH A. DAHLBERG, A MARRIED MAN DEAING IN HIS SOLE AND SEPARATE INTERESTS
JACKFORK LAND, INC.
06/08/2010
06/08/2015
Opt Exr
2Yr
0.1875
Weld
3712232
46.19
Undeveloped
02N
63W
28
E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF
THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF
LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT
ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER
OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH
CENTERLINE OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A
POINT; THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8
FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE
FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE
PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT 225 FEET EAST OF THE
SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF
THE SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE
WEST LINE OF THE SE/4 OF SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET
TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH 630 FEET TO A POINT
ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF
SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT
CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28,
TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST
AND 630 FEET NORTH OF THE SOUTHWEST CORNER OF THE SE/4 OF SAID SECTION 28, WHICH
SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED
TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF
THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE
NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST
LINE OF THE SE/4 OF SAID SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY
427.5 FEET, MORE OR LESS, TO A POINT WHICH IS 225 FEET EAST OF , WHEN MEASURED
AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH
PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON
THE NORTH LINE OF THE AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE
SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY
RECORDS AS AFORESAID; 175 FEET TO THE POINT OF BEGINNING.,

 
 
Page 5 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
GRACE D. GIBSON, LIFE TENANT, A SINGLE PERSON
JACKFORK LAND, INC.
06/25/2010
06/24/2015
Opt Exr.
2Yr
0.1875
Weld
3717090
46.19
Undeveloped
02N
63W
28
E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF
THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF
LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT
ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER
OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH
CENTERLINE OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A
POINT; THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8
FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE
FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE
PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT 225 FEET EAST OF THE
SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF
THE SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE
WEST LINE OF THE SE/4 OF SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET
TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH 630 FEET TO A POINT
ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF
SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT
CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28,
TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST
AND 630 FEET NORTH OF THE SOUTHWEST CORNER OF THE SE/4 OF SAID SECTION 28, WHICH
SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED
TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF
THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE
NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST
LINE OF THE SE/4 OF SAID SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY
427.5 FEET, MORE OR LESS, TO A POINT WHICH IS 225 FEET EAST OF , WHEN MEASURED
AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH
PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON
THE NORTH LINE OF THE AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE
SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY
RECORDS AS AFORESAID; 175 FEET TO THE POINT OF BEGINNING.,
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712224
0.61
Undeveloped
03N
61W
02
LOT 3, LOT 4
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712224
5.40
Undeveloped
04N
61W
25
N2,NE SE
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712224
1.23
Undeveloped
04N
61W
27
E2 NE AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOY
DITCH
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712224
1.20
Undeveloped
04N
61W
28
SE
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712224
2.40
Undeveloped
04N
61W
33
NE
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712224
3.15
Undeveloped
04N
61W
34
S2, N2 NW,NORTH 50 ACRES OF NW/4
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712224
0.30
Undeveloped
04N
61W
35
SW SW
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3714739
0.12
Undeveloped
03N
61W
02
LOT 3, LOT 4
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3714739
1.08
Undeveloped
04N
61W
25
N2,NE SE
JENNIFER GREG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3714739
0.25
Undeveloped
04N
61W
27
E2 NE, AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF THE WASTEWAY FROM THE
BIJOY DITCH

 
 
Page 6 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3714739
0.24
Undeveloped
04N
61W
28
SE
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3714739
0.48
Undeveloped
04N
61W
33
NE
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3714739
0.63
Undeveloped
04N
61W
34
S2,N2 NW, NORTH 50 ACRES OF NW/4
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3714739
0.06
Undeveloped
04N
61W
35
SW SW
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712225
0.61
Undeveloped
03N
61W
02
LOT 3, LOT 4
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712225
5.40
Undeveloped
04N
61W
25
N2,NE SE
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/06/2010
06/08/2015
5 Yr
0.1875
Weld
3712225
1.20
Undeveloped
04N
61W
27
E2 NE,ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOU DITCH,
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712225
1.20
Undeveloped
04N
61W
28
SE
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712225
2.40
Undeveloped
04N
61W
33
NE
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712225
3.15
Undeveloped
04N
61W
34
S2,N2 NW, NORTH 50 ACRES OF NW/4
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3712225
0.30
Undeveloped
04N
61W
35
SW SW
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3714740
0.12
Undeveloped
03N
61W
02
LOT 3, LOT 4
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3714740
1.08
Undeveloped
04N
61W
25
N2,NE SE
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3714740
0.25
Undeveloped
04N
61W
27
E2 NE,AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF THE WASTEWAY FROM THE
BIJOU DITCH,
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3714740
0.24
Undeveloped
04N
61W
28
SE
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3714740
0.48
Undeveloped
04N
61W
33
NE
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3714740
0.63
Undeveloped
04N
61W
34
S2,N2 NW,NORTH 50 ACRES OF NW/4,
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3714740
0.06
Undeveloped
04N
61W
35
SW SW
MELBA G. FIELDS, A/K/A MELBA G. FIELDS JOHNSTON AND DAVID JOHNSTON, WIFE AND
HUSBAND
JACKFORK LAND, INC.
06/23/2010
06/22/2015
N/A
0.1250
Weld
3717089
6.67
Undeveloped
02N
63W
26
E2 SE
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3719762
0.12
Undeveloped
03N
61W
02
LOT3, LOT4
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3719762
1.08
Undeveloped
04N
61W
25
N2
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3719762
0.25
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOU DITCH,
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3719762
0.24
Undeveloped
04N
61W
28
SE
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3719762
0.48
Undeveloped
04N
61W
33
NE
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3719762
0.63
Undeveloped
04N
61W
34
NW,NORTH 50 ACRES OF THE NW/4,
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5 Yr
0.1875
Weld
3719762
0.06
Undeveloped
04N
61W
35
SW SW
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3717088
0.12
Undeveloped
03N
61W
02
LOT3, LOT4
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3717088
1.08
Undeveloped
04N
61W
25
N2,NE SE

 
 
Page 7 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3717088
0.25
Undeveloped
04N
61W
27
E2 NE,ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOY DITCH,
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3717088
24.00
Undeveloped
04N
61W
28
SE
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
CONTINENTAL RESOURCES, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3717088
48.00
Undeveloped
04N
61W
33
NE
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3717088
63.00
Undeveloped
04N
61W
34
S2,THE NORTH 50 ACRES OF THE NW/4,
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
06/08/2015
5Yr
0.1875
Weld
3717088
6.00
Undeveloped
04N
61W
35
SW SW
CLINTON NEIL BASHOR, A MARRIED MAN
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712249
107.89
Undeveloped
09N
61W
05
S2 N2, LOT1, LOT2, LOT3, LOT4
CLINTON NEIL BASHOR, A MARRIED MAN
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712249
26.67
Undeveloped
09N
61W
05
SE
CLINTON NEIL BASHOR, A MARRIED MAN
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712249
1.67
Undeveloped
09N
61W
05
SW
CLINTON NEIL BASHOR, A MARRIED MAN
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712249
3.33
Undeveloped
09N
61W
08
W2
DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712243
134.56
Undeveloped
09N
61W
05
ALL
DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712243
3.33
Undeveloped
09N
61W
08
W2
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712245
107.86
Undeveloped
09N
61W
05
S2 N2, LOT1, LOT2, LOT3, LOT4
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712245
26.67
Undeveloped
09N
61W
05
SE
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712245
1.67
Undeveloped
09N
61W
05
SW
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
07/23/2010
07/22/2015
N/A
0.1667
Weld
3712245
3.33
Undeveloped
09N
61W
08
W2
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3713283
5.00
Undeveloped
04N
62W
22
SE SE
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3713283
30.00
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3713283
70.00
Undeveloped
04N
62W
24
N2,SE,E2 SW
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3713283
10.00
Undeveloped
04N
62W
27
E2 NE
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3713283
3.33
Undeveloped
04N
62W
22
W2 SE
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3713283
3.33
Undeveloped
04N
62W
27
W2 NE
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
07/15/2010
07/14/2015
N/A
0.1667
Weld
3710232
80.00
Undeveloped
10N
61W
32
SE
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
08/12/2015
2Yr
0.1875
Weld
3715050
5.00
Undeveloped
04N
62W
22
SE SE
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
08/12/2015
2Yr
0.1875
Weld
3715050
30.00
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
08/12/2015
2Yr
0.1875
Weld
3715050
70.00
Undeveloped
04N
62W
24
N2,SE,E2 SW
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
08/12/2015
2Yr
0.1875
Weld
3715050
10.00
Undeveloped
04N
62W
27
E2 NE
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
08/12/2015
2Yr
0.1875
Weld
3715050
3.33
Undeveloped
04N
62W
22
W2 SE
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
08/12/2015
2Yr
0.1875
Weld
3715050
3.33
Undeveloped
04N
62W
27
W2 NE

 
 
Page 8 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
CHERYL LYNN FIELDS, FKA CHERYL LYNN HOFFERBER
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712239
10.40
Undeveloped
02N
63W
26
SW/4 LESS 4 ACRES IN NE CORNER,
CHERYL LYNN FIELDS, FKA CHERYL LYNN HOFFERBER
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712239
8.00
Undeveloped
02N
63W
27
W2 SE
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3715051
1.25
Undeveloped
04N
62W
22
SE SE
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3715051
7.50
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3715051
17.50
Undeveloped
04N
62W
24
N2,SE,E2 SW
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3715051
2.50
Undeveloped
04N
62W
27
E2 NE
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3715051
0.83
Undeveloped
04N
62W
22
W2 SE
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3715051
0.83
Undeveloped
04N
62W
27
W2 NE
BARRY CLAY BEDINGER, A MARRIED MAN
DIAMOND RESOURCES CO.
07/16/2010
07/15/2015
3Yr
0.1875
Weld
3710230
5.00
Undeveloped
04N
62W
22
ALL
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712247
1.00
Undeveloped
04N
62W
22
SE SE
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712247
6.00
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712247
14.00
Undeveloped
04N
62W
24
N2,SE,E2 SW
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712247
2.00
Undeveloped
04N
62W
27
E2 NE
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712247
0.67
Undeveloped
04N
62W
22
W2 SE
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712247
0.67
Undeveloped
04N
62W
27
W2 NE
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712246
1.00
Undeveloped
04N
62W
22
SE SE
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712246
6.00
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712246
14.00
Undeveloped
04N
62W
24
N2,SE,E2 SW
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712246
2.00
Undeveloped
04N
62W
27
E2 NE
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712246
0.67
Undeveloped
04N
62W
22
W2 SE, NE NE
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712246
0.67
Undeveloped
04N
62W
27
W2 NE
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3712248
1.25
Undeveloped
04N
62W
22
SE SE
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3712248
5.00
Undeveloped
04N
62W
23
SE NW,E2 SW,SW SW
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3712248
17.50
Undeveloped
04N
62W
24
E2,NW,E2 SW
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3712248
2.50
Undeveloped
04N
62W
27
E2 NE
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3712248
0.83
Undeveloped
04N
62W
22
W2 SE
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3712248
0.83
Undeveloped
04N
62W
27
W2 NE
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3712248
2.00
Undeveloped
04N
62W
23
S2 NE
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
07/29/2015
2Yr
0.1875
Weld
3712240
1.00
Undeveloped
04N
62W
22
SE SE

 
 
Page 9 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
07/18/2015
2Yr
0.1875
Weld
3712240
6.00
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
07/18/2015
2Yr
0.1875
Weld
3712240
14.00
Undeveloped
04N
62W
24
N2,SE,E2 SW
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
07/18/2015
2Yr
0.1875
Weld
3712240
2.00
Undeveloped
04N
62W
27
E2 NE
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
07/18/2015
2Yr
0.1875
Weld
3712240
0.67
Undeveloped
04N
62W
22
W2 SE, NE NE
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
07/18/2015
2Yr
0.1875
Weld
3712240
0.67
Undeveloped
04N
62W
27
W2 NE
LYNNE F. KELLY, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/16/2010
07/15/2015
3Yr
0.1875
Weld
3710231
5.00
Undeveloped
04N
62W
22
NE NE
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712242
1.00
Undeveloped
04N
62W
22
SE SE
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712242
6.00
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712242
14.00
Undeveloped
04N
62W
24
N2,SE,E2 SW
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712242
2.00
Undeveloped
04N
62W
27
E2 NE
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712242
0.67
Undeveloped
04N
62W
22
W2 SE , NE NE
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712242
0.67
Undeveloped
04N
62W
27
W2 NE
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712241
1.00
Undeveloped
04N
62W
22
SE SE
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712241
6.00
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712241
14.00
Undeveloped
04N
62W
24
N2,SE,E2 SW
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712241
2.00
Undeveloped
04N
62W
27
E2 NE
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712241
0.67
Undeveloped
04N
62W
22
W2 SE, NE NE
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
2Yr
0.1875
Weld
3712241
0.67
Undeveloped
04N
62W
27
W2 NE
CRAIG BLACK, A MARRIED MAN
DIAMOND RESOURCES CO.
08/06/2010
08/05/2015
N/A
0.1667
Weld
3713286
15.00
HBP - Staudinger 1-31H
08N
61W
31
NE
COLETTE KAY FRIDGEN, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
07/28/2015
N/A
0.1667
Weld
3713287
80.00
Undeveloped
02N
63W
34
SE
EDWARD L. HARRIS AND BETTY L. HARRIS, H/W
DIAMOND RESOURCES CO.
07/19/2010
07/19/2015
N/A
0.1667
Weld
3713282
40.00
Undeveloped
01N
64W
12
W2 NE
STATE OF COLORADO 1308.10
DIAMOND RESOURCES CO.
11/18/2010
11/17/2015
1Yr
0.1667
Weld
3748375
320.00
Undeveloped
09N
61W
16
N2
RODNEY L. HOFFERBER, JR., A MARRIED MAN
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712237
10.40
Undeveloped
02N
63W
26
SW, LESS 4 ACRES IN NE CORNER OF SAID SW/4
RODNEY L. HOFFERBER, JR., A MARRIED MAN
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712237
8.00
Undeveloped
02N
63W
27
W2 SE
RODNEY L. HOFFERBER, SR. & JOAN HOFFERBER, HUSBAND AND WIFE
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712238
10.40
Undeveloped
02N
63W
26
SW, SOUTH 0 DEGREES 02' WEST, 110.51 FEET; SOUTH 47 DEGREES 52' WEST, 246 FEET;
SOUTH 74 DEGREES 41' WEST, 167.25 FEET; NORTH 75 DEGREES 19' WEST, 274.85 FEET;
NORTH 41 DEGREES 49' WEST, 339.45 FEET; NORTH 89 DEGREES 14' WEST, 42.60 FEET;
AND EAST 876.75 FEET TO BEGINNING, CONTAINING APPROXIMATELY 4 ACRES,LESS 4 ACRES
IN THE NE CORNER OF SAID SW/4
RODNEY L. HOFFERBER, SR. & JOAN HOFFERBER, HUSBAND AND WIFE
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712238
8.00
Undeveloped
02N
63W
27
W2 SE

 
 
Page 10 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
RODNEY L. HOFFERBER, SR., & JOAN HOFFERBER, CO-TRUSTEES OF THE ALBERT HOFFERBER
& BERTHA HOFFERBER FAMILY IRREVOCABLE TRUST DATED JANUARY 11, 2001
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712244
62.40
Undeveloped
02N
63W
26
SW, LESS 4 ACRES IN THE NE CORNER OF SAID SW/4
RODNEY L. HOFFERBER, SR., & JOAN HOFFERBER, CO-TRUSTEES OF THE ALBERT HOFFERBER
& BERTHA HOFFERBER FAMILY IRREVOCABLE TRUST DATED JANUARY 11, 2001
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712244
48.00
Undeveloped
02N
63W
27
W2 SE
GERALDINE HOYER, F/K/A GERALDINE BLACK, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/30/2010
07/09/2015
N/A
0.1667
Weld
3713280
15.00
HBP - Staudinger 1-31H
08N
61W
31
NE
GEORGE J. NOLAN, JR.
DIAMOND RESOURCES CO.
07/21/2010
07/20/2015
N/A
0.1667
Weld
3712251
160.00
Undeveloped
09N
61W
03
SE
HEATHER ANNE HOLMES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
08/03/2010
08/02/2015
N/A
0.1667
Weld
3713285
40.00
Undeveloped
10N
61W
34
N2
PATRICK DALE LEATHER, A SINGLE MAN
DIAMOND RESOURCES CO.
08/03/2010
08/02/2015
N/A
0.1667
Weld
3713284
40.00
Undeveloped
10N
61W
34
N2
HARRY H. EWING II & JUDY ANN EWING, H/W
DIAMOND RESOURCES CO.
07/16/2010
07/15/2015
N/A
0.1667
Weld
3715056
80.00
Undeveloped
01N
64W
12
E2 NE
MARGERY L. BEYDLER, A WIDOW
DIAMOND RESOURCES CO.
08/03/2010
08/02/2015
N/A
0.1875
Weld
3715053
80.00
Undeveloped
04N
61W
28
SE
THOMAS W. CORDOVA & MARY L. CORDOVA, H/W
DIAMOND RESOURCES CO.
07/19/2010
07/18/2015
N/A
0.1667
Weld
3715049
40.00
Undeveloped
01N
64W
12
W2 NE
LISKEN LYN KENNEDY, F/K/A LISKEN LYN HOFFERBER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712250
10.40
Undeveloped
02N
63W
26
SW, LESS 4.00 ACRES IN NE CORNER OF SW/4
LISKEN LYN KENNEDY, F/K/A LISKEN LYN HOFFERBER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/27/2010
07/26/2015
N/A
0.1667
Weld
3712250
8.00
Undeveloped
02N
63W
27
W2 SE
DOUGLAS D. VARVEL
DIAMOND RESOURCES CO.
07/30/2010
07/30/2015
N/A
0.1667
Weld
3713288
30.00
HBP - Staudinger 1-31H
08N
61W
31
NE
CAROL ROUBIDOUX & HERMAN ROUBIDOUX, HER HUSBAND
DIAMOND RESOURCES CO.
07/19/2010
07/18/2015
N/A
0.1667
Weld
3715052
35.56
Undeveloped
01N
64W
12
N2/3SE/4,
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3713281
1.25
Undeveloped
04N
62W
22
SE SE
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3713281
7.50
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3713281
17.50
Undeveloped
04N
62W
24
N2,SE,E2 SW
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3713281
2.50
Undeveloped
04N
62W
27
E2 NE
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3713281
0.83
Undeveloped
04N
62W
22
W2 SE
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
07/29/2015
2Yr
0.1875
Weld
3713281
0.83
Undeveloped
04N
62W
27
W2 NE
BARBARA L. NITSCHKE, A WIDOW
DIAMOND RESOURCES CO.
08/31/2010
08/30/2015
N/A
0.1667
Weld
3719796
31.43
HBP - Staudinger 1-31H
07N
61W
06
E2 SW,SE, LOT6, LOT7
SYDNEY CAROL OGLE, F/K/A SYDNEY CAROL BAILEY, A/K/A SYDNEY CAROL HENDERSON, A
MARRIED WOMAN
DIAMOND RESOURCES CO.
08/17/2010
08/16/2015
N/A
0.1667
Weld
3717018
40.00
Undeveloped
08N
62W
20
W2

 
 
Page 11 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
SYDNEY CAROL OGLE, F/K/ASYDNEY CAROL BAILEY, A/K/A SYDNEY CAROL HENDERSON, A
MARRIED WOMAN
DIAMOND RESOURCES CO.
08/17/2010
08/16/2015
N/A
0.1667
Weld
3717018
35.00
Undeveloped
08N
62W
29
NW,W2 NE,NE NE
NANCY ORTH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
08/05/2010
08/04/2015
N/A
0.1667
Weld
3715055
1.25
HBP - Staudinger 1-31H
08N
61W
31
NE
JAMES WERDEL, A SINEL MAN
DIAMOND RESOURCES CO.
08/05/2010
08/04/2015
N/A
0.1667
Weld
3715048
1.25
HBP - Staudinger 1-31H
08N
61W
31
NE
DONNA L. KING, A/K/A DONNA LEE KING, A MARRIED WOMAN
DIAMOND RESOURCES CO.
08/20/2010
08/19/2015
N/A
0.1667
Weld
3718158
1.67
Undeveloped
09N
61W
05
SE
MICHAEL BEUTZ, TRUSTEE OF THE ANITA M. WAGNER LIVING TRUST
DIAMOND RESOURCES CO.
09/01/2010
08/31/2014
N/A
0.1667
Weld
3722418
5.00
Undeveloped
09N
61W
10
NE
LARRY BAUER
DIAMOND RESOURCES CO.
08/19/2010
08/18/2015
N/A
0.1667
Weld
3717019
13.33
Undeveloped
02N
63W
34
SE
FRANCES WERDEL, A SINGLE WOMAN
DIAMOND RESOURCES CO.
08/05/2010
08/04/2015
N/A
0.1667
Weld
3717020
1.25
HBP - Staudinger 1-31H
08N
61W
31
NE
AVIS WERDEL, A WIDOW
DIAMOND RESOURCES CO.
08/05/2010
08/04/2015
N/A
0.1667
Weld
3717017
1.25
HBP - Staudinger 1-31H
08N
61W
31
NE
DANIEL D. WAGNER & MARGARET WAGNER, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/07/2010
09/06/2015
Opt. Exr
2Yr.
0.1875
Weld
3722414
80.00
Undeveloped
02N
63W
27
NW
BARBARA J. BOHAC, F/K/A BARBARA J. CAMPBELL, A WIDOW
DIAMOND RESOURCES CO.
08/18/2010
08/17/2015
N/A
0.1667
Weld
3718159
2.50
Undeveloped
09N
61W
05
SW
BARBARA J. BOHAC, F/K/A BARBARA J. CAMPBELL, A WIDOW
DIAMOND RESOURCES CO.
08/18/2010
08/17/2015
N/A
0.1667
Weld
3718159
5.00
Undeveloped
09N
61W
08
W2
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
09/01/2010
08/31/2015
N/A
0.1667
Weld
3719787
13.33
Undeveloped
09N
61W
10
SE
KIVI BAUER, A SINGLE WOMAN
DIAMOND RESOURCES CO.
08/19/2010
08/18/2015
N/A
0.1667
Weld
3719782
13.34
Undeveloped
02N
63W
34
SE
PAUL LEON COLE, A MARRIED MAN
DIAMOND RESOURCES CO.
08/20/2010
08/19/2015
N/A
0.1667
Weld
3719779
1.67
Undeveloped
09N
61W
05
SE
JANE MANLY, A SINGLE WOMAN
DIAMOND RESOURCES CO.
08/23/2010
08/22/2015
N/A
0.1667
Weld
3719785
2.50
Undeveloped
09N
61W
05
SE
MICHAEL BEUTZ, TRUSTEE OF THE ANITA M. WAGNER LIVING TRUST
DIAMOND RESOURCES CO.
08/27/2010
08/26/2014
N/A
0.1667
Weld
3722419
6.82
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
B & W FARMS, A PARTNERSHIP
DIAMOND RESOURCES CO.
10/08/2010
10/07/2015
Opt. Exr
2Yr.
0.1875
Weld
3728474
193.18
Undeveloped
02N
63W
34
LOTS A & B OF RECORDED EXEMPTION 1303-34-1-RE 2022 RECORDED AS RECEPTION
2584809, BEING PART OF THE E2 NW AND PART OF THE NE OF SECTION 34, AND
SUBDIVISION EXEMPTION 636 RECORDED AS RECEPTION 2584808, BEING PART OF THE W2
NE, E2 NE EXCEPT A PARCEL OF LAND MFD IN DEED IN BOOK 1148-408; ALSO EXCEPT A
PARCEL OF LAND MFD IN WD IN RECEPTION 3643481, LOT B OF RECORDED EXEMPTION NO.
1303-34-2 RE 2021 RECORDED AS RECEPTION 2584810 BEING PART OF THE E2 NW OF
SECTION 34
DOROTHY W. CORDWELL, TRUSTEE OF THE CORDWELL FAMILY TRUST, DATED JULY 16, 1985
JACKFORK LAND, INC.
06/08/2010
06/07/2015
Opt Exr
2Yr
0.1875
Weld
3725319
46.19
Undeveloped
02N
63W
28
E/2 W/2; E/2 LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE
NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS & EXCEPT A TRACT OF LAND IN
THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT ON THE
SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF
SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH & SOUTH CENTERLINE
OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A POINT;
THENCE SOUTH 630 FEET & MPD IN OGL
BARBARA JEAN MCKEOUGH
DIAMOND RESOURCES CO.
09/09/2010
09/08/2015
N/A
0.1667
Weld
3738373
10.63
Undeveloped
06N
61W
26
NW SW,SW NW
KIMBERLY JO MASSEY, A MARRIED WOMAN
DIAMOND RESOURCES CO.
08/19/2010
08/18/2015
N/A
0.1667
Weld
3719784
13.33
Undeveloped
02N
63W
34
SE

 
 
Page 12 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JULIUS A. PLUSS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/13/2010
09/12/2013
Opt. Exr
0.1875
Weld
3724434
80.00
Undeveloped
02N
63W
34
SW
BILLIE LOU GAISER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/21/2010
10/20/2015
Opt. Exr
2Yr.
0.1875
Weld
3734177
80.00
Undeveloped
04N
61W
26
NW
REBECCA S. SPENCER, F/K/A REBECCA S. WILDER, A/K/A REBECCA WILDER, A MARRIED
WOMAN
DIAMOND RESOURCES CO.
12/10/2010
12/09/2014
1 Yr
0.1875
Weld
3742687
13.33
Undeveloped
07N
61W
21
E2
SARAH J. SPENCER
DIAMOND RESOURCES CO.
12/08/2010
12/07/2014
1 Yr
0.1875
Weld
3742688
13.33
Undeveloped
07N
61W
21
E2
WILLIAM G. SPENCER
DIAMOND RESOURCES CO.
12/08/2010
12/07/2014
1 Yr
0.1875
Weld
3739978
13.33
Undeveloped
07N
61W
21
E2
SETH T. SPENCER
DIAMOND RESOURCES CO.
12/08/2010
12/07/2014
1 Yr
0.1875
Weld
3742685
13.33
Undeveloped
07N
61W
21
E2
DAVID SPENCER
DIAMOND RESOURCES CO.
12/08/2010
12/07/2014
1 Yr
0.1875
Weld
3742689
13.33
Undeveloped
07N
61W
21
E2
HAROLD H. BENDER, A WIDOWER
DIAMOND RESOURCES CO.
09/23/2010
09/22/2015
N/A
0.1667
Weld
3724448
13.33
Undeveloped
08N
61W
33
SE
HAROLD H. BENDER, A WIDOWER
DIAMOND RESOURCES CO.
09/23/2010
09/22/2015
N/A
0.1667
Weld
3724448
13.33
Undeveloped
08N
61W
34
SW
DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/22/2010
09/21/2014
N/A
0.1667
Weld
3727027
13.33
Undeveloped
10N
61W
29
NW
CLINTON NEIL BASHOR, A MARRIED MAN DEALING IN HIS SOLE & SEPARATE PROPERTY
DIAMOND RESOURCES CO.
09/22/2010
09/21/2014
N/A
0.1667
Weld
3730412
13.33
Undeveloped
10N
61W
29
NW
CHERYL RAE CARPINELLO, A/K/A CHERYL R. CARPINELLO, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/21/2010
09/25/2015
N/A
0.1667
Weld
3727024
2.67
Undeveloped
07N
61W
20
N2 NE
CHERYL RAE CARPINELLO, A/K/A CHERYL R. CARPINELLO, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/25/2010
09/24/2015
N/A
0.1667
Weld
3727024
1.33
Undeveloped
07N
61W
21
NW NW
MIKE DAVIS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/13/2010
09/12/2015
3Yr
0.1875
Weld
3722425
27.50
Undeveloped
06N
61W
26
NW SW,SW NW
JAMES L. SPENCER
DIAMOND RESOURCES CO.
12/08/2010
12/07/2014
1 Yr
0.1875
Weld
3739979
13.33
Undeveloped
07N
61W
21
E2
WILLIAM W. LINDBLOOM, A MARRIED MAN
DIAMOND RESOURCES CO.
10/12/2010
12/11/2015
N/A
0.1875
Weld
3730410
5.00
Undeveloped
05N
61W
25
E2 NW,W2 NW
RAYMOND JOHN PETERSON
DIAMOND RESOURCES CO.
10/21/2010
10/20/2015
Opt. Exr
2 Yr
0.1875
Weld
3730409
40.00
Undeveloped
04N
61W
26
NW
LINDA LEA WOLFE, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/15/2010
09/14/2015
N/A
0.1667
Weld
3724451
5.00
Undeveloped
08N
61W
03
SE
CLINTON NEIL BASHOR, A MARRIED MAN DEALING IN HIS SOLE & SEPARATE PROPERTY
DIAMOND RESOURCES CO.
09/23/2010
09/22/2014
N/A
0.1667
Weld
3730413
1.17
Undeveloped
10N
61W
22
NW/4 NE/4 LYING SOUTH AND WEST OF RR
DAVID LESLIE BASHOR & ELIZABETH BASHOR, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/23/2010
09/22/2014
N/A
0.1667
Weld
3727028
1.17
Undeveloped
10N
61W
22
NW/4 NE/4 LYING SOUTH AND WEST OF RR
DENNIS M. BUCHHOLZ, A SINGLE MAN
DIAMOND RESOURCES CO.
09/16/2010
09/15/2015
Opt. Exr
2Yr.
0.1875
Weld
3728473
53.33
Undeveloped
01N
64W
12
THE SOUTH 53-1/3 ACRES OF THE SE/4
RODNEY S. BECKER & GAYLE R. BECKER, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/07/2010
09/06/2015
N/A
0.1667
Weld
3728479
80.00
Undeveloped
01N
64W
12
S2 NW
TIMOTHY L. WOODWARD, A MARRIED MAN
DIAMOND RESOURCES CO.
09/21/2010
09/20/2015
N/A
0.1667
Weld
3727030
2.67
Undeveloped
07N
61W
20
N2 NE
TIMOTHY L. WOODWARD, A MARRIED MAN
DIAMOND RESOURCES CO.
09/21/2010
09/20/2015
N/A
0.1667
Weld
3727030
1.33
Undeveloped
07N
61W
21
NW NW
BILLY L. BURKE, A/K/A BILLY LEE BURKE
DIAMOND RESOURCES CO.
10/06/2010
10/05/2015
N/A
0.1875
Weld
3728480
40.00
Undeveloped
05N
61W
35
NW
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
09/29/2015
Opt. Exr
2Yr.
0.1875
Weld
3727025
1.25
Undeveloped
04N
62W
22
SE SE
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
09/29/2015
Opt. Exr
2Yr.
0.1875
Weld
3727025
7.50
Undeveloped
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
09/29/2015
Opt. Exr
2Yr.
0.1875
Weld
3727025
17.50
Undeveloped
04N
62W
24
N2,SE,E2 SW

 
 
Page 13 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
09/29/2015
Opt. Exr
2Yr.
0.1875
Weld
3727025
2.50
Undeveloped
04N
62W
27
W2 NE
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
09/29/2015
Opt. Exr
2Yr.
0.1875
Weld
3727025
0.83
Undeveloped
04N
62W
22
W2 SE
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
09/29/2015
Opt. Exr
2Yr.
0.1875
Weld
3727025
0.83
Undeveloped
04N
62W
27
E2 NE
DOLPH HENRY GROVES
DIAMOND RESOURCES CO.
10/11/2010
10/10/2015
N/A
0.1875
Weld
3738347
11.92
Undeveloped
04N
61W
26
N2 SE, SW/4 LESS 10 ACRES FOR RESERVOIR
 
SW/4SE4, LESS 10 ACRES FOR RESERVOIR,
STEVEN D. KITZMAN & KRISTINA L. KITZMAN, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/13/2010
09/12/2015
Opt. Exr
2Yr.
0.1875
Weld
3730414
3.17
Undeveloped
02N
63W
34
A TRACT COMMENCING AT THE SW CORNER OF THE W/2 NW/4; THENCE NORTH 00 DEGREES
30'46" WEST A DISTNACE OF 250'; THENCE NORTH 89 DEGREES 19' 55" EAST A DISTANCE
OF 553'; THENCE SOUTH 00 DEGREES 30'46" EAST A DISTANCE OF 250'; THENCE SOUTH 89
DEGREES 19'55" WEST A DISTANCE OF 553' TO POINT OF BEGINNING,
SHIRLEY A. HENDERSON
DIAMOND RESOURCES CO.
10/12/2010
12/11/2015
N/A
0.1875
Weld
3730404
5.00
Undeveloped
05N
61W
25
E2 NW,W2 NW
DANIEL L. PETERSON & MARILU PETERSON
DIAMOND RESOURCES CO.
10/12/2010
12/11/2013
N/A
0.2000
Weld
3734176
92.80
HBP - Gravel Draw 9-9H
08N
61W
09
E2
DENNIS D. KITZMAN & SUSAN K. KITZMAN, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/07/2010
09/06/2015
Opt. Exr
2Yr.
0.1875
Weld
3730415
77.18
Undeveloped
02N
63W
34
W/2 NW/4 LESS AND EXCEPT A TRACT DESCRIBED AS: A TRACT COMMENCING AT THE SW
CORNER OF THE W/2 NW/4; THENCE N 00 DEGREES 30' 46"W A DISTANCE OF 250'; THENCE
N89 DEGREES 19' 55" E A DISTANCE OF 553'; THENCE S 00 DEGREES 30' 46" E A
DISTANCE OF 250'; THENCE S 89 DEGREES 19' 55" W A DISTANCE OF 553' TO POB,
JACALYN M. DIXON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3734180
1.59
Undeveloped
08N
61W
02
S2 NE,SE, LOT1, LOT2
JACALYN M. DIXON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3734180
0.60
Undeveloped
09N
61W
35
S2 SE,SE SW
KENT K. MILLER, A MARRIED MAN
DIAMOND RESOURCES CO.
10/21/2010
10/20/2015
N/A
0.1667
Weld
3734181
11.67
Undeveloped
08N
62W
29
ALL
COLLEEN J. KOBER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3730406
1.59
Undeveloped
08N
61W
02
S2 NE,SE, LOT1, LOT2
COLLEEN J. KOBER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3730406
0.60
Undeveloped
09N
61W
35
S2 SE,SE SW
JULIE M. KORT, A SINGLE WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3730407
1.59
Undeveloped
08N
61W
02
S2 NE,SE, LOT1, LOT2
JULIE M. KORT, A SINGLE WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3730407
0.60
Undeveloped
09N
61W
35
S2 SE,SE SW
KAREN J. KOCH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3730408
1.59
Undeveloped
08N
61W
02
S2 NE,SE, LOT1, LOT2
KAREN J. KOCH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3730408
0.60
Undeveloped
09N
61W
35
S2 SE,SE SW
FLYNN OF ORMAND BEACH, LP AND BARBARA SILWAY FLYNN, GENERAL MANAGER, C/O THE
TRUST COMPANY OF OKLAHOMA
DIAMOND RESOURCES CO.
01/06/2011
01/05/2016
Opt. Exr
2Yr.
0.1875
Weld
3752330
4.00
Undeveloped
05N
61W
25
E2
DAVID O. BONE & PATRICIA A. BONE, HUSBAND & WIFE
DIAMOND RESOURCES CO.
10/13/2010
10/12/2015
Opt. Exr
2Yr.
0.1875
Weld
3734174
40.00
Undeveloped
02N
63W
27
E2 SW
WILLIAM CLYDE BASHOR. A SINGLE MAN
DIAMOND RESOURCES CO.
09/22/2010
09/21/2014
N/A
0.1667
Weld
3728477
13.33
Undeveloped
10N
61W
29
NW
ADA E. JOHNSTON, A WIDOW
DIAMOND RESOURCES CO.
10/22/2010
10/12/2015
N/A
0.1667
Weld
3734178
88.36
Undeveloped
09N
62W
12
NE,E/2 SE/4, LESS THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH
OF THE SOUTHWEST CORDER, OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12
DEGREES, 30 MINUTES, WEST 382 FEET, WEST 280 FFET, SOUTH 380 FEET TO PLACE OF
BEGINNING, IN SECTION 12, 9N-62W, WELD COUNTY (CONTAINING 2.5 ACRES MORE OR
LESS) AND LESS THAT PART OF THE E/2 SE/4, OF SECTION 12, 9N-62W, BEGINNING AT
THE SOUTHEAST CORNER, WEST 590 FEET, THENCE NORTH 1,620 FEET, THENCE EAST 590
FEET, THENCE SOUTH 1, 620 FEET TO THE POINT OF BEGINNING. (CONTAINING 20 ACRES
MORE OR LESS),

 
 
Page 14 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
09/23/2010
09/22/2014
N/A
0.1667
Weld
3728478
1.17
Undeveloped
10N
61W
22
NW/4 NE/4 LYING SOUTH AND WEST OF RAILROAD RIGHT OF WAY
JUDITH R. CLINCH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3730405
1.59
Undeveloped
08N
61W
02
S2 NE,SE, LOT1, LOT2
JUDITH R. CLINCH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
10/06/2015
N/A
0.1667
Weld
3730405
0.60
Undeveloped
09N
61W
35
S2 SE,SE SW
WEICKUM FARMS, LLC
DIAMOND RESOURCES CO.
09/08/2010
09/07/2015
Opt. Exr
2Yr
0.1875
Weld
3727023
160.00
Undeveloped
02N
63W
27
NE
JANE GILMAN TRACY, A WIDOW
DIAMOND RESOURCES CO.
09/13/2010
09/12/2014
N/A
0.1875
Weld
3724441
1.94
Undeveloped
09N
61W
03
SW
JANE GILMAN TRACY, A WIDOW
DIAMOND RESOURCES CO.
09/13/2010
09/12/2014
N/A
0.1875
Weld
3724441
3.89
Undeveloped
09N
61W
10
NE,NW
JANE GILMAN TRACY, A WIDOW
DIAMOND RESOURCES CO.
09/13/2010
09/12/2014
N/A
0.1875
Weld
3724440
1.94
Undeveloped
09N
61W
09
E2 NE,SW NE, NW NE, LESS THE "J" SAND FORMATION
DON SLOAN, A WIDOWER
DIAMOND RESOURCES CO.
09/15/2010
09/14/2015
N/A
0.1667
Weld
3724435
72.31
Undeveloped
02N
64W
26
E/2 SE/4 LESS .30 ACRE TRACT,
DAVID LESLIE BASHOR, A MARRIED MAN
DIAMOND RESOURCES CO.
09/13/2010
09/12/2015
N/A
0.1667
Weld
3724443
53.33
Undeveloped
10N
61W
08
E2 E2
JANE MANLY, A SINGLE WOMAN
DIAMOND RESOURCES CO.
09/22/2010
09/12/2015
N/A
0.1667
Weld
3724452
2.50
Undeveloped
09N
61W
10
NW
CAROL BATT, A SINGLE WOMAN
DIAMOND RESOURCES CO.
10/21/2010
10/12/2015
N/A
0.1875
Weld
3734189
2.65
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
FRANCES DUBS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
10/21/2010
10/12/2015
N/A
0.1875
Weld
3734190
2.65
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RSERVOIR (30.00),
WILBUR GOLBA GROVES, A WIDOWER
DIAMOND RESOURCES CO.
10/19/2010
10/18/2015
N/A
0.1875
Weld
3734188
10.60
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
JAMES L. GROVES, A MARRIED MAN
DIAMOND RESOURCES CO.
09/22/2010
09/12/2015
N/A
0.1667
Weld
3727026
2.12
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
BERNETHA J. GROVES, A SINGLE WOMAN
DIAMOND RESOURCES CO.
10/13/2010
10/12/2015
N/A
0.1875
Weld
3734187
10.60
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES (150.00)
 
SW/4 SE/4 LESS 10 ACRES (30.00),
RAMON G. MIRANDA, A/K/A ROMAN G. MIRANDA, JR. & LUCIA R. MIRANDA, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/30/2010
09/29/2015
N/A
0.1667
Weld
3734185
30.36
Undeveloped
01N
64W
12
COMMENCING AT THE NW CORNER OF THE SW/4 OF SAID SECTION 12; THENCE ALONG THE
WEST LING OF THE SW/4 OF SAID SECTION 12 SOUTH 00 DEGREES 00' 00" EAST, A
DISTANCE OF 97.05' TO THE TRUE POINT OF BEGINNING; THENCE SOUTH 58 DEGREES 48'
28" EAST A DISTANCE 53.22'; THENCE SOUTH 34 DEGREES 32' 23" EAST, A DISTANCE OF
96.18'; THENCE SOUTH 40 DEGREES 02'57" EAST A DISTANCE OF 645.68' TO THE
BEGINNING OF THE TANGENT CURVE TO THE LEFT; THENCE ALONG SAID CURVE
63.99'.,HAVING A CHORD LENGTH OF 61.38' HAVING A CHORD BEARING OF SOUTH 68
DEGREES 34'50" EAST, A RADIUS OF 64.25' AND A DELTA ANGLE OF 57 DEGREES 03'46",
THENCE NORTH 82 DEGREES 53'17" EAST A DISTANCE OF 331.71'; THENCE NORTH 79
DEGREES 43'22" EAST, A DISTANCE OF 716.55' TO THE BEGINNING OF A TANGENT CURVE
TO THE RIGHT; THENCE ALONG SAID CURVE 245.58' HAVING A CHORD LENGTH OF 244.81',
A CHORD BEARING OF NORTH 87 DEGREES 36' 53" EAST, A RADIUS OF 891.45', AND A
DELTA ANGLE OF 15 DEGREES 47'03"; TO THE BEGINNING OF A TANGENT CURVE TO THE
LEFT; THENCE ALONG SAID CURVE 116' HAVING A CHORD LENGTH OF 113.29', A CHORD
BEARING OF NORTH 73 DEGREES 57' 44" EAST, A RADIUS OF 154.25', AND A DELTA ANGLE
OF 43 DEGREES 05'21", THENCE NORTH 52 DEGREES 25'03" EAST, A DISTNACE OF 101.29'
TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT.,
DONALD LUTHER GROVES
DIAMOND RESOURCES CO.
10/11/2010
10/10/2015
N/A
0.1875
Weld
3735594
11.92
Undeveloped
04N
61W
26
N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00)
,
ROBERT TOMLINSON MCINTYRE
DIAMOND RESOURCES CO.
11/22/2010
11/21/2015
N/A
0.1667
Weld
3738370
0.89
Undeveloped
06N
61W
34
NE NW,NW NE
ROBERT TOMLINSON MCINTYRE
DIAMOND RESOURCES CO.
11/22/2010
11/21/2015
N/A
0.1667
Weld
3738370
2.22
Undeveloped
06N
61W
34
NW NW
ERNEST L. GROVES
DIAMOND RESOURCES CO.
10/21/2010
10/20/2015
N/A
0.1875
Weld
3735590
11.92
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR,
DARLENE JOY WILSON VERMEULEN, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/22/2010
11/21/2015
N/A
0.1667
Weld
3738363
18.67
Undeveloped
06N
61W
34
NW NW,NE NW,NW NE

 
 
Page 15 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JOSE A. BACA, A/K/A JOSE A. BACA IV, A MARRIED MAN
DIAMOND RESOURCES CO.
09/15/2010
09/14/2015
N/A
0.1700
Weld
3738360
24.00
Undeveloped
10N
61W
08
W2 E2
ALLENE GRAGG, A MARRIED WOMAN
DIAMOND RESOURCES CO.
12/14/2010
12/13/2015
N/A
0.1667
Weld
3742680
26.00
Undeveloped
02N
63W
26
SW/4 EXCEPTING AND RESERVING A TRACT OF LAND IN THE NE/4 SW/4 DESCRIBED AS
FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF THE SW/4, THENCE SOUTH 0 DEGREES
20' WEST, 110.51 FEET; THENCE SOUTH 47 DEGREES 41' WEST 167.25 FEET; THENCE
NORTH 75 DEGREES 19' WEST 274.85 FEET; THENCE NORTH 41 DEGREES 49' WEST 339.25
FEET; THENCE NORTH 89 DEGREES 14' WEST 42.60 FEET; THENCE EAST 876.75 FEET TO
THE PLACE OF BEGINNING.,
DONNA EVERSON, A WIDOW
DIAMOND RESOURCES CO.
12/14/2010
12/13/2015
N/A
0.1667
Weld
3742679
26.00
Undeveloped
02N
63W
26
SW/4 EXCEPTING AND RESERVING A TRACT OF LAND IN THE NE/4 SW/4 DESCRIBED AS
FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF THE SW/4, THENCE SOUTH 0 DEGREES
20' WEST, 110.51 FEET; THENCE SOUTH 47 DEGREES 41' WEST 167.25 FEET; THENCE
NORTH 75 DEGREES 19' WEST 274.85 FEET; THENCE NORTH 41 DEGREES 49' WEST 339.25
FEET; THENCE NORTH 89 DEGREES 14' WEST 42.60 FEET; THENCE EAST 876.75 FEET TO
THE PLACE OF BEGINNING.,
HAROLD FRANCIS GROVES & BEVERLY RUTH GROVES, HUSBAND & WIFE
DIAMOND RESOURCES CO.
11/08/2010
11/07/2015
N/A
0.1875
Weld
3735593
11.92
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
DIANE CASELMAN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
11/09/2010
11/08/2015
N/A
0.1875
Weld
3738346
0.66
Undeveloped
04N
61W
26
N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00),
CENTRAL WYOMING COUNCIL, INC., BOY SCOUTS OF AMERICA
DIAMOND RESOURCES CO.
12/03/2010
12/03/2015
Opt. Exr
2Yr
0.2000
Weld
3739976
6.40
Undeveloped
05N
61W
24
SE
CENTRAL WYOMING COUNCIL, INC., BOY SCOUTS OF AMERICA
DIAMOND RESOURCES CO.
12/03/2010
12/03/2015
Opt. Exr
0.2000
Weld
3739976
6.40
Undeveloped
05N
61W
35
NW
RODNEY W. BAUMGARTNER & LINDA R. BAUMGARTNER, HUBAND & WIFE
DIAMOND RESOURCES CO.
11/16/2010
11/15/2015
Opt. Exr
2Yr
0.1875
Weld
3738345
18.81
Undeveloped
02N
63W
27
E/2 SE/4 LESS LOT A RECORDED EXEMPTION, MORE FULLY DESCRIBED AS E/2 SE/4 SE/4
SE/4,
JEFFERY JOHNSON, A MARRIED MAN
DIAMOND RESOURCES CO.
11/09/2010
11/08/2015
N/A
0.1875
Weld
3738355
0.66
Undeveloped
04N
61W
26
N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00),
DIANNE STICKNEY DAVIES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/22/2010
11/21/2015
N/A
0.1667
Weld
3738358
2.67
Undeveloped
06N
61W
34
NE NW,NW NE
DIANNE STICKNEY DAVIES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/22/2010
11/21/2015
N/A
0.1667
Weld
3738358
6.67
Undeveloped
06N
61W
34
NW NW
LOIS JEAN GRAFF, ATTORNEY IN FACT FOR VIVIAN M. CHRISTENSEN
DIAMOND RESOURCES CO.
11/18/2010
11/17/2015
N/A
0.1667
Weld
3738361
34.67
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
BILL L. FINDLEY & SHIRLEY FINDLEY, HUSBAND & WIFE
DIAMOND RESOURCES CO.
11/18/2010
11/17/2015
N/A
0.1667
Weld
3738352
17.78
Undeveloped
01N
64W
12
N2/3 SE/4, ALSO DESCRIBED AS LOT A & LOT B, RECORDED EXEMPTION NO.
1475-12-4-RE3205, BEING A PORTION OF THE SE/4 OF SECTION 12, TOWNSHIP 1 NORTH,
RANGE 64 WEST OF THE 6TH P.M., RECORDED JUNE 24, 2002 AT RECEPTION NO. 2963715,
EDWARD L. FETTERS, A SINGLE MAN
DIAMOND RESOURCES CO.
11/18/2010
11/18/2015
N/A
0.1667
Morgan
865808
75.18
Undeveloped
03N
60W
30
E2 SW, LOT3, LOT4
EDWARD L. FETTERS, A SINGLE MAN
DIAMOND RESOURCES CO.
11/18/2010
11/18/2015
N/A
0.1667
Morgan
865808
74.88
Undeveloped
03N
60W
31
E2 NW, LOT1, LOT2
ROSEMARY LUCILLE BOND, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/19/2010
11/18/2015
N/A
0.1667
Weld
3738350
80.00
Undeveloped
02N
63W
23
SW
DON NORRISH, A WIDOWER
DIAMOND RESOURCES CO.
11/19/2010
11/18/2015
N/A
0.1667
Weld
3738353
20.03
Undeveloped
01N
64W
19
PART OF THE SE/4 SW/4 AND PART OF THE SE/4 MORE FULLY DESCRIBED IN DOCUMENT
#2792489,
JAMES D. ZIMBELMAN
DIAMOND RESOURCES CO.
11/23/2010
11/22/2015
Opt. Exr
2Yr
0.1875
Weld
3738357
20.00
Undeveloped
02N
63W
23
SW
ROBERT G. ZIMBELMAN
DIAMOND RESOURCES CO.
11/23/2010
11/22/2015
Opt. Exr
2Yr
0.1875
Weld
3738354
20.00
Undeveloped
02N
63W
23
SW
JOHN P. LAFARGE, A SINGLE MAN
DIAMOND RESOURCES CO.
09/21/2010
09/20/2015
N/A
 
Weld
3738359
56.00
Undeveloped
10N
61W
08
W2 E2

 
 
Page 16 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
PEGGY ALEXANDER, A SINGLE WOMAN
DIAMOND RESOURCES CO.
11/22/2010
11/21/2015
N/A
0.1667
Weld
3738372
17.78
Undeveloped
01N
64W
12
N/2 SE/4, ALSO DESCRIBED AS LOT 1 & LOT B, RECORDED EXEMPTION NO. 1475-12-4
RE3205, BEING A PORTION OF THE SE OF SECTION 12, TOWNSHIP 1 NORTH, RANGE 64 WEST
OF THE 6TH PM., RECORDED JUNE 24, 2002 AT RECEPTION NO. 2963715,
JACKIE F. SCHREINER, TRUSTEE OF THE SHIRLEY J. SCHREINER FAMILY TRUST
DIAMOND RESOURCES CO.
12/02/2010
12/01/2015
Opt. Exr
2Yr
0.1875
Weld
3739972
20.00
Undeveloped
02N
63W
23
SW
ALAN DEAN TYREE, A MARRIED MAN
DIAMOND RESOURCES CO.
12/01/2010
11/30/2015
N/A
0.1667
Weld
3738371
9.33
Undeveloped
06N
61W
34
NW NW,NE NW,NW NE
DARELL D. ZIMBELMAN, A MARRIED MAN
DIAMOND RESOURCES CO.
11/22/2010
11/21/2015
Opt. Exr
2Yr
0.1875
Weld
3738374
20.00
Undeveloped
02N
63W
23
SW
CHARLES HENRY DUBS, A SINGLE MAN
DIAMOND RESOURCES CO.
11/10/2010
11/09/2015
N/A
0.1875
Weld
3738369
0.53
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
WADE CULPEPPER, A/K/A RUSSELL W. CULPEPPER, A SINGLE MAN
DIAMOND RESOURCES CO.
11/16/2010
11/15/2015
Opt. Exr
2Yr
0.1875
Weld
3738341
35.10
Undeveloped
04N
61W
02
SE NW,S2 NE,N2 S2,SW SW, LOT3
JAMES JOSEPH DAVIS, A MARRIED MAN
DIAMOND RESOURCES CO.
11/18/2010
11/17/2015
N/A
0.1667
Weld
3738365
4.00
Undeveloped
02N
63W
32
NE NW
MICHAEL EDWARD DUBS, A SINGLE MAN
DIAMOND RESOURCES CO.
11/10/2010
11/09/2015
N/A
0.1875
Weld
3738351
0.53
Undeveloped
04N
61W
26
N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00),
DONNA PINTO, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/09/2010
11/08/2015
N/A
0.1875
Weld
3738342
0.66
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00),
LARRY CULPEPPER, A MARRIED MAN
DIAMOND RESOURCES CO.
11/16/2010
11/15/2015
Opt. Exr
2Yr
0.1875
Weld
3738344
35.10
Undeveloped
04N
61W
02
SE NW,S2 NE,N2 S2,SW SW, LOT3
PAMELA PEARSON, F/K/A PAMELA CULPEPPER GRAVES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/16/2010
11/15/2015
Opt. Exr
2Yr
0.1875
Weld
3738343
35.10
Undeveloped
04N
61W
02
SE NW,S2 NE,N2 S2,SW SW, LOT3
ALAN DUBS, A/K/A ALAN JEFFREY DUBS, A SINGLE MAN
DIAMOND RESOURCES CO.
11/10/2010
11/09/2015
N/A
0.1875
Weld
3738356
0.53
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
KERRLYN SUE CARVELL
DIAMOND RESOURCES CO.
11/11/2010
11/10/2015
N/A
0.1875
Weld
3739971
0.53
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
RONALD WAYNE TYREE
DIAMOND RESOURCES CO.
11/22/2010
11/21/2015
N/A
0.1667
Weld
3739969
9.33
Undeveloped
06N
61W
34
NW NW,NE NW,NW NE
ALICE J. JOHNSTON, A/K/A JOAN JOHNSTON, A WIDOW
DIAMOND RESOURCES CO.
11/19/2010
11/08/2015
N/A
0.1667
Weld
3739975
20.03
Undeveloped
01N
64W
19
PART OF THE SE/4 SW/4 AND PART OF THE SE/4, MORE FULLY DESCRIBED IN DOCUMENT
#2792489,
JAMEY LEE DUBS
DIAMOND RESOURCES CO.
11/11/2010
11/10/2015
N/A
0.1875
Weld
3739977
0.53
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00),
RICHARD H. STEWART & SHARON L. STEWART, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/07/2010
12/06/2015
N/A
0.1667
Weld
3739974
37.50
Undeveloped
02N
64W
26
THAT PART OF THE W/2 SW/4 LYING SOUTH OF THE CENTERLINE OF THAT RIGHT OF WAY OF
THE C.B. & Q RAILROAD EXCEPT THAT PART THEREOF PLATTED TO THE TOWN OF
KEENESBURG, WHICH LAND IS DESCRIBED IN WARRANTY DEED RECORDED 3/31/1993 IN BOOK
1375, RECEPTION NO. 02327079,
JUDITH V.J. KENNEDY, F/K/A JUDITH JOHNSON, A WIDOW
DIAMOND RESOURCES CO.
11/19/2010
11/19/2015
N/A
0.1667
Morgan
866167
37.59
Undeveloped
03N
60W
30
E2 SW, LOT3, LOT4
JUDITH V.J. KENNEDY, F/K/A JUDITH JOHNSON, A WIDOW
DIAMOND RESOURCES CO.
11/19/2010
11/19/2015
N/A
0.1667
Morgan
866167
37.44
Undeveloped
03N
60W
31
E2 NW, LOT1, LOT2
BERNARD WATSON & BEVERLY WATSON, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/14/2010
12/14/2015
Opt. Exr
0.1875
Morgan
866168
80.00
Undeveloped
03N
60W
28
E2 E2
KIMBERLY MEEK, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/17/2010
09/16/2015
3Yr
0.1875
Weld
3724431
5.31
Undeveloped
06N
61W
26
NW SW,SW NW
ANN EMRICH, A/K/A ANN FREEMAN EMRICH, A WIDOW
DIAMOND RESOURCES CO.
02/03/2011
02/02/2016
N/A
0.1875
Weld
3752325
5.00
Undeveloped
09N
61W
10
NE
JOHN R. STEVENS, A MARRIED MAN
DIAMOND RESOURCES CO.
11/19/2010
11/18/2015
N/A
0.1667
Weld
3739981
20.03
Undeveloped
01N
64W
19
PART OF THE SE/4 SW/4 AND PART OF THE SE/4, MORE FULLY DESCRIBED IN DOCUMENT #
2792489,

 
 
Page 17 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
DEBORAH JOHNSON, A SINGLE WOMAN
DIAMOND RESOURCES CO.
11/09/2010
11/08/2015
N/A
0.1875
Weld
3739980
0.67
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
GEORGIENE RUTH D'ANGELO DEVLIN, F/K/A GEOGIENE RUTH D'ANGELO, A WIDOW
DIAMOND RESOURCES CO.
12/13/2010
12/12/2015
N/A
0.1667
Weld
3742678
16.66
Undeveloped
02N
63W
20
NW
LORITA LONGNECKER, F/K/A LORETTA GROSS, ATTORNEY IN FACT FOR MARJORIE GROSS, A
WIDOW
DIAMOND RESOURCES CO.
12/10/2010
12/09/2015
N/A
0.1667
Weld
3744195
16.00
Undeveloped
06N
61W
34
NE NW,NW NE
WILLARD GROVES
DIAMOND RESOURCES CO.
11/17/2010
11/16/2015
N/A
0.1875
Weld
3742673
6.36
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00)
LEONA M. HAVILAND, A WIDOW
DIAMOND RESOURCES CO.
11/18/2010
11/17/2015
N/A
0.1875
Weld
3742683
13.34
Undeveloped
08N
61W
33
SE
LEONA M. HAVILAND, A WIDOW
DIAMOND RESOURCES CO.
11/18/2010
11/17/2015
N/A
0.1875
Weld
3742683
13.34
Undeveloped
08N
61W
34
SW
ROSA JORDAN, A WIDOW
DIAMOND RESOURCES CO.
11/18/2010
11/17/2015
N/A
0.1875
Weld
3742684
13.33
Undeveloped
08N
61W
33
SE
ROSA JORDAN, A WIDOW
DIAMOND RESOURCES CO.
11/18/2010
11/17/2015
N/A
0.1875
Weld
3742684
13.33
Undeveloped
08N
61W
34
SW
CHARLES GERALD HERD, ATTORNEY IN FACT FOR BRELERE HERD
DIAMOND RESOURCES CO.
11/08/2010
11/08/2013
N/A
0.2000
Weld
3744196
26.67
HBP - Slick Rock 2-17-11-7-60
07N
60W
17
E2
CHARLES GERALD HERD
DIAMOND RESOURCES CO.
11/02/2010
11/02/2013
N/A
0.2000
Weld
3744197
53.33
HBP - Slick Rock 2-17-11-7-60
07N
60W
17
E2
LOUIS BOURGEOIS, III, A MARRIED MAN
DIAMOND RESOURCES CO.
02/10/2011
02/09/2016
N/A
0.1875
Weld
3754454
13.35
Undeveloped
07N
61W
29
W2
LOUIS BOURGEOIS, III, A MARRIED MAN
DIAMOND RESOURCES CO.
02/10/2011
02/09/2016
N/A
0.1875
Weld
3754454
0.00
Undeveloped
07N
61W
30
COMMENCING AT THE SE/4 CORNER OF SECTION 30, THENCE WEST ALONG THE SOUTH LINE OF
SAID SETION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION
26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO
THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT
OF BEGINNING.,
CLAUDIA  JEANETTE MCINTYRE WISMA
DIAMOND RESOURCES CO.
12/03/2010
12/02/2015
N/A
0.1667
Weld
3742675
3.11
Undeveloped
06N
61W
34
NW NW,NE NW,NW NE
JUDY SCHAEFER, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/07/2010
12/07/2015
N/A
0.1667
Morgan
866345
18.79
Undeveloped
03N
60W
30
E2 SW, LOT3, LOT4
JUDY SCHAEFER, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/07/2010
12/07/2015
N/A
0.1667
Morgan
866345
18.72
Undeveloped
03N
60W
31
E2 NW, LOT1, LOT2
JAY SCHAEFER, A/K/A JOHN F. SCHAEFER, JR., A MARRIED MAN
DIAMOND RESOURCES CO.
12/07/2010
12/07/2015
N/A
0.1667
Morgan
866166
18.79
Undeveloped
03N
60W
30
E2 SW, LOT3, LOT4
JAY SCHAEFER, A/K/A JOHN F. SCHAEFER, JR., A MARRIED MAN
DIAMOND RESOURCES CO.
12/07/2010
12/07/2015
N/A
0.1667
Morgan
866166
18.72
Undeveloped
03N
60W
31
E2 NW, LOT1, LOT2
ERIKA LOEW, A SINGLE WOMAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1875
Weld
3751552
10.00
Undeveloped
07N
61W
13
NW
PRISCILLA LOEW, A SINGLE WOMAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1875
Weld
3751549
10.00
Undeveloped
07N
61W
13
NW
ANNE LAURIE CUYKENDALL CHARLTON, TRUSTEE OF THE PAUL R. CUYKENDALL FAMILY TRUST
B
DIAMOND RESOURCES CO.
12/09/2010
12/08/2015
N/A
0.1667
Weld
3742677
13.55
Undeveloped
02N
63W
23
E2 SE
ROBERT T. WATKINS, A SINGLE MAN
DIAMOND RESOURCES CO.
12/17/2010
12/16/2015
N/A
0.1667
Weld
3744194
20.00
Undeveloped
09N
60W
21
NE SE
ARLENE BOWEN, A/K/A L. ARLENE BOWEN
DIAMOND RESOURCES CO.
10/18/2010
10/17/2015
N/A
0.1667
Weld
3742690
8.00
Undeveloped
07N
61W
20
N2 NE
ARLENE BOWEN, A/K/A L. ARLENE BOWEN
DIAMOND RESOURCES CO.
10/18/2010
10/17/2015
N/A
0.1667
Weld
3742690
4.00
Undeveloped
07N
61W
21
NW NW
ROD LESTER, A MARRIED MAN
DIAMOND RESOURCES CO.
02/04/2011
02/03/2016
N/A
0.1875
Weld
3754455
2.50
Undeveloped
07N
61W
01
S2 NE,SE, LOT1, LOT2
SHEILA KAY HERMANN, F/K/A SHEILA  KAY WOODWARD, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/21/2010
09/20/2015
N/A
0.1667
Weld
3742682
2.67
Undeveloped
07N
61W
20
N2 NE

 
 
Page 18 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
SHEILA KAY HERMANN, F/K/A SHEILA  KAY WOODWARD, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/21/2010
09/20/2015
N/A
0.1667
Weld
3742682
1.33
Undeveloped
07N
61W
21
NW NW
DOUG LESTER, A MARRIED MAN
DIAMOND RESOURCES CO.
02/04/2011
02/03/2016
N/A
0.1875
Weld
3754476
2.50
Undeveloped
07N
61W
01
S2 NE,SE, LOT1, LOT2
GEORGEAN H. CALLISON
DIAMOND RESOURCES CO.
10/18/2010
10/17/2015
N/A
 
Weld
3734184
20.07
Undeveloped
07N
61W
29
W2
GEORGEAN H. CALLISON
DIAMOND RESOURCES CO.
10/18/2010
10/17/2015
N/A
 
Weld
3734184
0.00
Undeveloped
07N
61W
30
COMMENCING AT THE SE/4 CORNER OF SECTION 30, THENCE WEST ALONG THE SOUTH LINE OF
SAID SETION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION
26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO
THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT
OF BEGINNING.,
RUTH M. O'DONNELL, A MARRIED WOMAN
DIAMOND RESOURCES CO.
12/06/2010
12/05/2015
N/A
0.1875
Weld
3746698
2.12
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
DOLORES ALEXANDER, A WIDOW
DIAMOND RESOURCES CO.
12/16/2010
12/15/2015
3Yr
0.1667
Weld
3744191
80.00
Undeveloped
04N
61W
23
NW
DOLORES ALEXANDER, A WIDOW
DIAMOND RESOURCES CO.
12/16/2010
12/15/2015
3Yr
0.1667
Weld
3744191
80.00
Undeveloped
04N
61W
32
SW
KEVIN HOFFMAN CHARLTON, TRUSTEE OF THE ANNE LAURIE CUYKENDALL CHARLTON TRUST
DIAMOND RESOURCES CO.
12/09/2010
12/08/2015
N/A
0.1667
Weld
3742676
6.56
Undeveloped
02N
63W
23
E2 SE
ANNE LAURIE CUYKENDALL CHARLTON, TRUSTEE OF THE KEVIN HOFFMAN CHARLTON TRUST
DIAMOND RESOURCES CO.
12/09/2010
12/08/2015
N/A
0.1667
Weld
3742674
6.56
Undeveloped
02N
63W
23
E2 SE
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
10.25
Undeveloped
03N
61W
02
LOT3, LOT4
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
20.00
Undeveloped
04N
61W
28
SE
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
20.00
Undeveloped
04N
61W
34
SE (NEEDS TO BE REMOVED)
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
89.07
Undeveloped
04N
61W
25
N2,NE SE
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
20.00
Undeveloped
04N
61W
27
E2 NE (NEEDS TO BE REMOVED)
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
40.00
Undeveloped
04N
61W
33
NE
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
52.50
Undeveloped
04N
61W
34
SW,NORTH 50 ACRES OF NW/4,
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
10.00
Undeveloped
04N
61W
35
SW SW
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
20.00
Undeveloped
04N
61W
25
NW SW
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
130.00
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10.00 ACRES
SW/4SE/4 LESS 10.00 ACRES,
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
20.00
Undeveloped
04N
61W
26
10.00 ACRES IN SW/4
10.00 ACRES IN SW/4SE/4,
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
12/22/2015
Opt. Exr
2Yr
0.1875
Weld
3744192
0.05
Undeveloped
04N
61W
27
W/2NE/4 EAST OF DITCH (VERIFY AGAINST LEASE)
DOROTHY D. SANDUSKY, F/K/A DOROTHY DEER, A MARRIED WOMAN DEALING IN HER SOLE &
SEPARATE PROPERTY
DIAMOND RESOURCES CO.
11/18/2010
11/18/2013
2 Yr
0.1875
Weld
3746703
40.00
HBP - Pergamos 3-11-7-60
07N
60W
03
SW
JAMES PAUL MCINTYRE, JR.
DIAMOND RESOURCES CO.
11/22/2010
11/22/2015
N/A
0.1667
Weld
3746699
2.22
Undeveloped
06N
61W
34
NW NW
JAMES PAUL MCINTYRE, JR.
DIAMOND RESOURCES CO.
11/22/2010
11/22/2015
N/A
0.1667
Weld
3746699
0.89
Undeveloped
06N
61W
34
NE NW,NW NE
MARILYN J. KINDSFATER, A MARRIED WOMAN DEALING IN HER SOLE & SEPARATE PROPERTY
DIAMOND RESOURCES CO.
11/18/2010
11/18/2013
2 Yr
0.1875
Weld
3746700
40.00
HBP - Pergamos 3-11-7-60
07N
60W
03
SW

 
 
Page 19 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
SHARON MILLER & CHARLES MILLER, HER HUSBAND
DIAMOND RESOURCES CO.
01/03/2011
01/02/2016
N/A
0.1667
Weld
3746697
39.97
Undeveloped
07N
62W
05
SE NE, LOT1
RAY GROSS, JR., A WIDOWER
DIAMOND RESOURCES CO.
01/05/2011
01/04/2016
N/A
0.1667
Weld
3746696
1.60
Undeveloped
06N
61W
34
NE NW,NW NE
ROBERT L. CONNELL, JR., A SINGLE MAN
DIAMOND RESOURCES CO.
12/29/2010
12/28/2015
N/A
0.1667
Weld
3746695
42.50
Undeveloped
05N
61W
11
NE
ROBERT L. CONNELL, JR., A SINGLE MAN
DIAMOND RESOURCES CO.
12/29/2010
12/28/2015
N/A
0.1667
Weld
3746695
64.00
Undeveloped
05N
61W
11
NW
BETH COLE, F/K/A BETH WRIGHT, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/03/2010
12/02/2015
N/A
0.1667
Weld
3744190
5.55
Undeveloped
02N
63W
20
NW
SUSAN W. SKAGGS-VIEREGGER, TRUSTEE OF THE SUSAN W. SKAGGS-VIEREGGER TRUST
DIAMOND RESOURCES CO.
11/23/2010
11/22/2015
N/A
0.1667
Weld
3746704
13.33
Undeveloped
06N
61W
34
NE NW,NW NE
BLAINE WRIGHT, A SINGLE MAN
DIAMOND RESOURCES CO.
12/06/2010
12/02/2015
N/A
0.1667
Weld
3744193
5.55
Undeveloped
02N
63W
20
NW
JEFFREY N. BARNUM & TONI J. BARNUM, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/28/2010
12/27/2015
N/A
0.1667
Weld
3746702
26.67
Undeveloped
04N
62W
22
W2 SE
JEFFREY N. BARNUM & TONI J. BARNUM, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/28/2010
12/27/2015
N/A
0.1667
Weld
3746702
26.67
Undeveloped
04N
62W
27
W2 NE
KAREN L. BELL, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/29/2010
12/28/2015
N/A
0.1667
Weld
3748383
42.50
Undeveloped
05N
61W
11
NE
KAREN L. BELL, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/29/2010
12/28/2015
N/A
0.1667
Weld
3748383
64.00
Undeveloped
05N
61W
11
NW
JOHN FREDERICK WILSON, A/K/A JOHN FRED WILSON, A MARRIED MAN
DIAMOND RESOURCES CO.
01/13/2011
01/12/2016
Opt. Exr
2Yr
0.1667
Weld
3746688
5.01
Undeveloped
04N
61W
01
S2 NE, LOT1, LOT2
ANITA KAY WATKINS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/11/2011
01/10/2016
Opt. Exr
2Yr
0.1667
Weld
3746685
20.00
Undeveloped
09N
60W
21
NE SE
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
01/19/2011
01/18/2016
3Yr
0.1667
Weld
3749305
80.00
Undeveloped
09N
61W
22
NE
FRANCES N. CLEMONS
DIAMOND RESOURCES CO.
01/13/2011
01/12/2016
Opt. Exr
2Yr
0.1875
Weld
3746687
26.67
Undeveloped
05N
61W
25
E2 NW,W2 NW
MORI BROTHERS, INC.
DIAMOND RESOURCES CO.
01/12/2011
01/11/2016
N/A
0.1667
Weld
3749308
160.00
Undeveloped
04N
61W
28
W2
KRISTEN L. JOHNSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/18/2011
01/17/2016
N/A
0.1667
Weld
3748377
1.47
Undeveloped
07N
62W
02
S2 NE, LOT1, LOT2
(Sec:22 ALL. Sec 02: S2 NE
MARGIE A. TANGYE, A WIDOW
DIAMOND RESOURCES CO.
01/19/2011
01/18/2016
N/A
0.1667
Weld
3749311
8.00
Undeveloped
07N
61W
20
N2 NE
MARGIE A. TANGYE, A WIDOW
DIAMOND RESOURCES CO.
01/19/2011
01/18/2019
N/A
0.1667
Weld
3749311
4.00
Undeveloped
07N
61W
21
NW NW
LEROY D. PETERSON, A MARRIED MAN
DIAMOND RESOURCES CO.
01/20/2011
01/19/2016
Opt. Exr
2Yr
0.1875
Weld
3749307
40.00
Undeveloped
04N
61W
26
NW
LADONNA J. DIXON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/03/2011
01/02/2016
N/A
0.1700
Weld
3913823
53.33
Undeveloped
04N
61W
27
SE
HERSCHEL A. POTTS, A MARRIED MAN
DIAMOND RESOURCES CO.
01/03/2011
01/02/2016
N/A
0.1700
Weld
3749325
53.33
Undeveloped
04N
61W
27
SE
DAVID E. POTTS, A SINGLE MAN
DIAMOND RESOURCES CO.
01/03/2011
01/02/2016
N/A
0.1700
Weld
3749319
53.33
Undeveloped
04N
61W
27
SE
JEFFREY QUINSLER, A SINGLE MAN
DIAMOND RESOURCES CO.
01/10/2011
01/09/2016
N/A
0.1875
Weld
3746689
39.97
Undeveloped
10N
60W
05
S2 NW, LOT3, LOT4
WILLIAM THOMSON QUINSLER, TRUSTEE OF THE WILLIAM THOMAS QUINSLER & BARBARA FAUST
QUINSLER REVOCABLE TRUST, DATED DECEMBER 5, 1997
DIAMOND RESOURCES CO.
01/10/2011
01/09/2016
N/A
0.1875
Weld
3748379
79.93
Undeveloped
10N
60W
05
S2 NW, LOT3, LOT4
DAVID VEACH, A SINGLE MAN
DIAMOND RESOURCES CO.
12/29/2010
12/28/2015
N/A
0.1667
Weld
3749316
38.51
Undeveloped
04N
61W
33
W2,SE
SUSAN M. WILSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
Opt. Exr
2Yr
0.1875
Weld
3751563
10.00
Undeveloped
05N
61W
25
E2 NW,W2 NW
RICHARD NOFFSINGER
DIAMOND RESOURCES CO.
10/14/2010
10/13/2015
N/A
0.1667
Weld
3749326
1.69
Undeveloped
07N
62W
18
LOT3
RICHARD NOFFSINGER
DIAMOND RESOURCES CO.
10/14/2010
10/13/2015
N/A
0.1667
Weld
3749326
2.99
Undeveloped
07N
62W
18
LOT A OF THE S/2 S/2 MFD IN DOCUMENT #2881303
 
LOT,B OF THE S/2 S/2 MFD IN DOCUMENT #2881303,
RICHARD NOFFSINGER
DIAMOND RESOURCES CO.
10/14/2010
10/13/2015
N/A
0.1667
Weld
3749326
20.00
Undeveloped
07N
62W
18
NW NE,NW SE,SW NE

 
 
Page 20 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
TADD O. THOMAS & NANETTE L. THOMAS, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/14/2010
12/14/2015
N/A
0.1667
Morgan
866824
20.00
Undeveloped
03N
60W
32
NE SE
ANN SQUIRE, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/10/2011
01/09/2016
N/A
0.1875
Weld
3746684
39.97
Undeveloped
10N
60W
05
S2 NW, LOT3, LOT4
DOUG C. FROEHLICH, A/K/A DOUG C. FROELICH, A SINGLE MAN
DIAMOND RESOURCES CO.
12/20/2010
12/19/2015
N/A
0.2000
Weld
3748384
20.00
Undeveloped
08N
61W
25
NE
RONALD B. FROEHLICH, A/K/A RONALD B. FROELICH, A SINGLE MAN
DIAMOND RESOURCES CO.
12/20/2010
12/19/2015
N/A
0.2000
Weld
3749306
24.00
Undeveloped
08N
61W
25
NE
JOSEPH E. DREXLER & HELEN W. DREXLER, HUSBAND & WIFE
DIAMOND RESOURCES CO.
01/05/2011
01/04/2016
N/A
0.1875
Weld
3746692
71.76
Undeveloped
06N
62W
01
LOT B OF RECORDED EXEMPTION NO. 0797-01-2-RE-3451, RECORDED 12/10/02 AT
RECEPTION NO. 3013246, LOCATED IN THE E2NW
NICOLA DI FRANCO, A MARRIED MAN
DIAMOND RESOURCES CO.
12/15/2010
12/14/2015
N/A
0.1667
Weld
3748378
35.93
Undeveloped
01N
64W
12
LOT B (35.928) IN N/2 E/2 NW/4 MFD IN DOCUMENT #3348970,
ROSE MARIE CHADWICK
DIAMOND RESOURCES CO.
12/30/2010
12/29/2015
N/A
0.1667
Weld
3746701
10.00
Undeveloped
04N
61W
32
SW
BARBARA M. BANKS
DIAMOND RESOURCES CO.
01/17/2011
01/16/2016
Opt. Exr
2Yr
0.1875
Weld
3749327
20.00
Undeveloped
04N
61W
32
SW
JENNIFER MARLIN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1875
Weld
3751553
10.00
Undeveloped
07N
61W
13
NW
MARK B. RUMSEY, SUCCESSOR TRUSTEE OF THE JOSEPH F. RUMSEY JR. REVOCABLE TRUST
DATED MARCH 29, 1991
DIAMOND RESOURCES CO.
01/13/2011
01/12/2016
Opt. Exr
2Yr
0.1875
Weld
3749317
20.00
Undeveloped
04N
61W
28
SE
DAVID MARLIN, A SINGLE MAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1875
Weld
3752312
10.00
Undeveloped
07N
61W
13
NW
MARTHA JEAN HARDING
DIAMOND RESOURCES CO.
10/18/2010
10/17/2015
N/A
0.1667
Weld
3734186
40.13
Undeveloped
07N
61W
29
NW, E2 SW, W2 SW
MARTHA JEAN HARDING
DIAMOND RESOURCES CO.
10/18/2010
10/17/2015
N/A
0.1667
Weld
3734186
0.00
Undeveloped
07N
61W
30
PART OF THE SE1/4SE1/4SE1/4
COMMENCING AT THE SE1/4 CORNER, THENCE WEST ALONG THE SOUTH LINE OF SAID SECTION
6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION 26-1/3 RODS;
THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO THE EAST LINE
THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT OF
BEGINNING.,
KATHLEEN K. DICKEY, F/K/A KATHLEEN K. DORCAS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3751545
8.00
Undeveloped
07N
61W
20
N2 NE
KATHLEEN K. DICKEY, F/K/A KATHLEEN K. DORCAS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3751545
4.00
Undeveloped
07N
61W
21
NW NW
ROBERT C. TANGYE, A SINGLE MAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3751547
8.00
Undeveloped
07N
61W
20
N2 NE
ROBERT C. TANGYE, A SINGLE MAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3751547
4.00
Undeveloped
07N
61W
21
NW NW
JOYCE A. SMITH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1667
Weld
3754459
3.33
Undeveloped
04N
61W
10
S2 NE,S2
JOYCE A. SMITH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1667
Weld
3754459
1.67
Undeveloped
05N
61W
11
S2
DONALD J. AMMAN, A MARRIED MAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1667
Weld
3751558
3.33
Undeveloped
04N
61W
10
S2 NE,S2
DONALD J. AMMAN, A MARRIED MAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1667
Weld
3751558
1.67
Undeveloped
05N
61W
11
S2
CHARLOTTE J. GAUT, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/31/2011
01/30/2016
N/A
0.1667
Weld
3751565
0.63
Undeveloped
06N
61W
26
SW NW,NW SW
NIKKI L. RALSTON, F/K/A NIKKI L. GROVES
DIAMOND RESOURCES CO.
01/31/2011
01/30/2016
N/A
0.1667
Weld
3751559
13.73
Undeveloped
04N
61W
33
W2,SE
ADENE T. STEELE, A WIDOW
DIAMOND RESOURCES CO.
01/27/2011
01/26/2016
N/A
0.1875
Weld
3751561
20.00
Undeveloped
09N
60W
30
SE
DONALD W. TIBBETTS, A MARRIED MAN
DIAMOND RESOURCES CO.
01/31/2011
01/30/2016
N/A
0.1667
Weld
3751564
0.63
Undeveloped
06N
61W
26
SW NW,NW SW
DAVID R. STEELE, A MARRIED MAN
DIAMOND RESOURCES CO.
01/27/2011
01/26/2016
N/A
0.1875
Weld
3751544
10.00
Undeveloped
09N
60W
30
SE
GARY L. STEELE
DIAMOND RESOURCES CO.
01/28/2011
01/27/2016
N/A
0.1875
Weld
3751543
10.00
Undeveloped
09N
60W
30
SE

 
 
Page 21 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
DANIELLE R. ULLMANN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/18/2011
01/17/2016
N/A
0.1667
Weld
3751546
0.63
Undeveloped
07N
62W
02
S2 NE, LOT1, LOT2
TODD R. ULLMANN, A SINGLE MAN
DIAMOND RESOURCES CO.
01/18/2011
01/17/2016
N/A
0.1667
Weld
3751548
0.63
Undeveloped
07N
62W
02
S2 NE, LOT1, LOT2
JANICE GODDARD, A WIDOW
DIAMOND RESOURCES CO.
12/16/2010
12/16/2015
N/A
0.1667
Morgan
866344
37.50
Undeveloped
03N
60W
32
W2 NE
CHAD T. HALE, A SINGLE MAN
DIAMOND RESOURCES CO.
01/19/2011
01/19/2016
Opt. Exr
2Y
0.2000
Weld
3751542
80.00
HBP - Dutch Lake 12-14H
06N
62W
14
W2 SE
MARTHA A. STETZEL, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
Opt. Exr
2Y
0.1875
Weld
3751562
3.33
Undeveloped
05N
61W
25
E2 NW,W2 NW
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
Opt. Exr
2Y
0.1875
Weld
3752318
10.01
Undeveloped
07N
61W
01
S2 NE,SE, LOT1, LOT2
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
Opt. Exr
2Y
0.1875
Weld
3752318
10.00
Undeveloped
07N
61W
23
W2
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
Opt. Exr
2Y
0.1875
Weld
3752318
7.50
Undeveloped
07N
61W
10
S2
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
Opt. Exr
2Y
0.1875
Weld
3752318
4.00
Undeveloped
07N
61W
13
NW,SW
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
Opt. Exr
2Y
0.1875
Weld
3752318
2.50
Undeveloped
07N
61W
23
NE
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
Opt. Exr
2Y
0.1875
Weld
3752318
1.25
Undeveloped
07N
61W
24
NW
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
Opt. Exr
2Y
0.1875
Weld
3752318
2.00
Undeveloped
07N
61W
14
SE
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
Opt. Exr
2Y
0.1875
Weld
3752318
3.75
Undeveloped
07N
61W
24
NE
CAROL ANN KATES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/27/2011
01/26/2016
N/A
0.1875
Weld
3752310
10.00
Undeveloped
09N
60W
30
SE
PATRICK J. KELLEY, A MARRIED MAN
DIAMOND RESOURCES CO.
01/21/2011
01/20/2016
N/A
0.1667
Weld
3752316
10.98
Undeveloped
04N
61W
33
W2,SE
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
7.46
Undeveloped
06N
61W
05
S2 NW, LOT3, LOT4
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
14.37
Undeveloped
06N
61W
06
S2 NE,SE NW, LOT1, LOT2, LOT3, LOT4, LOT5
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
7.50
Undeveloped
06N
62W
01
S2 NE, LOT1, LOT2
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
4.72
Undeveloped
07N
61W
18
E2 NW, LOT1, LOT2
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
5.00
Undeveloped
07N
62W
13
NE
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
5.00
Undeveloped
07N
62W
14
SW
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
5.00
Undeveloped
07N
62W
23
NW

 
 
Page 22 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
5.00
HBP - Marconi 1-1H
07N
62W
12
SE NW,SE SW
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
15.00
HBP - Marconi 1-1H
07N
62W
12
E2
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
2.50
Undeveloped
07N
62W
11
SE NE
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
10.00
Undeveloped
07N
62W
13
NW
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
02/07/2014
2 Yr
0.2000
Weld
3752319
10.00
Undeveloped
07N
62W
14
SE
JOHN P. WIEDORN & CHRISTIE D. WIEDORN, A/K/A CHRISTINE WIEDORN, HUSBAND & WIFE
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3752314
10.00
Undeveloped
09N
61W
35
S2 SE
JOHN P. WIEDORN & CHRISTIE D. WIEDORN, A/K/A CHRISTINE WIEDORN, HUSBAND & WIFE
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3752314
3.50
Undeveloped
09N
61W
35
SE SW
JOHN C. AMMAN, A MARRIED MAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1667
Weld
3751550
3.33
Undeveloped
04N
61W
10
S2 NE,S2
JOHN C. AMMAN, A MARRIED MAN
DIAMOND RESOURCES CO.
02/02/2011
02/01/2014
2 Yr
0.1667
Weld
3751550
1.67
Undeveloped
05N
61W
11
S2
MARGARET K. APPENZELLER
DIAMOND RESOURCES CO.
01/24/2011
01/23/2016
N/A
0.1667
Weld
3752311
10.98
Undeveloped
04N
61W
33
W2,SE
JAMES E. BURKE & MELODY R. BURKE, HUSBAND & WIFE
DIAMOND RESOURCES CO.
02/07/2011
02/06/2014
2 Yr
0.2000
Weld
3752329
160.00
Undeveloped
05N
61W
28
SW
NANCY EARLS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/28/2011
01/27/2016
N/A
0.1875
Weld
3751551
6.67
Undeveloped
09N
60W
30
SE
KEVIN A. KELLEY
DIAMOND RESOURCES CO.
01/24/2011
01/23/2016
N/A
0.1667
Weld
3754463
10.98
Undeveloped
04N
61W
33
W2,SE
TIMOTHY A. KELLEY, A MARRIED MAN
DIAMOND RESOURCES CO.
01/21/2011
01/20/2016
N/A
0.1667
Weld
3752322
10.98
Undeveloped
04N
61W
33
W2,SE
FREDRICK RAY HOLLAND
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3754461
1.60
Undeveloped
06N
61W
34
NE NW,NW NE
SAMANTHA GROVES
DIAMOND RESOURCES CO.
02/04/2011
02/03/2016
N/A
0.1667
Weld
3752323
13.73
Undeveloped
04N
61W
33
W2,SE
BETTY JO GROSS, A WIDOW
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3752327
3.20
Undeveloped
06N
61W
34
NE NW,NW NE
LINDA L. SANTORA, F/K/A LINDA L. ULLMANN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/18/2011
01/17/2016
N/A
0.1667
Weld
3749315
0.63
Undeveloped
07N
62W
02
S2 NE, LOT1, LOT2
ROBERT M. STEELE, A SINGLE MAN
DIAMOND RESOURCES CO.
01/27/2011
01/26/2016
N/A
0.1875
Weld
3752313
10.00
Undeveloped
09N
60W
30
SE
RICHARD E. TIBBETTS, A MARRIED MAN
DIAMOND RESOURCES CO.
01/31/2011
01/30/2016
N/A
0.1667
Weld
3752317
0.63
Undeveloped
06N
61W
26
SW NW,NW SW
JERALD STEELE, A MARRIED MAN
DIAMOND RESOURCES CO.
01/28/2011
01/27/2016
N/A
0.1875
Weld
3752315
6.66
Undeveloped
09N
60W
30
SE
MARION LOUCKS & JOHN GORDON LOUCKS, HER HUSBAND
DIAMOND RESOURCES CO.
02/02/2011
02/01/2016
3Yr
0.1667
Weld
3752308
5.00
Undeveloped
05N
61W
25
E2 NW,W2 NW
LINDA JO HENDERSON, F/K/A LINDA JO SANDERS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3754467
5.71
Undeveloped
10N
61W
29
NW
MARTHA MAEBELLE GROSS, A WIDOW
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3754472
3.20
Undeveloped
06N
61W
34
NE NW,NW NE
EDWARD LEON GROSS
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3754453
0.64
Undeveloped
06N
61W
34
NE NW,NW NE
DELPHINE BERRYHILL, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/17/2011
01/16/2016
Opt. Exr
2Yr
0.1875
Weld
3756065
20.00
Undeveloped
04N
61W
32
SW
KENNETH TANGYE, A MARRIED MAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3754473
10.00
Undeveloped
07N
61W
20
N2 NE
KENNETH TANGYE, A MARRIED MAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3754473
5.00
Undeveloped
07N
61W
21
NW NW
MARY BEATRICE TILLEY
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3754479
0.64
Undeveloped
06N
61W
34
NE NW,NW NE
TONY L. SELK, A MARRIED MAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3754469
1.42
Undeveloped
10N
61W
29
NW
BOYD M. SELK, A SINGLE MAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3754477
1.42
Undeveloped
10N
61W
29
NW
KELLY R. SELK, A MARRIED MAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3754470
1.42
Undeveloped
10N
61W
29
NW

 
 
Page 23 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
ADRIAN LINDSEY LOUCKS
DIAMOND RESOURCES CO.
01/21/2011
01/20/2016
3Yr
0.1667
Weld
3754464
5.00
Undeveloped
05N
61W
25
E2 NW,W2 NW
CARL DAVID SANDERS, A MARRIED MAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3754458
5.71
Undeveloped
10N
61W
29
NW
TIMOTHY JOE SANDERS, A MARRIED MAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3754466
5.71
Undeveloped
10N
61W
29
NW
JOANN GROSS RYAN
DIAMOND RESOURCES CO.
02/04/2011
02/03/2016
N/A
0.1667
Weld
3754462
1.60
Undeveloped
06N
61W
34
NE NW,NW NE
RITA JEAN JOHNSON
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3754452
0.64
Undeveloped
06N
61W
34
NE NW,NW NE
PAMELA M. JORDAN, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3756066
0.31
Undeveloped
06N
61W
26
SW NW,NW SW
KYLE KELLEY, A/K/A KYLE E. KELLEY
DIAMOND RESOURCES CO.
01/24/2011
01/23/2016
N/A
0.1667
Weld
3754475
10.98
Undeveloped
04N
61W
33
W2,SE
AMANDA CAROLINE FERROGGIARO, F/K/A AMANDA DAVIS FERROGGIARO, A SINGLE WOMAN
DIAMOND RESOURCES CO.
02/08/2011
02/07/2016
N/A
0.1875
Weld
3772294
5.00
Undeveloped
07N
61W
01
S2 NE,SE, LOT1, LOT2
SUSAN LORENE SANDERS LAUER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3754468
5.71
Undeveloped
10N
61W
29
NW
DOLORES NOREENE MOORE
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3754460
1.60
Undeveloped
06N
61W
34
NE NW,NW NE
JANET ROBERTS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/28/2011
01/27/2016
N/A
0.1875
Weld
3754474
6.66
Undeveloped
09N
60W
30
SE
VERONICA DOUGLASS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
12/29/2010
12/28/2015
N/A
0.1667
Weld
3758343
38.51
Undeveloped
04N
61W
33
W2,SE
MARY E. BIGGS, A WIDOW
DIAMOND RESOURCES CO.
02/15/2011
02/15/2016
N/A
0.1667
Weld
3758350
1.67
HBP - Marconi 1-1H
07N
62W
12
E2
TARA NORVIEL, F/K/A TARA SELK, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3758341
1.43
Undeveloped
10N
61W
29
NW
LEWIS M. NELSON, A MARRIED MAN
DIAMOND RESOURCES CO.
03/18/2011
03/17/2016
N/A
0.1875
Weld
3761024
3.33
Undeveloped
05N
61W
23
NE
ANDREW GALLOWAY DAVIS, A MARRIED MAN
DIAMOND RESOURCES CO.
02/08/2011
02/08/2016
N/A
0.1875
Weld
3758436
5.00
Undeveloped
07N
61W
01
S2 NE, LOT1, LOT2
LAZELLE ATKINSON-BONTRAGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/03/2011
03/02/2016
N/A
0.1875
Weld
3758345
8.13
Undeveloped
07N
62W
08
NE NE NE,NE/4 LESS NE/4 NE/4 NE/4,
LAZELLE ATKINSON-BONTRAGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/03/2011
03/03/2016
N/A
0.1875
Weld
3758345
2.50
Undeveloped
07N
62W
08
SE
DENNIS M. SANDERS, A MARRIED MAN
DIAMOND RESOURCES CO.
02/16/2011
02/15/2016
2 Yr
0.1875
Weld
3758347
5.71
Undeveloped
10N
61W
29
NW
BARBARA BOURGEOIS MCGEE
DIAMOND RESOURCES CO.
05/05/2011
05/04/2016
N/A
0.1875
Weld
3772295
13.35
Undeveloped
07N
61W
29
W2
PAULA BOURGEOIS
DIAMOND RESOURCES CO.
05/05/2011
05/04/2016
N/A
0.1875
Weld
3772296
13.35
Undeveloped
07N
61W
29
W2
JANET BRASHARS, FKA JANET N. TUCKER, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/08/2010
12/07/2014
1 Yr
0.1875
Weld
3742686
80.00
Undeveloped
07N
61W
21
E2
JAY W. GIBSON, A MARRIED MAN
DIAMOND RESOURCES CO.
09/15/2010
09/14/2015
N/A
0.1667
Weld
3724437
5.00
Undeveloped
08N
61W
03
SE
STEPHEN J. BENSON AND JEAN M. BENSON, HUSBAND AND WIFE
DIAMOND RESOURCES CO.
09/08/2010
09/07/2015
N/A
0.1875
Weld
3724446
40.00
Undeveloped
02N
63W
27
W2 SW
LOIS JEAN GRAFF, ATTORNEY IN FACT FOR VIVIAN M. CHRISTENSEN
DIAMOND RESOURCES CO.
03/22/2011
03/21/2016
N/A
0.1667
Weld
3764173
5.33
Undeveloped
04N
61W
25
NW SW
GARY L. FICHTER, INDIVIDUALLY AND AS TRUSTEE OF THE GERALD FICHTER REVOCABLE
TRUST AGREEMENT, DATED FEBRUARY 15, 1992
DIAMOND RESOURCES CO.
03/24/2011
03/23/2016
N/A
0.1875
Weld
3761021
3.33
Undeveloped
09N
61W
10
NW
DEBORAH KAY GRIFFIE
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3759174
0.08
Undeveloped
06N
61W
34
NE NW,NW NE
NEIL T. GROVES
DIAMOND RESOURCES CO.
03/14/2011
03/13/2016
N/A
0.1875
Weld
3759175
1.04
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES
 
SW/4 SE/4 LESS 10 ACRES,

 
 
Page 24 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
LORENE I. JAMES, A/K/A IONE LORENE ATKINSON JAMES, A WIDOW
DIAMOND RESOURCES CO.
03/07/2011
03/06/2016
N/A
0.1875
Weld
3758349
8.13
Undeveloped
07N
62W
08
NE
LORENE I. JAMES, A/K/A IONE LORENE ATKINSON JAMES, A WIDOW
DIAMOND RESOURCES CO.
03/07/2011
03/06/2016
N/A
0.1875
Weld
3758349
2.50
Undeveloped
07N
62W
08
SE
WADE A. JONES, A MARRIED MAN
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
2 Yr
0.1875
Weld
3764176
80.00
Undeveloped
04N
61W
34
SE
WILLIAM W. MATTER, INDIVIDUALLY AND AS SUCCESSOR TRUSTEE OF THE MATTER FAMILY
TRUST
DIAMOND RESOURCES CO.
03/09/2011
03/08/2014
N/A
0.1875
Weld
3758342
5.00
HBP - Dunn 1-13H
08N
62W
13
N2
SUZANN NOLL, F/K/A SUZANN CAMFIELD & PHILLIP L. NOLL, HER HUSBAND
DIAMOND RESOURCES CO.
03/08/2011
03/07/2016
N/A
0.1875
Weld
3764166
13.33
Undeveloped
07N
62W
08
NE NE NE,SE,NE/4 LESS NE/4 NE/4 NE/4,
PAULA FAUST NEWCOMB, F/K/A PAULA J. FAUST, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/16/2011
03/16/2016
N/A
0.1875
Weld
3759176
1.25
HBP - Dunn 1-13H
08N
62W
13
N2
PAUL LEON COLE, A MARRIED MAN
DIAMOND RESOURCES CO.
03/18/2011
03/17/2016
N/A
0.1667
Weld
3761019
0.83
Undeveloped
09N
61W
10
NW
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3764180
4.51
Undeveloped
03N
61W
02
LOT3, LOT4
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3764180
8.80
Undeveloped
04N
61W
28
SE
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3764180
8.80
Undeveloped
04N
61W
34
SE
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3764180
39.60
Undeveloped
04N
61W
25
N2,NE SE
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3764180
9.02
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3764180
17.60
Undeveloped
04N
61W
33
NE
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3764180
23.10
Undeveloped
04N
61W
34
SW,NORTH 50 ACARES OF THE NW/4,
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3764180
4.40
Undeveloped
04N
61W
35
SW SW
JANET GROVES JOHANNSEN
DIAMOND RESOURCES CO.
03/14/2011
03/13/2016
N/A
0.1875
Weld
3761016
1.04
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR,
MARGARET H. KREI, A/K/A PEGGY H. KREI, F/K/A MARGARET RIDDELL, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/18/2011
03/18/2016
N/A
0.1875
Weld
3761017
0.99
HBP - Dunn 1-13H
08N
62W
13
N2
CHARLES RIDDELL, A MARRIED MAN
DIAMOND RESOURCES CO.
03/18/2011
03/18/2016
N/A
0.1875
Weld
3761015
0.99
HBP - Dunn 1-13H
08N
62W
13
N2
BERTA TANGYE, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3775091
10.00
Undeveloped
07N
61W
20
N2 NE
BERTA TANGYE, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3775091
5.00
Undeveloped
07N
61W
21
NW NW
BRIAN CHARLES GROSS
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3761014
0.08
Undeveloped
06N
61W
34
NE NW,NW NE
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765588
4.51
Undeveloped
03N
61W
02
LOT3, LOT4
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765588
8.80
Undeveloped
04N
61W
28
SE
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765588
8.80
Undeveloped
04N
61W
34
SE

 
 
Page 25 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765588
39.60
Undeveloped
04N
61W
25
N2,NE SE
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765588
9.02
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765588
17.60
Undeveloped
04N
61W
33
NE
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765588
23.10
Undeveloped
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765588
4.40
Undeveloped
04N
61W
35
SW SW
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765583
4.51
Undeveloped
03N
61W
02
LOT3, LOT4
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765583
8.80
Undeveloped
04N
61W
28
SE
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765583
8.80
Undeveloped
04N
61W
34
SE
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765583
39.60
Undeveloped
04N
61W
25
N2,NE SE
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765583
9.02
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765583
17.60
Undeveloped
04N
61W
33
NE
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765583
23.10
Undeveloped
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765583
4.40
Undeveloped
04N
61W
35
SW SW
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765594
1.13
Undeveloped
03N
61W
02
LOT3, LOT4
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765594
2.20
Undeveloped
04N
61W
28
SE
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765594
2.20
Undeveloped
04N
61W
34
SE
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765594
9.90
Undeveloped
04N
61W
25
N2,NE SE
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765594
2.26
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765594
4.40
Undeveloped
04N
61W
33
NE
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765594
5.78
Undeveloped
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765594
1.10
Undeveloped
04N
61W
35
SW SW
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765587
1.13
Undeveloped
03N
61W
02
LOT3, LOT4
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765587
2.20
Undeveloped
04N
61W
28
SE
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765587
2.20
Undeveloped
04N
61W
34
SE
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765587
9.90
Undeveloped
04N
61W
25
N2,NE SE
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765587
2.26
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765587
4.40
Undeveloped
04N
61W
33
NE
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765587
5.78
Undeveloped
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765587
1.10
Undeveloped
04N
61W
35
SW SW
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765592
0.56
Undeveloped
03N
61W
02
LOT3, LOT4
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765592
1.10
Undeveloped
04N
61W
28
SE
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765592
1.10
Undeveloped
04N
61W
34
SE
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765592
4.95
Undeveloped
04N
61W
25
N2,NE SE
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765592
1.13
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765592
2.20
Undeveloped
04N
61W
33
NE
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765592
2.89
Undeveloped
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765592
0.55
Undeveloped
04N
61W
35
SW SW
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765591
1.13
Undeveloped
03N
61W
02
LOT3, LOT4
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765591
2.20
Undeveloped
04N
61W
28
SE

 
 
Page 26 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765591
2.20
Undeveloped
04N
61W
34
SE
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765591
9.90
Undeveloped
04N
61W
25
N2,NE SE
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765591
2.26
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765591
4.40
Undeveloped
04N
61W
33
NE
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765591
5.78
Undeveloped
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765591
1.10
Undeveloped
04N
61W
35
SW SW
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765593
0.56
Undeveloped
03N
61W
02
LOT3, LOT4
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765593
1.10
Undeveloped
04N
61W
28
SE
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765593
1.10
Undeveloped
04N
61W
34
SE
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765593
4.95
Undeveloped
04N
61W
25
N2,NE SE
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765593
1.13
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765593
2.20
Undeveloped
04N
61W
33
NE
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765593
2.89
Undeveloped
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.2000
Weld
3765593
0.55
Undeveloped
04N
61W
35
SW SW
JAN GIPSON, A WIDOW
DIAMOND RESOURCES CO.
03/18/2011
03/17/2016
N/A
0.1875
Weld
3764172
3.33
Undeveloped
05N
61W
23
NE
LEE CUBBISON, A WIDOW
DIAMOND RESOURCES CO.
03/18/2011
03/17/2016
N/A
0.1875
Weld
3764177
3.33
Undeveloped
05N
61W
23
NE
TODD R. ULLMANN, A SINGLE MAN
DIAMOND RESOURCES CO.
03/25/2011
03/24/2016
N/A
0.1875
Weld
3764168
0.63
Undeveloped
07N
62W
02
S2 NW, LOT3, LOT4
DR. KIM M. RIDDELL, A/K/A KIM M. MADEN, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/18/2011
03/18/2016
N/A
0.1875
Weld
3761027
0.99
HBP - Dunn 1-13H
08N
62W
13
N2
DONNA L. COURNOYER, A/K/A DONNA LEE COURNOYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/18/2011
03/18/2016
N/A
0.1667
Weld
3761023
0.83
Undeveloped
09N
61W
10
NW
GARY L. FICHTER, TRUSTEE OF THE GERALD W. FICHTER REVOCABLE TRUST AGREEMENT,
DATED FEBRUARY 15, 1992
DIAMOND RESOURCES CO.
08/16/2011
08/15/2016
N/A
0.1875
Weld
3761022
1.67
Undeveloped
09N
61W
05
SE
WILBUR GOLBA GROVES, A WIDOWER
DIAMOND RESOURCES CO.
03/22/2011
03/21/2016
N/A
0.1875
Weld
3764167
1.63
Undeveloped
04N
61W
25
NW SW
NEIL T. GROVES
DIAMOND RESOURCES CO.
03/24/2011
03/23/2016
N/A
0.1875
Weld
3764169
0.17
Undeveloped
04N
61W
25
NW SW
HAROLD FRANCIS GROVES & BEVERLY RUTH GROVES, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/22/2011
03/21/2016
N/A
0.1875
Weld
3761025
1.63
Undeveloped
04N
61W
25
NW SW
VIRGINIA R. POTTER
DIAMOND RESOURCES CO.
03/16/2011
03/15/2016
N/A
0.1667
Weld
3761026
1.25
Undeveloped
09N
61W
10
NW
JANET GROVES JOHANNSEN
DIAMOND RESOURCES CO.
03/24/2011
03/23/2016
N/A
0.1875
Weld
3764178
0.17
Undeveloped
04N
61W
25
NW SW
SUZANNE WORK HOKANSON
DIAMOND RESOURCES CO.
03/25/2011
03/24/2014
2 Yr
0.2000
Weld
3764183
20.00
Undeveloped
07N
61W
12
S2 NW,N2 SW
LINDA SUE GROSS, A WIDOW
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3764171
0.32
Undeveloped
06N
61W
34
NE NW,NW NE
NEIL E. THOMPSON  & MARY P. THOMPSON, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/25/2011
03/24/2014
2 Yr
0.2000
Weld
3768328
20.00
Undeveloped
07N
61W
12
S2 NW,N2 SW
STATE OF COLORADO 1174.10
DIAMOND RESOURCES CO.
05/20/2010
05/19/2015
1Yr
0.1250
Weld
3713278
640.00
Undeveloped
03N
62W
36
ALL
STATE OF COLORADO 1181.10
DIAMOND RESOURCES CO.
05/20/2010
05/19/2015
1Yr
0.1250
Weld
3713279
346.51
Undeveloped
08N
62W
04
SE NE,SW NW,NW SW,SE, LOT3, LOT4
DANIELLE R. ULLMANN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/25/2011
03/24/2016
N/A
0.1875
Weld
3764174
0.63
Undeveloped
07N
62W
02
S2 NW, LOT3, LOT4

 
 
Page 27 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
LINDA L. SANTORA, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/25/2011
03/24/2016
N/A
0.1875
Weld
3764170
0.63
Undeveloped
07N
62W
02
S2 NW, LOT3, LOT4
JUDY BINNEY
DIAMOND RESOURCES CO.
03/14/2011
03/13/2016
N/A
0.1875
Weld
3765590
1.59
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR,
EDWIN S. DAVIS, A MARRIED MAN
DIAMOND RESOURCES CO.
04/01/2011
03/31/2014
2 Yr
0.1875
Weld
3765582
2.00
HBP - Dunn 1-13H
08N
62W
24
SW
AMANDA CHRISTINE GROSS
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3765581
0.08
Undeveloped
06N
61W
34
NE NW,NW NE
KEVIN CHRISTOPHER GROSS
DIAMOND RESOURCES CO.
02/09/2011
02/08/2016
N/A
0.1667
Weld
3765584
0.08
Undeveloped
06N
61W
34
NE NW,NW NE
JAMES L. GROVES, A MARRIED MAN
DIAMOND RESOURCES CO.
03/22/2011
03/21/2016
N/A
0.1875
Weld
3765589
0.37
Undeveloped
04N
61W
25
NW SW
BERNETHA J. GROVES
DIAMOND RESOURCES CO.
03/22/2011
03/21/2016
N/A
0.1875
Weld
3765586
1.63
Undeveloped
04N
61W
25
NW SW
ERNEST L. GROVES, A WIDOWER
DIAMOND RESOURCES CO.
04/12/2011
04/11/2016
N/A
0.1875
Weld
3765579
1.83
Undeveloped
04N
61W
25
NW SW
TWENTYTEN, LLC
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3764165
37.95
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
TWENTYTEN, LLC
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3764165
40.00
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW
TWENTYTEN, LLC
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3764165
18.11
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
LOT1, LOT2
TWENTYTEN, LLC
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3764165
30.00
Undeveloped
06N
62W
25
E2 NE,NW NE
BRYCE ARTHUR WILLIAMS
DIAMOND RESOURCES CO.
03/14/2011
03/13/2016
N/A
0.1875
Weld
3764185
1.04
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR,
BRYCE ARTHUR WILLIAMS
DIAMOND RESOURCES CO.
03/24/2011
03/23/2016
N/A
0.1875
Weld
3764186
0.17
Undeveloped
04N
61W
25
NW SW
LINDA G. WILLIAMS, A/K/A LINDA GROVES WILLIAMS
DIAMOND RESOURCES CO.
03/14/2011
03/13/2016
N/A
0.1875
Weld
3764184
1.04
Undeveloped
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR,
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
1 Yr
0.2000
Weld
3765578
8.00
Undeveloped
06N
61W
29
SW SW
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
1 Yr
0.2000
Weld
3765578
64.00
Undeveloped
06N
62W
32
N2
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
1 Yr
0.2000
Weld
3765578
18.11
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
LOT1, LOT2
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
1 Yr
0.2000
Weld
3765578
50.00
Undeveloped
06N
62W
25
E2
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
1 Yr
0.2000
Weld
3765578
80.00
Undeveloped
06N
61W
31
NE
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
1 Yr
0.2000
Weld
3765578
40.00
Undeveloped
06N
61W
31
NE NW
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
1 Yr
0.2000
Weld
3765578
12.84
Undeveloped
06N
61W
31
LOT2, LOT3, LOT4
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
03/29/2014
1 Yr
0.2000
Weld
3765578
20.00
Undeveloped
06N
62W
25
E2
JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3772298
1.26
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4

 
 
Page 28 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3772298
1.93
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3772298
1.00
Undeveloped
06N
62W
25
E2 NE,NW NE
DEVONA CARLINE WEAR
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768333
3.80
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
DEVONA CARLINE WEAR
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768333
5.81
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
DEVONA CARLINE WEAR
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768333
3.00
Undeveloped
06N
62W
25
E2 NE,NW NE
LINDA G. WILLIAMS
DIAMOND RESOURCES CO.
03/24/2011
03/23/2016
N/A
0.1875
Weld
3765600
0.17
Undeveloped
04N
61W
25
NW SW
CARRIE SMITH, A/K/A CARRIE ANN SMITH
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3765580
1.26
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
CARRIE SMITH, A/K/A CARRIE ANN SMITH
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3765580
1.93
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
CARRIE SMITH, A/K/A CARRIE ANN SMITH
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3765580
1.00
Undeveloped
06N
62W
25
E2 NE,NW NE
BECKY JUSTESEN, A/K/A REBECCA JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768330
3.79
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
BECKY JUSTESEN, A/K/A REBECCA JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768330
5.80
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
BECKY JUSTESEN, A/K/A REBECCA JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768330
3.00
Undeveloped
06N
62W
25
E2 NE,NW NE
MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3772297
1.26
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3772297
1.93
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3772297
1.00
Undeveloped
06N
62W
25
E2 NE,NW NE
PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768332
1.26
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768332
1.93
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768332
1.00
Undeveloped
06N
62W
25
E2 NE,NW NE
JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768331
1.26
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768331
1.93
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768331
1.00
Undeveloped
06N
62W
25
E2 NE,NW NE
LINDA G. WILLIAMS, ATTORNEY-IN-FACT FOR DOLPH HENRY GROVES, A/K/A DOLPH H.
GROVES
DIAMOND RESOURCES CO.
03/22/2011
03/22/2016
N/A
0.1875
Weld
3765598
1.63
Undeveloped
04N
61W
25
NW SW

 
 
Page 29 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
LINDA G. WILLIAMS, ATTORNEY-IN-FACT FOR DONALD LUTHER GROVES
DIAMOND RESOURCES CO.
03/22/2011
03/22/2016
N/A
0.1875
Weld
3765599
1.63
Undeveloped
04N
61W
25
NW SW
DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768329
3.79
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768329
5.80
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768329
3.00
Undeveloped
06N
62W
25
E2 NE,NW NE
FRANCIS DUBS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/22/2011
03/21/2016
N/A
0.1875
Weld
3765601
0.41
Undeveloped
04N
61W
25
NW SW
MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768334
1.26
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768334
1.93
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3768334
1.00
Undeveloped
06N
62W
25
E2 NE,NW NE
WILLARD GROVES
DIAMOND RESOURCES CO.
03/22/2011
03/21/2016
N/A
0.1875
Weld
3765603
0.33
Undeveloped
04N
61W
25
NW SW
CAROL BATT, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/22/2011
03/21/2016
N/A
0.1875
Weld
3768335
0.41
Undeveloped
04N
61W
25
NW SW
TIMOTHY R. SELTZER & JENNIFER J. SELTZER, HUSBAND & WIFE
DIAMOND RESOURCES CO.
02/21/2011
02/20/2014
2 Yr
0.2000
Weld
3772301
40.64
HBP - Dutch Lake 12-14H
06N
62W
14
LOT B BEING A PT OF E/2 NE/4 MFD IN DOC 2536150,
TIMOTHY R. SELTZER & JENNIFER J. SELTZER, HUSBAND & WIFE
DIAMOND RESOURCES CO.
02/21/2011
02/20/2014
2 Yr
0.2000
Weld
3772301
40.45
HBP - Dutch Lake 12-14H
06N
62W
14
LOT B BEING A PT OF E/2 SE/4 MFD IN DOC 2673363,
LISA WILLITS DOWN & NORMAN DOWN, HER HUSBAND
DIAMOND RESOURCES CO.
08/23/2010
08/22/2015
N/A
0.1875
Weld
3770183
2.78
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
HOMER ALLEN, A/K/A JERRY ALLEN, A MARRIED MAN
DIAMOND RESOURCES CO.
05/05/2011
05/04/2014
2 Yr
0.2000
Weld
3770188
13.33
Undeveloped
07N
61W
12
S2 NW,N2 SW
ROB ALLEN, A MARRIED MAN
DIAMOND RESOURCES CO.
05/05/2011
05/04/2014
2 Yr
0.2000
Weld
3770189
13.33
Undeveloped
07N
61W
12
S2 NW,N2 SW
EMILY JANE ALLEN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
05/05/2011
05/05/2014
2 Yr
0.2000
Weld
3770187
13.33
Undeveloped
07N
61W
12
S2 NW,N2 SW
RICHARD LAYTHAM CAMFIELD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/25/2011
04/24/2016
N/A
0.1875
Weld
3768336
5.42
Undeveloped
07N
62W
08
NE
RICHARD LAYTHAM CAMFIELD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/25/2011
04/24/2016
N/A
0.1875
Weld
3768336
1.67
Undeveloped
07N
62W
08
SE
JACQUELINE HELFENSTEIN & RICHARD HELFENSTEIN, TRUSTEES OF THE HELFENSTEIN FAMILY
TRUST
DIAMOND RESOURCES CO.
03/29/2011
03/28/2014
2 Yr
0.2000
Weld
3770185
36.00
Undeveloped
07N
60W
18
E2 NE
JANE M. O'HERN, A WIDOW
DIAMOND RESOURCES CO.
04/15/2011
04/14/2014
N/A
0.1875
Weld
3770182
0.97
Undeveloped
09N
61W
03
SW
JANE M. O'HERN, A WIDOW
DIAMOND RESOURCES CO.
04/15/2011
04/14/2014
N/A
0.1875
Weld
3770182
0.97
Undeveloped
09N
61W
10
NE
JANE M. O'HERN, A WIDOW
DIAMOND RESOURCES CO.
04/14/2011
04/13/2014
N/A
0.1875
Weld
3770181
0.97
Undeveloped
09N
61W
09
E2 NE,SW NE,NW/4 NE/4, LESS THE "J" SAND FORMATION,
JANE M. O'HERN, A WIDOW
DIAMOND RESOURCES CO.
04/14/2011
04/13/2014
N/A
0.1875
Weld
3770181
0.97
Undeveloped
09N
61W
10
NW
JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/04/2013
3Yr
0.2000
Weld
3692139
80.00
HBP - Pergamos 8-41-7-60
07N
60W
08
E2
JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/04/2013
3Yr
0.2000
Weld
3692139
160.00
HBP - Undeveloped
07N
60W
10
W2

 
 
Page 30 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/04/2013
3Yr
0.2000
Weld
3692139
60.00
HBP - Pergamos 2-4-34-7-60
07N
60W
09
NE,E2 NW
ALICE M. JONES AND GEORGE M. JONES
JAMES C. KARO ASSOCIATES
09/06/2007
09/05/2016
5Yr
0.2000
Weld
3520936
106.67
HBP - Dunn 1-13H
08N
62W
13
S2
ALICE M. JONES AND GEORGE M. JONES
JAMES C. KARO ASSOCIATES
09/06/2007
09/05/2016
5Yr
0.2000
Weld
3520936
106.67
HBP - Dunn 1-13H
08N
62W
24
N2
LARRY EDSON, A MARRIED MAN
CONTINENTAL RESOURCES, INC.
01/17/2011
01/16/2016
Opt. Exr
2Yr
0.1875
Weld
3754465
10.00
Undeveloped
04N
61W
32
SW
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/04/2014
Opt Exr.
1Yr
0.2000
Weld
3691377
10.00
HBP - Staudinger 1-31H
07N
61W
06
NE
STEPHANIE C. GROVES
CONTINENTAL RESOURCES, INC.
02/04/2011
02/03/2016
N/A
0.1667
Weld
3756063
12.77
Undeveloped
04N
61W
33
W2, SE
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr.
1Yr
0.2000
Weld
3690134
40.00
HBP - Marconi 1-1H
07N
62W
01
N2
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr.
1Yr
0.2000
Weld
3690134
5.00
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr.
1Yr
0.2000
Weld
3690134
20.00
Undeveloped
07N
62W
02
N2
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr.
1Yr
0.2000
Weld
3690134
10.00
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr.
1Yr
0.2000
Weld
3690134
20.00
Undeveloped
08N
62W
26
S2
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr.
1Yr
0.2000
Weld
3690134
20.00
Undeveloped
07N
61W
05
SW
SUSAN MACKAY SMITH
CONTINENTAL RESOURCES, INC.
01/24/2011
01/23/2016
N/A
0.1667
Weld
3749322
10.00
Undeveloped
05N
62W
11
SE NW, SW SE
DARCY C. MCEVOY, A MARRIED WOMAN
CONTINENTAL RESOURCES, INC.
03/01/2011
02/29/2016
N/A
0.1667
Weld
3756064
0.31
Undeveloped
06N
61W
26
SW NW, NW SW
JACKIE PARKINSON, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/07/2011
01/06/2016
N/A
0.1667
Weld
3756060
85.78
Undeveloped
06N
62W
02
LOT B RECORDED EXEMPTION NO. 0797-02-3 RE-3343, ACCORDING TO THE MAP RECORDED
9/8/02 AT RECEPTION NO. 2988794, BEING A PORTION OF THE W2 NW AND THE N2 SW
FRANK U. BAXTER AND GAYLE C. BAXTER, H & W
HOP ENERGIES, LLC
08/10/2010
08/09/2016
N/A
0.2000
Weld
3711099
24.22
HBP - Perrin 1-10H
07N
62W
10
NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO.
07 15-10-1-RE 2365,
FRANK U. BAXTER AND GAYLE C. BAXTER, H & W
HOP ENERGIES, LLC
08/10/2010
08/09/2016
N/A
0.2000
Weld
3711099
10.67
Undeveloped
07N
62W
11
NW,SW
EDWARD BAXTER AND ANNA BAXTER, H & W
HOP ENERGIES, LLC
08/04/2010
08/03/2016
N/A
0.2000
Weld
3712491
24.22
HBP - Perrin 1-10H
07N
62W
10
NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO.
07 15-10-1-RE 2365,
EDWARD BAXTER AND ANNA BAXTER, H & W
HOP ENERGIES, LLC
08/04/2010
08/03/2016
N/A
0.2000
Weld
3712491
10.67
Undeveloped
07N
62W
11
NW,SW
MABLE L. BAXTER, A SINGLE WOMAN
HOP ENERGIES, LLC
01/15/2010
01/14/2013
Opt Exr
3Yr
0.2000
Weld
3672667
96.88
HBP - Perrin 1-10H
07N
62W
10
NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO.
07 15-10-1-RE 2365,
MABLE L. BAXTER, A SINGLE WOMAN
HOP ENERGIES, LLC
01/15/2010
01/14/2013
Opt Exr
3Yr
0.2000
Weld
3672667
37.33
Undeveloped
07N
62W
11
NW,SW
MABLE L. BAXTER, A SINGLE WOMAN
HOP ENERGIES, LLC
01/15/2010
01/14/2013
Opt Exr
3Yr
0.2000
Weld
3672667
160.00
Undeveloped
07N
62W
11
SE
SAMMIE LOU BELDEN AND RICHARD EDWARD BELDIN, W & H
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/09/2010
07/08/2015
Opt Exr
2Yr
0.2000
Weld
3707787
0.48
Undeveloped
07N
61W
12
N2 NW,W2 NE
SAMMIE LOU BELDEN AND RICHARD EDWARD BELDIN, W & H
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/09/2010
07/08/2015
Opt Exr
2Yr
0.2000
Weld
3707787
0.16
Undeveloped
07N
61W
24
NE
SAMMIE LOU BELDEN AND RICHARD EDWIN BELDEN, W & H
DIAMOND OPERATING, INC.
07/07/2010
07/06/2015
N/A
0.2000
Weld
3707785
0.63
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2

 
 
Page 31 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
LINDA M. BENENATI GREEN AS TRUSTEE OF THE LINDA M. BENENATI FAMILY TRUST DATED
MAY 16,2003
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/24/2010
07/23/2015
2 Yr
0.2000
Weld
3711480
69.91
HBP - Reines 1-1H
07N
60W
01
S2 NW,S2 NE,S2, LOT3, LOT4
BERNARD LUEKING TESTAMENTARY TRUST
HOP ENERGIES, LLC
02/01/2010
01/31/2016
Opt Exr
3Yr
0.2000
Weld
3677936
34.29
Undeveloped
08N
61W
35
NE,SE NW,SE,E2 SW,SW SW
LAVONNE CHAPMAN, A-I-F FOR BESSIE V. WASHBURN
JAMES C. KARO ASSOCIATES
09/24/2007
09/23/2012
5Yr
0.2000
Weld
3520939
53.33
HBP - Dunn 1-13H
08N
62W
24
SW
BETHKUJO, LLC
JAMES C. KARO ASSOCIATES
09/05/2007
09/04/2012
Opt Exr
5Yr
0.2000
Weld
3520938
160.00
HBP - Planck 1-14H
08N
62W
23
NE
STEPHEN C. ELLIOTT, A MARRIED MAN
CONTINENTAL RESOURCES, INC.
01/25/2011
01/24/2016
N/A
0.1667
Weld
3754457
4.00
Undeveloped
07N
61W
13
NW
ERIKA E. MILLER, A MARRIED WOMAN
CONTINENTAL RESOURCES, INC.
03/15/2011
03/14/2014
2 Yr
0.1875
Weld
3761020
4.72
Undeveloped
07N
61W
18
E2 NW, LOT1, LOT2
PRISCILLA J. LOEW, A SINGLE WOMAN
CONTINENTAL RESOURCES, INC.
03/15/2011
03/14/2014
2 Yr
0.1875
Weld
3761018
4.72
Undeveloped
07N
61W
18
E2 NW, LOT1, LOT2
JUDITH E. ATKINSON, A WIDOW
CONTINENTAL RESOURCES, INC.
03/02/2011
03/01/2016
N/A
0.1875
Weld
3756062
8.13
Undeveloped
07N
62W
08
NE
JUDITH E. ATKINSON, A WIDOW
CONTINENTAL RESOURCES, INC.
03/02/2011
03/01/2016
N/A
0.1875
Weld
3756062
2.50
Undeveloped
07N
62W
08
SE
JUDITH SEDBROOK, F/K/A JUDITH TANGYE, A MARRIED WOMAN
CONTINENTAL RESOURCES, INC.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3756061
10.00
Undeveloped
07N
61W
20
N2 NE
JUDITH SEDBROOK, F/K/A JUDITH TANGYE, A MARRIED WOMAN
CONTINENTAL RESOURCES, INC.
01/26/2011
01/25/2016
N/A
0.1667
Weld
3756061
5.00
Undeveloped
07N
61W
21
NW NW
ERNIE TANGYE
CONTINENTAL RESOURCES, INC.
01/19/2011
01/18/2016
N/A
0.1667
Weld
3754471
10.00
Undeveloped
07N
61W
20
N2 NE
ERNIE TANGYE
CONTINENTAL RESOURCES, INC.
01/19/2011
01/18/2016
N/A
0.1667
Weld
3754471
5.00
Undeveloped
07N
61W
21
NW NW
TED GLEN STEIGER, A SINGLE MAN
CONTINENTAL RESOURCES, INC.
02/07/2011
02/06/2014
2 Yr
0.1667
Weld
3756067
60.00
Undeveloped
08N
60W
07
E2 NE
TED GLEN STEIGER, A SINGLE MAN
CONTINENTAL RESOURCES, INC.
02/07/2011
02/06/2014
2 Yr
0.1667
Weld
3756067
60.00
Undeveloped
08N
60W
08
W2 NW
THERESE KAY MCKINNON, F/K/A THERESE KAY SANDERS, A MARRIED WOMAN
CONTINENTAL RESOURCES, INC.
02/16/2011
02/15/2014
2 Yr
0.1875
Weld
3754456
5.71
Undeveloped
10N
61W
29
NW
JEFFREY CALVIN WORK
DIAMOND RESOURCES CO.
04/12/2011
04/11/2014
2 Yr
0.2000
Weld
3773115
20.00
Undeveloped
07N
61W
12
S2 NW,N2 SW
MICHAEL MILO STUCKY, A MARRIED MAN
DIAMOND RESOURCES CO.
04/14/2011
04/13/2014
N/A
0.1875
Weld
3772299
0.97
Undeveloped
09N
61W
09
E2 NE,SW NE,NW/4 NE/4, LESS THE "J" SAND FORMATION,
MICHAEL MILO STUCKY, A MARRIED MAN
DIAMOND RESOURCES CO.
04/14/2011
04/13/2014
N/A
0.1875
Weld
3772299
0.97
Undeveloped
09N
61W
10
NW
MICHAEL MILO STUCKY, A MARRIED MAN
DIAMOND RESOURCES CO.
04/15/2011
04/14/2015
N/A
0.1875
Weld
3772300
0.97
Undeveloped
09N
61W
03
SW
MICHAEL MILO STUCKY, A MARRIED MAN
DIAMOND RESOURCES CO.
04/15/2011
04/14/2015
N/A
0.1875
Weld
3772300
0.97
Undeveloped
09N
61W
10
NE
LYNN E. THOMPSON, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/25/2011
03/24/2014
2 Yr
0.2000
Weld
3770184
20.00
Undeveloped
07N
61W
12
S2 NW,N2 SW
GARRETT G. BICKFORD, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
07/15/2010
07/14/2015
Opt Exr
2Yr
0.2000
Weld
3710493
0.63
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
KEITH BICKFORD AND FRANCES F. BICKFORD, H & W
DIAMOND OPERATING, INC.
07/15/2010
07/14/2015
Opt Exr
2Yr
0.2000
Weld
3710494
0.63
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
DEBORAH A. SQUIRE, A/K/A DEBORAH A. BIRD
FLATIRON ENERGY COMPANY, INC.
07/02/2010
07/02/2015
Opt Exr
2Yr
0.2000
Weld
3715865
40.00
Undeveloped
07N
60W
22
E2
MARY R. BLOOM AND CHARLES S. BLOOM, W & H
DIAMOND OPERATING, INC.
07/24/2010
07/24/2016
Opt Exr
3Yr
0.2000
Weld
3708955
2.52
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
IRENE HOFF BRUNMEIER A/K/A IRENE BRUNMEIER, A WIDOW
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/01/2010
06/30/2015
Opt Exr
2Yr
0.2000
Weld
3705511
5.00
Undeveloped
07N
61W
12
S2 SW

 
 
Page 32 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
AMOS BUNIM, DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/13/2010
04/12/2016
Opt. Exr
3Yr
0.2000
Weld
3692147
0.70
Undeveloped
07N
61W
24
NE
SHARON LYNN CAMPBELL, DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
05/06/2010
05/05/2015
N/A
0.2000
Weld
3703415
2.48
Undeveloped
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING.,
NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN
HOP ENERGIES, LLC
01/30/2010
01/29/2016
Opt Exr
3Yr
0.2000
Weld
3675287
20.00
HBP - Cass Farms 11-9H
07N
62W
09
SE
NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN
HOP ENERGIES, LLC
01/30/2010
01/29/2016
Opt Exr
3Yr
0.2000
Weld
3675287
40.00
Undeveloped
07N
62W
02
N2
NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN
HOP ENERGIES, LLC
01/30/2010
01/29/2016
Opt Exr
3Yr
0.2000
Weld
3675287
20.00
HBP - Sievers 1-3-7-62
07N
62W
03
NW
NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN
HOP ENERGIES, LLC
01/30/2010
01/29/2016
Opt Exr
3Yr
0.2000
Weld
3675287
20.00
Undeveloped
08N
62W
28
NE
JANICE A. COMMUNAL, A SINGLE WOMAN
HOP ENERGIES, LLC
04/23/2010
04/22/2015
Opt Exr
2Yr
0.2000
Weld
3690136
40.00
Undeveloped
09N
61W
17
NW
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687458
6.01
Undeveloped
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687458
6.67
Undeveloped
09N
61W
17
W2
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687458
13.33
Undeveloped
09N
61W
18
E2
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687458
3.33
Undeveloped
09N
62W
24
NE SE
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687458
6.67
Undeveloped
09N
62W
25
NE
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687458
3.33
Undeveloped
09N
61W
17
NW
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690131
20.00
HBP - Marconi 1-1H
07N
62W
01
N2
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690131
2.50
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690131
5.00
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690131
10.00
Undeveloped
07N
62W
02
N2

 
 
Page 33 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690131
10.00
Undeveloped
08N
62W
26
S2
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690131
10.00
Undeveloped
07N
61W
05
SW
MARK S. BERENSON
DIAMOND RESOURCES CO.
04/26/2011
04/26/2014
N/A
0.1875
Weld
3770190
0.24
Undeveloped
09N
61W
09
E2 NE,SW NE,NW/4 NE/4 LESS THE "J" SAND FORMATION,
MARK S. BERENSON
DIAMOND RESOURCES CO.
04/26/2011
04/25/2014
N/A
0.1875
Weld
3770190
0.24
Undeveloped
09N
61W
10
NW
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt Exr
1Yr
0.2000
Weld
3691383
5.00
HBP - Staudinger 1-31H
07N
61W
06
NE
MARK BERENSON
DIAMOND RESOURCES CO.
04/26/2011
04/25/2014
N/A
0.1875
Weld
3770191
0.12
Undeveloped
09N
61W
03
SW
MARK BERENSON
DIAMOND RESOURCES CO.
04/26/2011
04/25/2014
N/A
0.1875
Weld
3770191
0.13
Undeveloped
09N
61W
10
NE
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt Exr
1Yr
0.2000
Weld
3691385
5.00
HBP - Staudinger 1-31H
07N
61W
06
NE
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3691384
20.00
HBP - Marconi 1-1H
07N
62W
01
N2
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3691384
2.50
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3691384
5.00
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3691384
10.00
Undeveloped
07N
62W
02
N2
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3691384
10.00
Undeveloped
08N
62W
26
S2
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3691384
10.00
Undeveloped
07N
61W
05
SW
WILMA A. DAVIS, A WIDOW
DIAMOND OPERATING, INC.
07/15/2010
07/14/2015
Opt Exr
2Yr
0.2000
Weld
3709963
0.63
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
DONALD SHELLER AND VICKI SHELLER, H & W
JAMES C. KARO ASSOCIATES
10/11/2007
10/10/2012
Opt Exr
5Yr
0.2000
Weld
3520940
40.00
HBP - Planck 1-14H
08N
62W
23
N2 SE
BONNIE DORN, A SINGLE PERSON
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/22/2010
01/21/2013
3Yr
0.2000
Weld
3683740
106.58
HBP - Buchner 1-2H
07N
60W
02
ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2}
SHIRLEY E. DRESSOR, A SINGLE WOMAN
HOP ENERGIES, LLC
02/01/2010
01/31/2013
Opt Exr
3Yr
0.2000
Weld
3676234
160.00
Undeveloped
08N
62W
22
SW, NE, NW
SHIRLEY E. DRESSOR, A SINGLE WOMAN
HOP ENERGIES, LLC
02/01/2010
01/31/2013
Opt Exr
3Yr
0.2000
Weld
3676234
80.00
Undeveloped
08N
62W
22
SE
KIP GORDER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/18/2011
03/17/2016
N/A
0.1875
Weld
3765597
0.99
HBP - Dunn 1-13H
08N
62W
13
N2
SHIRLEY E. DRESSOR, A SINGLE WOMAN
HOP ENERGIES, LLC
03/11/2010
09/11/2014
18 Mo.
X2
0.2000
Weld
3684807
18.00
Undeveloped
08N
62W
28
N/2 NW/4, EXCEPTING 8 ACRES BELONGING TO THE UNION PACIFIC RAILROAD.,
DUANGCHAI WASHBURN, A WIDOW
JAMES C. KARO ASSOCIATES
09/21/2007
09/20/2012
N/A
0.2000
Weld
3520934
80.00
HBP - Planck 1-14H
08N
62W
14
S2
LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS
HOP ENERGIES, LLC
04/23/2010
04/22/2015
1 Yr
0.2000
Weld
3695220
20.00
HBP - Crow Valley-07-62-24-2H
07N
62W
24
SE
LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS
HOP ENERGIES, LLC
04/23/2010
04/22/2015
1 Yr
0.2000
Weld
3695220
20.00
Undeveloped
07N
62W
25
NE
LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS
HOP ENERGIES, LLC
04/23/2010
04/22/2015
1 Yr
0.2000
Weld
3695220
60.00
Undeveloped
07N
62W
25
S2
EDWIN C. AND HAZEL M. JESS, H & W
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
05/14/2010
05/13/2013
2Yr
0.2000
Weld
3694614
160.00
HBP - Buchner 1-2H
07N
60W
11
E2

 
 
Page 34 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
ESTATE OF LORI A. WEST, DECEASED, TERRENCE O. BOLTON, HEIR
JAMES C. KARO ASSOCIATES
03/30/2010
03/29/2015
N/A
0.2000
Weld
3687650
104.95
Undeveloped
07N
60W
06
W2
VIRGINIA FONTAINE, A/K/A VIRGINIA D. FONTAINE
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/22/2010
01/21/2013
3Yr
0.2000
Weld
3683741
106.58
HBP - Buchner 1-2H
07N
60W
02
ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2}
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt Exr
1Yr
0.2000
Weld
3690132
13.33
HBP - Marconi 1-1H
07N
62W
01
N2
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt Exr
1Yr
0.2000
Weld
3690132
1.67
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt Exr
1Yr
0.2000
Weld
3690132
3.33
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690132
6.67
Undeveloped
07N
62W
02
N2
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690132
6.67
Undeveloped
08N
62W
26
S2
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt Exr
1Yr
0.2000
Weld
3690132
6.67
Undeveloped
07N
61W
05
SW
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt Exr
1Yr
0.2000
Weld
3695221
3.33
HBP - Staudinger 1-31H
07N
61W
06
NE
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW
HOP ENERGIES, LLC
02/12/2010
02/11/2016
Opt Exr
3Yr
0.2000
Weld
3679342
60.00
HBP - Planck 1-14H
08N
62W
14
NE, NW
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW
HOP ENERGIES, LLC
02/12/2010
02/11/2016
Opt Exr
3Yr
0.2000
Weld
3679342
20.00
Undeveloped
08N
62W
12
SE, SW
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW
HOP ENERGIES, LLC
02/12/2010
02/11/2016
Opt Exr
3Yr
0.2000
Weld
3679342
20.00
HBP - Washburn GX15-62NH
08N
62W
15
NE, NW
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW
HOP ENERGIES, LLC
02/12/2010
02/11/2016
Opt Exr
3Yr
0.2000
Weld
3679342
60.00
HBP - Dunn 1-13H
08N
62W
13
NE, NW
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW
HOP ENERGIES, LLC
02/12/2010
02/11/2016
Opt Exr
3Yr
0.2000
Weld
3679342
60.00
Undeveloped
08N
62W
11
NE, SE
MARGUERITE FREEMAN, A SINGLE WOMAN AND VAN FREEMAN A/K/A PETER V.R. FREEMAN 11 &
PETER VAN RENNSSELAER FREEMAN 11 AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN ,
HW
HOP ENERGIES, LLC
02/12/2010
02/11/2016
3Yr.
0.2000
Weld
3679337
80.00
Undeveloped
08N
62W
26
SW, SE
 VAN FREEMAN (AKA PETER V R FREEMAN II & PETER VAN RENSEELAER FREEMAN II) AND
BEVERLY FREEMAN(AKA BEVERLY FREEMAN) HUSBAND AND WIFE
HOP ENERGIES, LLC
02/12/2010
02/11/2013
Opt Exr.
3Yr
0.2000
Weld
3679339
40.00
HBP - Planck 1-14H
08N
62W
23
SW
 VAN FREEMAN (AKA PETER V R FREEMAN II & PETER VAN RENSEELAER FREEMAN II) AND
BEVERLY FREEMAN(AKA BEVERLY FREEMAN) HUSBAND AND WIFE
HOP ENERGIES, LLC
02/12/2010
02/11/2016
Opt Exr.
3Yr
0.2000
Weld
3679339
80.00
Undeveloped
08N
62W
26
N2

 
 
Page 35 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JONNI K. DRESSENDORFER, A/K/A JONNI K. GARDEY, HEIR OF CAROL H. NALLEY,
DECEASED, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/02/2010
07/01/2015
Opt Exr
2Yr
0.2000
Weld
3715864
120.00
Undeveloped
07N
60W
22
E2
Heir of Carol H. Nalley Deceased a marries woman
DIAMOND OPERATING, INC.
07/15/2010
07/14/2015
Opt Exr.
2Yr
0.2000
Weld
3715863
0.32
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
dealing in her sole and seperate propert
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/01/2010
06/30/2015
Opt Exr
2Yr
0.2000
Weld
3708777
5.00
Undeveloped
07N
61W
12
S2 SW
DOROTHY L. GISH BY ROBERT F. GISH, A-I-F
HOP ENERGIES, LLC
02/25/2010
02/24/2013
3Yr
0.2000
Weld
3679338
30.00
HBP - Marconi 1-1H
07N
62W
12
SE NW, SE SW
GLADYS LUEKING TRUST #2
HOP ENERGIES, LLC
02/01/2010
01/31/2016
Opt Exr
3Yr
0.2000
Weld
3677935
34.29
Undeveloped
08N
61W
35
NE, SE NW, SE, E2 SW, SW SW
JAMES ALAN SONGER AND KELLY SONGER
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt Exr
1yr
0.2000
Weld
3695219
3.33
HBP - Staudinger 1-31H
07N
61W
06
NE
CHARLA JEANNE SPENCE F/K/A CHARLA JEANNE MOORE, DEALING IN HER SOLE AND SEPARATE
PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
05/10/2010
05/09/2015
N/A
0.2000
Weld
3703416
2.48
Undeveloped
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING.,
TERRY C. DRESSOR AND LANA KAY DRESSOR, H & W
JAMES C. KARO ASSOCIATES
10/11/2007
10/11/2012
N/A
0.2000
Weld
3520935
53.33
HBP - Dunn 1-13H
08N
62W
24
SW
ROBBIN THAYN \A/K/A ROBBING THAYN AND ROBERT THAYN, WIFE AND HUSBAND
HOP ENERGIES, LLC
02/01/2010
01/31/2016
Opt. Exr. 3 Yr
0.2000
Weld
3677937
34.29
Undeveloped
08N
61W
35
E2 SW
MARVIN THOMAS AS TRUSTEE OF THE MARVIN THOMAS LIVING TRUST DATED JUNE 29, 2007
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/06/2010
01/06/2013
3 yr
0.2000
Weld
3683742
106.58
HBP - Buchner 1-2H
07N
60W
02
ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2}
WAYNE THOMAS, A/K/A WAYNE DWIGHT THOMAS, A SINGLE PERSON, TRUSTEE OF THE WAYNE
DWIGHT THOMAS TRUST
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/22/2010
01/22/2013
3 yr
0.2000
Weld
3682348
106.58
HBP - Buchner 1-2H
07N
60W
02
ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2}
WILBUR E THOMAS, A SINGLE PERSON
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/22/2010
01/22/2013
3 yr
0.2000
Weld
3683743
106.58
HBP - Buchner 1-2H
07N
60W
02
ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2}
RODNEY D. THORELL AND WANDA M THORELL, JT
HOP ENERGIES, LLC
04/15/2010
04/15/2014
N/A
0.2000
Weld
3694401
20.00
HBP - Crow Valley-07-62-24-2H
07N
62W
24
SE
RODNEY D. THORELL AND WANDA M THORELL, JT
HOP ENERGIES, LLC
04/15/2010
04/15/2014
N/A
0.2000
Weld
3694401
20.00
Undeveloped
07N
62W
25
NE
RODNEY D. THORELL AND WANDA M THORELL, JT
HOP ENERGIES, LLC
04/15/2010
04/15/2014
N/A
0.2000
Weld
3694401
60.00
Undeveloped
07N
62W
25
S2
EDNA TRUPP, ALSO KNOWN AS EDNA C. TRUPP, A WIDOW
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/07/2010
07/06/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708957
5.00
Undeveloped
07N
61W
12
S2 SW

 
 
Page 36 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE
TRUST, DATED MARCH 23, 2005
HOP ENERGIES, LLC
02/12/2010
02/12/2016
N/A
0.2000
Weld
3679340
60.00
HBP - Dunn 1-13H
08N
62W
13
N2
VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE
TRUST, DATED MARCH 23, 2005
HOP ENERGIES, LLC
02/12/2010
02/12/2016
Opt. Exr. 3 Yr
0.2000
Weld
3679340
20.00
HBP - Undeveloped
08N
62W
12
S2
VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE
TRUST, DATED MARCH 23, 2005
HOP ENERGIES, LLC
02/12/2010
02/12/2016
N/A
0.2000
Weld
3679340
20.00
HBP - Washburn GX15-62NH
08N
62W
15
N2
VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE
TRUST, DATED MARCH 23, 2005
HOP ENERGIES, LLC
02/12/2010
02/12/2016
N/A
0.2000
Weld
3679340
60.00
HBP - Planck 1-14H
08N
62W
14
N2
VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE
TRUST, DATED MARCH 23, 2005
HOP ENERGIES, LLC
02/12/2010
02/11/2016
Opt. Exr. 3 Yr
0.2000
Weld
3679340
60.00
Undeveloped
08N
62W
11
E2
GEORGE G. VAUGHT, JR.
HOP ENERGIES, LLC
03/31/2010
03/31/2013
3 yr
0.2000
Weld
3691375
0.75
HBP - Dunn 1-13H
08N
62W
13
N2
GEORGE G. VAUGHT, JR.
HOP ENERGIES, LLC
03/31/2010
03/31/2013
3 yr
0.2000
Weld
3691375
0.75
HBP - Undeveloped
08N
62W
12
S2
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691388
2.00
Undeveloped
09N
61W
17
NW
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691388
3.61
Undeveloped
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691388
8.08
Undeveloped
09N
61W
19
E2 SW, LOT3, LOT4, SE
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691388
4.00
Undeveloped
09N
61W
17
SW
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691388
8.00
Undeveloped
09N
61W
18
E2
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691388
2.00
Undeveloped
09N
62W
24
NE SE, SE NE
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691388
4.00
Undeveloped
09N
62W
25
NE

 
 
Page 37 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687456
2.00
Undeveloped
09N
61W
17
NW
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687456
3.61
Undeveloped
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687456
4.00
Undeveloped
09N
61W
17
SW
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687456
8.00
Undeveloped
09N
61W
18
E2
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687456
8.08
Undeveloped
09N
61W
19
E2 SW, LOT3, LOT4, SE
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687456
2.00
Undeveloped
09N
62W
24
NE SE, SE NE
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687456
4.00
Undeveloped
09N
62W
25
NE
KATHY KERR WILLIAMSON
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3773112
5.06
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
KATHY KERR WILLIAMSON
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3773112
7.75
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
KATHY KERR WILLIAMSON
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3773112
4.00
Undeveloped
06N
62W
25
E2 NE,NW NE
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687455
2.00
Undeveloped
09N
61W
17
NW

 
 
Page 38 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687455
3.61
Undeveloped
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687455
4.00
Undeveloped
09N
61W
17
SW
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687455
8.00
Undeveloped
09N
61W
18
E2
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687455
8.08
Undeveloped
09N
61W
19
E2 SW, LOT3, LOT4, SE
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687455
2.00
Undeveloped
09N
62W
24
NE SE, SE NE
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687455
4.00
Undeveloped
09N
62W
25
NE
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691389
2.00
Undeveloped
09N
61W
17
NW
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691389
3.61
Undeveloped
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691389
4.00
Undeveloped
09N
61W
17
SW
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691389
8.00
Undeveloped
09N
61W
18
E2
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691389
8.08
Undeveloped
09N
61W
19
E2 SW, LOT3, LOT4, SE
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691389
2.00
Undeveloped
09N
62W
24
NE SE, SE NE
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3691389
4.00
Undeveloped
09N
62W
25
NE
LOIS GLAVINS GILBERT, A SINGLE WOMAN
HOP ENERGIES, LLC
07/14/2010
07/13/2015
N/A
0.2000
Weld
3706672
144.24
Undeveloped
09N
61W
18
E2 W2, LOT1, LOT2, LOT3
LOIS GLAVINS GILBERT, A SINGLE WOMAN
HOP ENERGIES, LLC
07/14/2010
07/13/2015
N/A
0.2000
Weld
3706672
20.00
Undeveloped
09N
61W
19
NE NW
GREAT NORTHERN PROPERTIES, LLLP, A COLORADO LIMITED LIABILITY PARTNERSHIP
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/14/2010
04/13/2015
N/A
0.2000
Weld
3692143
40.00
Undeveloped
07N
61W
12
N2 NW,W2 NE
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687457
2.00
Undeveloped
09N
61W
17
NW
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687457
3.61
Undeveloped
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687457
4.00
Undeveloped
09N
61W
17
SW
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687457
8.00
Undeveloped
09N
61W
18
E2
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687457
8.08
Undeveloped
09N
61W
19
E2 SW, LOT3, LOT4, SE
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687457
2.00
Undeveloped
09N
62W
24
NE SE, SE NE
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
04/07/2015
N/A
0.2000
Weld
3687457
4.00
Undeveloped
09N
62W
25
NE
THE IDA A. WEITZEL FAMILY TRUST, MARILYN K. BARBER AND PAULETTE R. HALL AS
TRUSTEES
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
02/22/2010
02/21/2016
Opt. Exr. 3 Yr
0.2000
Weld
3687355
80.00
Undeveloped
07N
60W
10
E2
GREAT NORTHERN PROPERTIES, LLLP, A COLORADO LIMITED LIABILITY PARTNERSHIP
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/14/2010
04/13/2015
N/A
0.2000
Weld
3692146
7.65
Undeveloped
09N
62W
12
THE PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9
NORTH, RANGE 62 WEST, 6TH P.M.,
MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE
IDA A. WEITZEL FAMILY TRUST
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
02/22/2010
02/21/2016
Opt. Exr. 3 Yr
0.2000
Weld
3686043
200.00
Undeveloped
07N
61W
12
SE, E2 NE, S2 NW, N2 SW, S2 SW

 
 
Page 39 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE
IDA A. WEITZEL FAMILY TRUST
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
02/22/2010
02/21/2016
Opt. Exr. 3 Yr
0.2000
Weld
3686043
60.00
Undeveloped
07N
61W
12
S2 SW
MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE
IDA A. WEITZEL FAMILY TRUST
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
02/22/2010
02/21/2016
Opt. Exr. 3 Yr
0.2000
Weld
3686043
20.00
Undeveloped
07N
61W
24
NE
ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE
HOP ENERGIES, LLC
01/09/2010
01/09/2013
N/A
0.2000
Weld
3671056
40.00
HBP - Perrin 1-10H
07N
62W
10
SE
ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE
HOP ENERGIES, LLC
01/09/2010
01/09/2013
N/A
0.2000
Weld
3671056
180.00
HBP - Marconi 1-1H
07N
62W
12
N2 NW, SW SW, N2 SW, SW SW
ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE
HOP ENERGIES, LLC
01/09/2010
01/08/2016
Opt. Exr. 3 Yr
0.2000
Weld
3671056
80.00
Undeveloped
07N
62W
14
W2 NE
ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE
HOP ENERGIES, LLC
01/09/2010
01/08/2016
Opt. Exr. 3 Yr
0.2000
Weld
3671056
90.00
Undeveloped
07N
62W
11
N2 NE, SW NE
ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE
HOP ENERGIES, LLC
01/09/2010
01/08/2016
Opt. Exr. 3 Yr
0.2000
Weld
3671056
40.00
Undeveloped
07N
62W
14
E2 NE
MARILYN E. HARDY, A SINGLE WOMAN
HOP ENERGIES, LLC
01/14/2010
01/14/2013
3 yr
0.2000
Weld
3672663
20.00
HBP - Perrin 1-10H
07N
62W
10
SE
ROBERT H. HEMPHILL AND BEVERY SUE HEMPHILL, H/W
HOP ENERGIES, LLC
01/14/2010
01/14/2013
3 yr
0.2000
Weld
3671058
20.00
HBP - Perrin 1-10H
07N
62W
10
SE
SHIRLEY HOWARD A/K/A SHIRLEY J. HOWARD AND SHIRLEY JUNE HOWARD, A MARRIED WOMAN
DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
05/04/2010
05/04/2013
3 yr
0.2000
Weld
3691374
80.00
HBP - Staudinger 1-31H
08N
61W
31
SW
SHIRLEY HOWARD A/K/A SHIRLEY J. HOWARD AND SHIRLEY JUNE HOWARD, A MARRIED WOMAN
DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
05/04/2010
05/04/2013
3 yr
0.2000
Weld
3691374
160.00
HBP - Staudinger 1-31H
08N
61W
31
NW
GARY L. CHRISTENSEN, SOLE SUCCESSOR TRUSTEE OF THE ISABEL M. THOMPSON REVOCABLE
TRUST
HOP ENERGIES, LLC
07/26/2010
07/26/2015
N/A
0.2000
Weld
3712492
62.50
HBP - Dunn 1-13H
08N
62W
13
NE,NW
GARY L. CHRISTENSEN, SOLE SUCCESSOR TRUSTEE OF THE ISABEL M. THOMPSON REVOCABLE
TRUST
HOP ENERGIES, LLC
07/26/2010
07/25/2015
N/A
0.2000
Weld
3712492
62.50
Undeveloped
08N
62W
12
SE,SW
MARVIN B. JENSEN, AS PERSONAL REPRESENTATIVE FOR THE ESTATE OF MERNEICE M.
JENSEN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/26/2010
04/25/2014
Opt. Exr. 2 Yr
0.2000
Weld
3690227
20.00
Undeveloped
07N
61W
12
N2 NW,W2 NE

 
 
Page 40 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
BOB E. JOHNSON AND BARBARA M. JOHNSON, H/W
HOP ENERGIES, LLC
02/25/2010
02/25/2013
3 yr
0.2000
Weld
3684809
3.75
HBP - Marconi 1-1H
07N
62W
12
SE NW, SE SW
DARRELL L. JOHNSON AND CAROLYN J. JOHNSON, H/W
HOP ENERGIES, LLC
02/25/2010
02/25/2013
3 yr
0.2000
Weld
3690135
3.75
HBP - Marconi 1-1H
07N
62W
12
SE NW,SE SW
DONALD L. JOHNSON, A SINGLE MAN
HOP ENERGIES, LLC
02/25/2010
02/25/2013
3 yr
0.2000
Weld
3684808
3.75
HBP - Marconi 1-1H
07N
62W
12
SE NW,SE SW
DEBRA GLEE JOHNSON MONTOYA
HOP ENERGIES, LLC
03/10/2010
03/09/2016
Opt. Exr. 3 Yr
0.2000
Weld
3707834
40.00
Undeveloped
08N
62W
12
S2
ALICE M. JONES AND GEORGE M. JONES, W/H
JAMES C. KARO ASSOCIATES
03/30/2010
03/29/2015
N/A
0.2000
Weld
3687653
104.95
Undeveloped
07N
60W
06
W2
JOSH H. PARR, A SINGLE MAN
DIAMOND OPERATING, INC.
11/28/2005
06/30/2015
N/A
0.2000
Weld
3393624
0.97
HBP - Term  Assignment
09N
61W
03
NW
JOSH H. PARR, A SINGLE MAN
DIAMOND OPERATING, INC.
11/28/2005
06/30/2015
N/A
0.2000
Weld
3393624
1.94
HBP - Term  Assignment
09N
61W
10
N2
JOSH H. PARR, A SINGLE MAN
DIAMOND OPERATING, INC.
11/28/2005
06/30/2015
N/A
0.2000
Weld
3393624
0.97
HBP - Term  Assignment
09N
61W
09
NE
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687460
6.67
Undeveloped
09N
61W
17
SW
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687460
13.33
Undeveloped
09N
61W
18
E2
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687460
3.33
Undeveloped
09N
62W
24
SE NE,NE SE
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687460
6.67
Undeveloped
09N
62W
25
NE
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687460
3.33
Undeveloped
09N
61W
17
NW
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687460
6.01
Undeveloped
09N
61W
18
E2 NW,E2 SW, LOT1, LOT2, LOT3
GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/05/2013
3 yr
0.2000
Weld
3692141
40.00
HBP - Pergamos 8-41-7-60
07N
60W
08
E2
GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/05/2013
3 yr
0.2000
Weld
3692141
80.00
HBP - Undeveloped
07N
60W
10
W2
GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/05/2013
3 yr
0.2000
Weld
3692141
30.00
HBP - Pergamos 2-4-34-7-60
07N
60W
09
NE,E2 NW
ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE
ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/05/2013
3 yr
0.2000
Weld
3692142
40.00
HBP - Pergamos 8-41-7-60
07N
60W
08
E2
ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE
ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/05/2013
3 yr
0.2000
Weld
3692142
80.00
HBP - Undeveloped
07N
60W
10
W2
ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE
ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
03/05/2013
3 yr
0.2000
Weld
3692142
30.00
HBP - Pergamos 2-4-34-7-60
07N
60W
09
NE,E2 NW
LITTLE SISTERS OF THE POOR-HOME FOR THE AGED-DENVER, COLORADO
NOCO OIL COMPANY, LLC
09/21/1999
06/30/2015
N/A
0.2000
Weld
2722908
148.59
HBP - Term  Assignment
09N
61W
03
SW

 
 
Page 41 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
LITTLE SISTERS OF THE POOR-HOME FOR THE AGED-DENVER, COLORADO
NOCO OIL COMPANY, LLC
09/21/1999
06/30/2015
N/A
0.2000
Weld
2722908
297.17
HBP - Term  Assignment
09N
61W
10
N2
CLYDE LUEKING, A/K/A CLYDE F. LUEKING AND MARLENE LUEKING, HUSBAND AND WIFE
HOP ENERGIES, LLC
02/01/2010
01/31/2016
Opt. Exr. 3 Yr
0.2000
Weld
3677938
51.43
Undeveloped
08N
61W
35
NE,SE NW,SE,E2 SW,SW SW
JAMES B. LUEKING AND SHARI L. LUEKING, H/W
HOP ENERGIES, LLC
02/01/2010
02/01/2016
Opt. Exr. 3 Yr
0.2000
Weld
3676235
10.00
HBP - Sievers 1-3-7-62
07N
62W
03
NW
JAMES B. LUEKING AND SHARI L. LUEKING, H/W
HOP ENERGIES, LLC
02/01/2010
01/31/2016
Opt. Exr. 3 Yr
0.2000
Weld
3676235
80.00
Undeveloped
08N
61W
33
NE
JAMES B. LUEKING AND SHARI L. LUEKING, H/W
HOP ENERGIES, LLC
02/01/2010
01/31/2016
Opt. Exr. 3 Yr
0.2000
Weld
3676235
80.00
Undeveloped
08N
61W
34
NW
JAMES B. LUEKING AND SHARI L. LUEKING, H/W
HOP ENERGIES, LLC
02/01/2010
01/31/2016
Opt. Exr. 3 Yr
0.2000
Weld
3676235
34.29
Undeveloped
08N
61W
35
NE,SE NW,SE,E2 SW,SW SW
JAMES B. LUEKING AND SHARI L. LUEKING, H/W
HOP ENERGIES, LLC
02/01/2010
01/31/2016
Opt. Exr. 3 Yr
0.2000
Weld
3676235
30.00
Undeveloped
07N
61W
11
SE,NE
KEITH D. ALLISON
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3773109
3.80
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
KEITH D. ALLISON
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3773109
4.00
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW
KEITH D. ALLISON
DIAMOND RESOURCES CO.
04/04/2011
04/04/2014
1 Yr
0.2000
Weld
3773109
1.81
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
LOT1, LOT2
KEITH D. ALLISON
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3773109
3.00
Undeveloped
06N
62W
25
E2 NE,NW NE
JERRY LUEKING, A/K/A JERRY N. LUEKING AND CAROLYN LUEKING, HUSBAND AND WIFE
HOP ENERGIES, LLC
02/21/2010
02/21/2016
3 yr
0.2000
Weld
3677934
51.43
Undeveloped
08N
61W
35
NE,SE NW,SE,E2 SW,SW SW
LYDIA DUNBAR, DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
08/03/2002
06/30/2015
N/A
0.2000
Weld
2975482
30.00
Undeveloped
09N
61W
17
E2
J. DIANA MALLEY AND KEITH E. MALLEY, W/H
HOP ENERGIES, LLC
12/21/2009
02/21/2014
Opt. Exr. 2 Yr
0.2000
Weld
3672666
112.00
HBP - Marconi 1-1H
07N
62W
01
SW

 
 
Page 42 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
MARILYN A. ZELLE AND HENRY H. ZELLE, W/H
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/26/2010
04/25/2015
N/A
0.2000
Weld
3694535
2.48
Undeveloped
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING. WEST TO POINT OF BEGINNING , ALL IN SECTION 12, TOWNSHIP
9 NORTH, RANGE 62 WEST.
MCCULLISS RESOURCES, CO., INC.
HOP ENERGIES, LLC
03/31/2010
03/31/2013
N/A
0.2000
Weld
3707835
0.63
HBP - Dunn 1-13H
08N
62W
13
N2
MCCULLISS RESOURCES, CO., INC.
HOP ENERGIES, LLC
03/31/2010
03/31/2013
N/A
0.2000
Weld
3707835
0.63
HBP - Undeveloped
08N
62W
12
S2
CINDY MARKER HEGY AND JAMES P. HEGY, W/H
HOP ENERGIES, LLC
04/30/2010
04/29/2015
Opt. Exr. 2 Yr
0.2000
Weld
3691386
20.00
Undeveloped
09N
61W
17
NW
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708457
33.75
Undeveloped
09N
61W
18
SE,S2 NE
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708457
8.44
Undeveloped
09N
61W
18
W2 NW,NW SW
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708457
5.63
Undeveloped
09N
61W
18
E2 SW
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708457
56.25
Undeveloped
09N
61W
19
S2 NW,S2
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708457
11.25
Undeveloped
09N
62W
24
SE NE,NE SE

 
 
Page 43 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708457
22.50
Undeveloped
09N
62W
25
NE
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708456
5.63
Undeveloped
09N
61W
18
E2 NW
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3708456
11.25
Undeveloped
09N
61W
18
N2 NE
NEIL STEWART WEST AND JOAN M. WEST, H/W
JAMES C. KARO ASSOCIATES
03/30/2010
03/29/2015
N/A
0.2000
Weld
3687651
52.48
Undeveloped
07N
60W
06
W2
BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
07/07/2010
07/06/2015
N/A
0.2000
Weld
3706553
0.63
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
06/02/2010
06/01/2015
N/A
0.2000
Weld
3702099
0.48
Undeveloped
07N
61W
12
N2 NW,W2 NE
BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
06/02/2010
06/01/2015
N/A
0.2000
Weld
3702099
0.16
Undeveloped
07N
61W
24
NE
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/15/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691381
3.33
HBP - Staudinger 1-31H
07N
61W
06
NE
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691382
6.67
Undeveloped
07N
61W
05
SW
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/15/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691382
3.33
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/15/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691382
1.67
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/15/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691382
13.33
HBP - Marconi 1-1H
07N
62W
01
N2
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691382
6.67
Undeveloped
07N
62W
02
N2
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691382
6.67
Undeveloped
08N
62W
26
S2
DEAN M. POUSH, A/K/A DEAN MARQUIS POUSH, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/26/2010
03/25/2016
Opt. Exr. 3 Yr
0.2000
Weld
3699234
9.92
Undeveloped
07N
60W
10
E2
DORIS L. POUSH, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/26/2010
03/25/2016
Opt. Exr. 3 Yr
0.2000
Weld
3688985
50.24
Undeveloped
07N
60W
10
E2

 
 
Page 44 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
LESTER J. POUSH, A/K/A LESTER JAMES POUSH, JR., A MARRIED MAN DEALING IN HIS
SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/26/2010
03/25/2016
Opt. Exr. 3 Yr
0.2000
Weld
3688986
9.92
Undeveloped
07N
60W
10
E2
RONALD L. POUSH , A/K/A RONALD LEE POUSH, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/26/2010
03/25/2016
Opt. Exr. 3 Yr
0.2000
Weld
3688987
9.92
Undeveloped
07N
60W
10
E2
CHARLES ROLLIN POWELL, DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
05/06/2010
05/05/2015
N/A
0.2000
Weld
3702368
2.48
Undeveloped
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9
NORTH, RANGE 62 WEST.,
NORMAN H. REED, A SINGLE MAN
HOP ENERGIES, LLC
01/11/2010
01/10/2013
3 yr
0.2000
Weld
3671054
32.00
HBP - Marconi 1-1H
07N
62W
01
SW
JOHN G. REID II, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
06/24/2010
06/23/2015
Opt. Exr. 3 Yr
0.2000
Weld
3706552
2.52
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
CLARENCE WILLIAM ROBINSON, JR. AND JOSEPHINE C. ROBINSON, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
07/26/2010
07/25/2015
Opt. Exr. 2 Yr
0.2000
Weld
3709516
2.71
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
WILDA ALLAN ROKOS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
03/30/2010
03/29/2014
4 Yr
0.2000
Weld
3685928
320.00
HBP - Wallach 1-8H
07N
61W
08
NW,SW
RUTH R. MANY AND FLOYD B. MANY, WIFE AND HUSBAND
JAMES C. KARO ASSOCIATES
09/21/2007
09/20/2012
N/A
0.2000
Weld
3528113
240.00
HBP - Planck 1-14H
08N
62W
23
NW,S2 SE
MYRON SHOWERS AND KATHLEEN L. SHOWERS, H/W
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/29/2010
01/28/2013
3 yr
0.2000
Weld
3692140
320.19
HBP - Pergamos 1-4-34-7-60
07N
60W
04
S2 NW,SW, LOT3, LOT4
MYRON SHOWERS AND KATHLEEN L. SHOWERS, H/W
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/29/2010
01/28/2013
3 yr
0.2000
Weld
3692140
320.00
HBP - Leggett 1-5H
07N
60W
05
S2
JOAN SIMS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/22/2010
12/10/2013
3 yr
0.2000
Weld
3682347
106.58
HBP - Buchner 1-2H
07N
60W
02
S2 NE,SE,S2 NW,SW, LOT1, LOT2, LOT3, LOT4
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3691376
13.33
HBP - Marconi 1-1H
07N
62W
01
N2
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3691376
1.67
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3691376
3.33
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691376
6.68
Undeveloped
07N
62W
02
N2
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691376
6.68
Undeveloped
08N
62W
26
S2
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3691376
6.67
Undeveloped
07N
61W
05
SW

 
 
Page 45 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3695223
3.33
HBP - Staudinger 1-31H
07N
61W
06
NE
DONALD JAMES WEST AND PATRICIA D. WEST, H/W
JAMES C. KARO ASSOCIATES
09/26/2007
09/25/2011
Opt. Exr. 5 Yr
0.2000
Weld
3520937
53.33
HBP - Dunn 1-13H
08N
62W
13
S2
DONALD JAMES WEST AND PATRICIA D. WEST, H/W
JAMES C. KARO ASSOCIATES
09/26/2007
09/25/2011
Opt. Exr. 5 Yr
0.2000
Weld
3520937
53.33
HBP - Dunn 1-13H
08N
62W
24
N2
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3690133
13.33
HBP - Marconi 1-1H
07N
62W
01
N2
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3690133
1.67
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3690133
3.33
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3690133
6.67
Undeveloped
07N
62W
02
N2
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3690133
6.67
Undeveloped
08N
62W
26
S2
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3690133
6.67
Undeveloped
07N
61W
05
SW
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3691378
3.33
HBP - Staudinger 1-31H
07N
61W
06
NE
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3690742
13.33
HBP - Marconi 1-1H
07N
62W
01
N2
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3690742
6.67
Undeveloped
07N
62W
02
N2
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3690742
6.67
Undeveloped
08N
62W
26
S2
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3690742
3.33
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2013
Opt. Exr. 1 Yr
0.2000
Weld
3690742
1.67
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
04/14/2014
Opt. Exr. 1 Yr
0.2000
Weld
3690742
6.67
Undeveloped
07N
61W
05
SW
ANDREW E. WEST AND MERIETTA B. WEST, H/W
HOP ENERGIES, LLC
01/09/2010
01/18/2013
3 yr
0.2000
Weld
3671055
40.00
HBP - Perrin 1-10H
07N
62W
10
NW
DONALD JAMES WEST AND PATRICIA D. WEST, H/W
JAMES C. KARO ASSOCIATES
03/30/2010
03/29/2015
N/A
0.2000
Weld
3687652
52.48
Undeveloped
07N
60W
06
W2
LORI A. WEST, A SINGLE WOMAN
JAMES C. KARO ASSOCIATES
09/26/2007
09/25/2011
Opt. Exr. 5 Yr
0.2000
Weld
3520933
106.67
HBP - Dunn 1-13H
08N
62W
13
S2
LORI A. WEST, A SINGLE WOMAN
JAMES C. KARO ASSOCIATES
09/26/2007
09/25/2011
Opt. Exr. 5 Yr
0.2000
Weld
3520933
106.67
HBP - Dunn 1-13H
08N
62W
24
N2
NEIL STEWART WEST AND JOAN M. WEST, H/W
JAMES C. KARO ASSOCIATES
09/26/2007
09/25/2011
Opt. Exr. 5 Yr
0.2000
Weld
3520931
53.33
HBP - Dunn 1-13H
08N
62W
13
S2
NEIL STEWART WEST AND JOAN M. WEST, H/W
JAMES C. KARO ASSOCIATES
09/26/2007
09/25/2011
Opt. Exr. 5 Yr
0.2000
Weld
3520931
53.33
HBP - Dunn 1-13H
08N
62W
24
N2
CHARLES J. WHEELER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/26/2010
04/25/2015
N/A
0.2000
Weld
3692144
2.48
Undeveloped
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO,
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALLY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9
NORTH, RANGE 62 WEST.,

 
 
Page 46 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JOHN W. WHEELER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/26/2010
04/25/2015
N/A
0.2000
Weld
3692145
2.48
Undeveloped
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO A POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP
9 NORTH, RANGE 6 WEST.,
BOB E. WHITE AND KEITHA E. WHITE, H/W
HOP ENERGIES, LLC
01/13/2010
01/12/2016
Opt. Exr. 3 Yr
0.2000
Weld
3672668
80.00
Undeveloped
08N
62W
33
SE
BOB E. WHITE AND KEITHA E. WHITE, H/W
HOP ENERGIES, LLC
01/13/2010
01/12/2016
Opt. Exr. 3 Yr
0.2000
Weld
3672668
640.00
Undeveloped
08N
62W
35
SE,SW,NE,NW
BOB E. WHITE AND KEITHA E. WHITE, H/W
HOP ENERGIES, LLC
01/13/2010
01/12/2013
Opt. Exr. 3 Yr
0.2000
Weld
3672668
64.00
HBP - Staudinger 1-31H
07N
61W
06
SE,SW
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
01/12/2015
N/A
0.2000
Weld
3672665
160.00
HBP - Marconi 1-1H
07N
62W
01
SE
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
01/12/2015
N/A
0.2000
Weld
3672665
160.00
HBP - Marconi 1-1H
07N
62W
01
NE,NW
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
01/12/2015
N/A
0.2000
Weld
3672665
20.00
Undeveloped
07N
62W
02
NE,NW
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
01/12/2015
N/A
0.2000
Weld
3672665
240.00
HBP - Staudinger 1-31H
07N
61W
06
NE,E2 NW,W2 NW
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
01/12/2015
N/A
0.2000
Weld
3672665
160.00
Undeveloped
08N
61W
29
SW
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
01/12/2015
N/A
0.2000
Weld
3672665
160.00
Undeveloped
08N
61W
32
NW
DOUGLAS W. WILLIAMSON, AKA D.W. WILLIAMMSON, DEALING IN HIS SOLE AND SEPARATE
PROPERTY
DIAMOND OPERATING, INC.
11/20/2009
11/19/2014
Opt. Exr. 3 Yr
0.2000
Weld
3674386
80.00
Undeveloped
09N
61W
09
SW
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
N/A
0.2000
Weld
3691380
13.33
HBP - Marconi 1-1H
07N
62W
01
N2
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
N/A
0.2000
Weld
3691380
1.67
HBP - Staudinger 1-31H
07N
61W
06
E2 NW
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
N/A
0.2000
Weld
3691380
3.33
HBP - Staudinger 1-31H
07N
61W
06
W2 NW
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
N/A
0.2000
Weld
3691380
6.67
Undeveloped
07N
62W
02
N2
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
N/A
0.2000
Weld
3691380
6.67
Undeveloped
08N
62W
26
S2
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
N/A
0.2000
Weld
3691380
6.67
Undeveloped
07N
61W
05
SW
PHILLIP E. MCKINLEY & DIANE L. MCKINLEY, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
08/03/2002
06/30/2015
N/A
0.2000
Weld
2975483
15.00
HBP - Term  Assignment
09N
61W
17
E2
JEANNE BOGGS
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3773114
5.06
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
JEANNE BOGGS
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3773114
7.75
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2

 
 
Page 47 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
JEANNE BOGGS
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3773114
4.00
Undeveloped
06N
62W
25
E2 NE,NW NE
RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
04/13/2011
04/12/2015
N/A
0.1875
Weld
3773111
0.12
Undeveloped
09N
61W
09
E2 NE,SW NE,NW/4 NE/4 LESS THE "J" SAND FORMATION,
RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
04/13/2011
04/12/2015
N/A
0.1875
Weld
3773111
0.24
Undeveloped
09N
61W
10
NW
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
04/14/2014
1 Yr
0.2000
Weld
3691379
3.33
HBP - Staudinger 1-31H
07N
61W
06
NE
JUDY TOURNILLON
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3773113
5.06
HBP - Greasewood 09-19H
06N
61W
19
NE SW,SE SW, LOT3, LOT4
JUDY TOURNILLON
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3773113
7.75
HBP - Rosenberg 6-61-30-0164BH
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
JUDY TOURNILLON
DIAMOND RESOURCES CO.
04/04/2011
04/03/2014
1 Yr
0.2000
Weld
3773113
4.00
Undeveloped
06N
62W
25
E2 NE,NW NE
LINDA C. WOODWORTH
HOP ENERGIES, LLC
04/23/2010
04/22/2015
Opt. Exr. 2 Yr
0.2000
Weld
3691387
20.00
Undeveloped
09N
61W
17
NW
RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
04/15/2011
04/14/2015
N/A
0.1875
Weld
3773110
0.12
Undeveloped
09N
61W
03
SW
RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
04/15/2011
04/14/2015
N/A
0.1875
Weld
3773110
0.13
Undeveloped
09N
61W
10
NE
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687459
3.33
Undeveloped
09N
61W
17
NW
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687459
6.01
Undeveloped
09N
61W
18
E2 NW,E2 SW, LOT1, LOT2, LOT3
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687459
6.67
Undeveloped
09N
61W
17
SW
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687459
13.33
Undeveloped
09N
61W
18
E2
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687459
3.33
Undeveloped
09N
62W
24
SE NE,NE SE
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
04/08/2015
N/A
0.2000
Weld
3687459
6.67
Undeveloped
09N
62W
25
NE
MAJORIE A. WORSTER, A SINGLE WOMAN
HOP ENERGIES, LLC
02/25/2010
02/24/2013
3 yr
0.2000
Weld
3684806
3.75
HBP - Marconi 1-1H
07N
62W
12
SE NW,SE SW
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686413
22.50
Undeveloped
09N
61W
17
NW
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686413
40.57
Undeveloped
09N
61W
18
E2 NW,E2 SW, LOT1, LOT2, LOT3
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686413
45.00
Undeveloped
09N
61W
17
SW
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686413
90.00
Undeveloped
09N
61W
18
E2

 
 
Page 48 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686413
22.50
Undeveloped
09N
62W
24
SE NE,NE SE
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686413
45.00
Undeveloped
09N
62W
25
NE
FRED H. CARR & JOAN C. CARR, TRUSTEES UNDER THAT CERTAIN TRUST INDENTURE DATED
6/24/1983
DIAMOND RESOURCES CO.
03/21/2011
03/20/2016
N/A
0.1875
Weld
3775090
1.25
HBP - Dunn 1-13H
08N
62W
13
N2
VIRGINIA ANN CROSS
DIAMOND RESOURCES CO.
05/31/2011
05/30/2016
N/A
0.1667
Weld
3776079
8.00
Undeveloped
06N
61W
34
NE NW,NW NE
NANCY CATHERINE LEVY-GLOSSIP, F/K/A NANCY CATHERINE LEVY, F/K/A NANCY CATHERING
GROSS
DIAMOND RESOURCES CO.
05/31/2011
05/30/2016
N/A
0.1667
Weld
3776080
8.00
Undeveloped
06N
61W
34
NE NW,NW NE
JOHN M. JOHNSON, ATTORNEY-IN-FACT FOR MARY IMOGENE JOHNSON, A/K/A PEGGY JOHNSON,
A WIDOW
DIAMOND RESOURCES CO.
01/31/2011
01/30/2014
N/A
0.1800
Weld
3752326
1.95
Undeveloped
09N
61W
09
SW NE,E2 NE,NW NE
DORENE E. LOEW, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/15/2011
03/14/2014
2 Yr
0.1875
Weld
3761013
9.44
Undeveloped
07N
61W
18
E2 NW, LOT1, LOT2
LINDA L. MARLIN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/15/2011
03/14/2014
2 Yr
0.1875
Weld
3761012
9.44
Undeveloped
07N
61W
18
E2 NW, LOT1, LOT2
GREAT NORTHERN PROPERTIES, LLLP
DIAMOND RESOURCES CO.
08/24/2011
08/23/2014
2 Yr
0.1875
Weld
3793144
20.00
Undeveloped
07N
60W
18
E2 NE
GREAT NORTHERN PROPERTIES, LLLP
DIAMOND RESOURCES CO.
08/24/2011
08/23/2014
2 Yr
0.1875
Weld
3793144
10.00
Undeveloped
08N
61W
02
SW
JACK DELANEY, A WIDOWER
DIAMOND RESOURCES CO.
08/25/2011
08/24/2014
N/A
0.2000
Weld
3793142
8.00
Undeveloped
10N
61W
26
SW
DALE WALLS, A WIDOWER
DIAMOND RESOURCES CO.
08/29/2011
08/28/2014
N/A
0.2000
Weld
3793143
4.00
Undeveloped
10N
61W
26
SW
ROGER CRAFT, ATTORNEY-IN-FACT FOR LUCILLE CRAFT
DIAMOND RESOURCES CO.
08/31/2011
08/30/2014
N/A
0.2000
Weld
3797153
8.00
Undeveloped
10N
61W
26
SW
BECKY BUTCHER
DIAMOND RESOURCES CO.
08/30/2011
08/29/2014
N/A
0.2000
Weld
3793141
1.00
Undeveloped
10N
61W
26
SW
TODD J. WALLS
DIAMOND RESOURCES CO.
08/31/2011
08/30/2014
N/A
0.2000
Weld
3794077
1.00
Undeveloped
10N
61W
26
SW
DEBBIE A. SINGER
DIAMOND RESOURCES CO.
08/31/2011
08/30/2014
N/A
0.2000
Weld
3794076
1.00
Undeveloped
10N
61W
26
SW
MARIANNE BERENSON, A MARRRIED WOMAN
DIAMOND RESOURCES CO.
05/25/2011
05/24/2015
N/A
0.1875
Weld
3794074
0.12
Undeveloped
09N
61W
09
E2 NE,SW NE,NW NE, LESS THE 'J' SAND FORMATION
MARIANNE BERENSON, A MARRRIED WOMAN
DIAMOND RESOURCES CO.
05/25/2011
05/24/2015
N/A
0.1875
Weld
3794074
0.24
Undeveloped
09N
61W
10
NW
MARIANNE BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
05/25/2011
05/24/2015
N/A
0.1875
Weld
3794075
0.12
Undeveloped
09N
61W
03
SW
MARIANNE BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
05/25/2011
05/24/2015
N/A
0.1875
Weld
3794075
0.13
Undeveloped
09N
61W
10
NE
C. BRUCE SPANGLER
AG ENERGY PARTNERS, LP
05/16/2011
05/15/2016
N/A
0.2000
Weld
3777679
8.00
HBP - Planck 1-14H
08N
62W
23
SW
PETER V.R. FREEMAN, II, TRUSTEE OF THE MARGUERITE FREEMAN REVOCABLE TRUST
DIAMOND RESOURCES CO.
11/22/2011
11/21/2014
N/A
0.1875
Weld
3813012
40.00
Undeveloped
08N
62W
26
S2
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, REPRESENTED HEREIN BY KRIS
JONES, MAYOR
BASELINE MINERALS, INC.
12/01/2010
11/30/2013
2 Yr
0.2000
Weld
3746211
26.67
HBP - Buchner 1-2H
07N
60W
11
W2
THE UNITED METHODIST CHURCH OF WRAY, A COLORADO NONPROFIT CORPORATION IN TRUST,
REPRESENTED HEREIN BY ROBERT L. SCHNEIDER, TRUSTEE
BASELINE MINERALS, INC.
12/01/2010
11/30/2013
2 yr
0.2000
Weld
3746209
26.67
HBP - Buchner 1-2H
07N
60W
11
W2

 
 
Page 49 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
WRAY AREA FOUNDATION, INC., A COLORADO NON-PROFIT CORPORATION, REPRESENTED
HEREIN BY LANCE BOHALL
BASELINE MINERALS, INC.
12/01/2010
11/30/2013
2 Yr
0.2000
Weld
3746210
26.67
HBP - Buchner 1-2H
07N
60W
11
W2
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686414
22.50
Undeveloped
09N
61W
17
NW
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686414
40.57
Undeveloped
09N
61W
18
E2 NW,E2 SW, LOT1, LOT2, LOT3
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686414
45.00
Undeveloped
09N
61W
17
SW
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686414
90.00
Undeveloped
09N
61W
18
E2
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686414
22.50
Undeveloped
09N
62W
24
SE NE,NE SE
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
03/23/2015
N/A
0.2000
Weld
3686414
45.00
Undeveloped
09N
62W
25
NE
ROBERT H. HEMPHILL AND BEVERLY SUE HEMPHILL, HUSBAND & WIFE
HOP ENERGIES, LLC
01/14/2010
01/13/2013
3 yr
0.2000
Weld
3671057
480.00
HBP - Hahn 1-4H
07N
62W
04
SE,NE,NW,SW
ROBERT H. HEMPHILL AND BEVERLY SUE HEMPHILL, HUSBAND & WIFE
HOP ENERGIES, LLC
01/14/2010
01/13/2013
3 yr
0.2000
Weld
3671057
20.00
HBP - Perrin 1-10H
07N
62W
10
NW
MARILYN E. HARDY, A SINGLE WOMAN
HOP ENERGIES, LLC
01/14/2010
01/13/2013
3 yr
0.2000
Weld
3672664
160.00
HBP - Hahn 1-4H
07N
62W
04
SE,NE,NW,SW
MARILYN E. HARDY, A SINGLE WOMAN
HOP ENERGIES, LLC
01/14/2010
01/13/2013
3 yr
0.2000
Weld
3672664
20.00
HBP - Perrin 1-10H
07N
62W
10
NW
MARY ANN MOODY, A WIDOW
JAMES C. KARO ASSOCIATES
09/21/2007
09/20/2012
N/A
0.2000
Weld
3520932
80.00
HBP - Planck 1-14H
08N
62W
14
S2
DOUGLAS JUNIOR WATERMAN, A MARRIED MAN DEALING IN HIS SOLE & SEPARATE PROPERTY
JAMES C. KARO ASSOCIATES
01/11/2008
01/10/2013
N/A
0.2000
Weld
3555047
160.00
HBP - Planck 1-14H
08N
62W
14
S2
NORMAN L. DUNBAR, DEALING IN HIS SOLE & SEPARATE PROPERTY
DIAMOND OPERATING, INC.
08/03/2002
06/30/2015
N/A
0.2000
Weld
2980941
15.00
HBP - Term  Assignment
09N
61W
17
E2
JAMES G. MCCUE III
NOCO OIL COMPANY, LLC
11/01/1999
06/30/2015
N/A
0.2000
Weld
2755202
3.25
HBP - Term  Assignment
09N
61W
03
NW
JAMES G. MCCUE III
NOCO OIL COMPANY, LLC
11/01/1999
06/30/2015
N/A
0.2000
Weld
2755202
6.50
HBP - Term  Assignment
09N
61W
10
N2
LOIS V. GILLETTE, INDIVIDUALLY AND AS TRUSTEE OF THE MILES T. GILLETTE
TESTAMENTARY TRUST
NOCO OIL COMPANY, LLC
08/21/1999
06/30/2015
N/A
0.2000
Weld
2718913
180.00
HBP - Term  Assignment
09N
61W
17
E2
JACK GILLETTE & BARBARA GILETTE, HUSBAND & WIFE
NOCO OIL COMPANY, LLC
08/21/1999
06/30/2015
N/A
0.2000
Weld
2718910
13.33
HBP - Term  Assignment
09N
61W
17
E2
KATHLEEN M. PEAKE & RICK MOSER, CO-CONSERVATORS OF THE ESTATE OF BRUCE WAYNE
MOSER
DIAMOND RESOURCES CO.
10/25/2011
10/24/2014
N/A
0.1875
Weld
3805987
22.86
HBP - Staudinger 1-31H
08N
61W
31
SE
RICK MOSER, A SINGLE MAN
DIAMOND RESOURCES CO.
10/25/2011
10/24/2014
N/A
0.1875
Weld
3805988
22.86
HBP - Staudinger 1-31H
08N
61W
31
SE
ARTINA E. CAMPBELL, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/25/2011
10/24/2014
N/A
0.1875
Weld
3805986
11.43
HBP - Staudinger 1-31H
08N
61W
31
SE
KATHLEEN M. PEAKE, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/25/2011
10/24/2014
N/A
0.1875
Weld
3805990
22.86
HBP - Staudinger 1-31H
08N
61W
31
SE
MABEL L. BAXTER, A WIDOW
DIAMOND RESOURCES CO.
12/06/2011
12/05/2014
N/A
0.1875
Weld
3814389
3.13
HBP - Perrin 1-10H
07N
62W
10
A 5.00 ACRE TRACT IN NE/4 DESCRIBED AS: LOT A OF RECORDED EXEMPTION NO.
0715-10-1-RE2365, BEING A PART OF THE W/2 NE/4 ACCORDING TO THE MAP RECORDED
1/27/1999 AS RECEPTION NO. 2669482,
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, WIFE AND HUSBAND
NOCO OIL COMPANY, LLC
08/21/1999
06/30/2015
N/A
0.2000
Weld
2718915
13.33
HBP - Term  Assignment
09N
61W
17
E2

 
 
Page 50 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
BETTY J. WARE, INDIVIDUALLY AND AS SUCCESSOR TRUSTEE OF THE VERA W. JENNINGS
TRUST
NOCO OIL COMPANY, LLC
08/21/1999
06/30/2015
N/A
0.2000
Weld
2718916
40.00
HBP - Term  Assignment
09N
61W
17
E2
RHEA KALLSEN, A WIDOW
NOCO OIL COMPANY, LLC
08/21/1999
06/30/2015
N/A
0.2000
Weld
2718911
13.33
HBP - Term  Assignment
09N
61W
17
E2
MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK
TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS
NATION BANK OF CONCORDIA, KS TRUSTEE
HOP ENERGIES, LLC
05/14/2010
05/13/2013
N/A
0.2000
Weld
3696312
7.50
HBP - Undeveloped
07N
62W
11
SE NE
MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK
TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS
NATION BANK OF CONCORDIA, KS TRUSTEE
HOP ENERGIES, LLC
05/14/2010
05/13/2013
N/A
0.2000
Weld
3696312
15.00
HBP - Marconi 1-1H
07N
62W
12
SE NW,SE SW
MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK
TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS
NATION BANK OF CONCORDIA, KS TRUSTEE
HOP ENERGIES, LLC
05/14/2010
05/13/2013
N/A
0.2000
Weld
3696312
15.00
HBP - Undeveloped
07N
63W
25
SE
DONALD E. GREEN, AS TRUSTEE OF THE DONALD E. GREEN FAMILY TRUST, DATED MAY 16,
2003
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/24/2010
07/23/2013
2 yr
0.2000
Weld
3711479
69.91
HBP - Reines 1-1H
07N
60W
01
S2 NW,S2 NE,S2, LOT3, LOT4
ORVILLE JOHN BRUNMEIER, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/07/2010
07/06/2015
Opt. Exr. 2 Yr
0.2000
Weld
3704263
5.00
Undeveloped
07N
61W
12
S2 SW
PAUL F. BARNHART, JR., AS TRUSTEE OF THE BARNHART GRANDCHILDREN'S DECEMBER 1992
TRUST
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/08/2010
04/07/2015
Opt. Exr. 3 Yr
0.2000
Weld
3693517
1.25
Undeveloped
07N
61W
24
NE
BARBARA PATTERSON CHAPMAN, DEALING IN HER SOLE SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/23/2010
04/22/2016
Opt. Exr. 3 Yr
0.2000
Weld
3693518
1.94
Undeveloped
07N
61W
24
NE
ROSCOE EARL COX III AND KAY COX, HUSBAND AND WIFE
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
05/03/2010
05/02/2015
Opt. Exr. 3 Yr
0.2000
Weld
3697471
1.50
Undeveloped
07N
61W
24
NE
FULTON FAMILY 1996 REVOCABLE TRUST, CAROL E. FULTON & SHIRLEY D. FULTON,
TRUSTEES
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/15/2010
10/14/2013
2 Yr
0.2000
Weld
3727975
39.82
HBP - Reines 1-1H
07N
60W
01
S2 NW, LOT3, LOT4
RECECA R. VANLITH, AS ATTORNEY-IN-FACT FOR BARBARA D. ROGERS
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/29/2010
09/28/2013
2 Yr
0.2000
Weld
3725853
39.82
HBP - Reines 1-1H
07N
60W
01
S2 NW, LOT3, LOT4
THE SKEETERS COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/27/2010
08/26/2013
2 Yr
0.2000
Weld
3732646
9.96
HBP - Reines 1-1H
07N
60W
01
S2 NW, LOT3, LOT4

 
 
Page 51 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
09/21/2015
Opt. Exr. 2 Yr
0.2000
Weld
3725852
0.46
Undeveloped
07N
61W
12
N2 NW,W2 NE
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
09/21/2015
Opt. Exr. 2 Yr
0.2000
Weld
3725852
0.46
Undeveloped
07N
61W
23
NE
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
09/21/2015
Opt. Exr. 2 Yr
0.2000
Weld
3725852
0.39
Undeveloped
07N
61W
23
W2
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
09/21/2015
Opt. Exr. 2 Yr
0.2000
Weld
3725852
0.12
Undeveloped
07N
61W
24
NW
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
09/21/2015
Opt. Exr. 2 Yr
0.2000
Weld
3725852
0.15
Undeveloped
07N
61W
24
NE
HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/12/2010
08/11/2015
Opt. Exr. 2 Yr
0.2000
Weld
3713007
7.50
Undeveloped
07N
61W
12
N2 NW, W2 NE
HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/12/2010
08/11/2015
Opt. Exr. 2 Yr
0.2000
Weld
3713007
2.63
Undeveloped
07N
61W
23
NE
HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/12/2010
08/11/2015
Opt. Exr. 2 Yr
0.2000
Weld
3713007
8.75
Undeveloped
07N
61W
23
W2
HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/12/2010
08/11/2015
Opt. Exr. 2 Yr
0.2000
Weld
3713007
2.50
Undeveloped
07N
61W
24
NE
HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/12/2010
08/11/2015
Opt. Exr. 2 Yr
0.2000
Weld
3713007
2.63
Undeveloped
07N
61W
24
NW
RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/30/2010
09/29/2015
Opt. Exr. 2 Yr
0.2000
Weld
3725851
0.46
Undeveloped
07N
61W
12
N2 NW,W2 NE
RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/30/2010
09/29/2015
Opt. Exr. 2 Yr
0.2000
Weld
3725851
0.51
Undeveloped
07N
61W
23
NE,W2
RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/30/2010
09/29/2015
Opt. Exr. 2 Yr
0.2000
Weld
3725851
0.27
Undeveloped
07N
61W
24
NE,NW
FREDERICK M. LOECHNER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/06/2010
08/05/2015
Opt. Exr. 2 Yr
0.2000
Weld
3718651
12.00
Undeveloped
07N
61W
10
S2
FREDERICK M. LOECHNER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/06/2010
08/05/2015
Opt. Exr. 2 Yr
0.2000
Weld
3718651
2.66
Undeveloped
07N
61W
13
W2
FREDERICK M. LOECHNER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/06/2010
08/05/2015
Opt. Exr. 2 Yr
0.2000
Weld
3718651
1.33
Undeveloped
07N
61W
14
SE
FREDERICK M. LOECHNER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/06/2010
08/05/2015
Opt. Exr. 2 Yr
0.2000
Weld
3718651
1.00
Undeveloped
07N
61W
24
NE

 
 
Page 52 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
WALTER S. CENSOR, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/20/2010
08/19/2015
Opt. Exr. 2 Yr
0.2000
Weld
3718656
1.03
Undeveloped
07N
61W
24
NE
MONIQUE C. KATZ, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/20/2010
08/19/2015
Opt. Exr. 2 Yr
0.2000
Weld
3714814
1.03
Undeveloped
07N
61W
24
NE
YOUNGBLOOD, LTD.
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
09/21/2015
Opt. Exr. 2 Yr
0.2000
Weld
3723162
5.00
Undeveloped
07N
61W
24
NE
SNOWFLAKE TRUST DATED DECEMBER 29, 2006, CHARLOTTE I. RAMSEY, TRUSTEE, C/O
INTEGRITY FIRST BANK
DIAMOND OPERATING, INC.
06/07/2010
06/06/2015
Opt. Exr. 2 Yr
0.2000
Weld
3699514
10.10
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
PAUL KING JONES, DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
05/25/2010
05/24/2015
Opt. Exr. 2 Yr
0.2000
Weld
3698749
10.10
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
WILSON H. SCOTT, DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
05/25/2010
05/24/2015
Opt. Exr. 2 Yr
0.2000
Weld
3698748
10.10
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
GLORIA A. MCINTOSH, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
06/11/2010
06/10/2015
Opt. Exr. 2 Yr
0.2000
Weld
3700382
10.10
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
JOHN TUMA, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
06/11/2010
06/10/2015
Opt. Exr. 2 Yr
0.2000
Weld
3699690
5.05
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
PRISCILLA TUMA RIDGELL, A SINGLE WOMAN
DIAMOND OPERATING, INC.
06/11/2010
06/10/2015
Opt. Exr. 2 Yr
0.2000
Weld
3701169
3.79
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
HAYDEN HITCHCOCK AND KAREN HITCHCOCK, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
04/09/2010
04/08/2015
Opt. Exr. 2 Yr
0.2000
Weld
3692376
20.19
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
HOLLY HITCHCOCK GOURLEY, DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
06/15/2006
06/14/2016
Opt. Exr. 2 Yr
0.2000
Weld
3403745
20.00
Undeveloped
09N
61W
04
NE
LOIS I. SCOTT, A WIDOW
DIAMOND OPERATING, INC.
05/25/2010
05/24/2015
Opt. Exr. 2 Yr
0.2000
Weld
3697470
7.57
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
10/19/2015
N/A
0.2000
Weld
3730773
11.25
HBP - Buchner 1-2H
07N
59W
07
W2 W2,E2 SW,W2 SE
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
10/19/2015
N/A
0.2000
Weld
3730773
1.25
HBP - Buchner 1-2H
07N
59W
17
S2
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
10/19/2015
N/A
0.2000
Weld
3730773
7.03
HBP - Buchner 1-2H
07N
59W
18
S2,S2 NW,NW NW
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
10/19/2015
N/A
0.2000
Weld
3730773
6.25
HBP - Buchner 1-2H
07N
60W
11
W2
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
10/19/2015
N/A
0.2000
Weld
3730773
15.00
HBP - Buchner 1-2H
07N
60W
12
E2 E2,W2
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
10/19/2015
N/A
0.2000
Weld
3730773
2.34
HBP - Buchner 1-2H
07N
60W
13
N2 NE, SE NE
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
10/19/2015
N/A
0.2000
Weld
3730773
0.37
HBP - Buchner 1-2H
07N
60W
14
E2 W2,SW SW,SE/4 LESS THE EAST 24 ACRES

 
 
Page 53 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
AUDREY DOWDY, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/25/2011
10/24/2014
N/A
0.1875
Weld
3805989
11.43
HBP - Staudinger 1-31H
08N
61W
31
SE
HAT CREEK ROYALTY, LTD.
DIAMOND RESOURCES CO.
01/12/2012
01/11/2015
N/A
0.2000
Weld
3825078
11.67
HBP - Buchner 1-2H
07N
60W
11
W2
KAREN NITSCHKE, ATTORNEY-IN-FACT FOR BARBARA NITSCHKE, A WIDOW
CONTINENTAL RESOURCES, INC.
11/08/2011
11/07/2014
N/A
0.1875
Weld
3817297
2.00
HBP - Planck 1-14H
08N
62W
23
SW
ROBERT SALMON, A WIDOWER
DIAMOND RESOURCES CO.
12/09/2011
12/08/2016
N/A
0.1875
Weld
3828015
0.56
HBP - Dunn 1-13H
08N
62W
13
N2
ROBERT SALMON, A WIDOWER
DIAMOND RESOURCES CO.
12/09/2011
12/08/2016
N/A
0.1875
Weld
3828015
0.56
HBP - Washburn GX15-62NH
08N
62W
15
N2
ROBERT SALMON, A WIDOWER
DIAMOND RESOURCES CO.
12/23/2011
12/22/2014
N/A
0.1875
Weld
3820517
1.67
HBP - Planck 1-14H
08N
62W
14
N2
WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING
BY & THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD
DIAMOND RESOURCES CO.
01/23/2012
01/22/2015
N/A
0.2000
Weld
3820529
2.42
HBP - Planck 1-14H
08N
62W
23
A TRACT OF LAND TAKEN UNDER FINAL RULING OF COURT RECORDED SEPTEMBER 17, 1935,
BOOK 983, PAGE 30, DESCRIBED AS FOLLOWS; A STRIP OF LAND 20 FEET WIDE ADJACENT &
NORTH OF PRESENT HIGHWAY RIGHT OF WAY, EXTENDING WESTWARD APPROXIMATELY 2640
FEET FROM THE EAST BOUNDARY LINE OF SECTION 23, TO THE NORTH & SOUTH CENTER LINE
OF SAID SECTION, CONTAINING 1.21 ACRES, MORE OR LESS
 
A TRACT OF LAND TAKEN UNDER FINAL RULING OF COURT RECORDED SEPTEMBER 17, 1935,
BOOK 983, PAGE 30, DESCRIBED AS FOLLOWS: A STRIP OF LAND 20 FEET WIDE ADJACENT &
NORTH OF THE PRESENT HIGHWAY RIGHT-OF-WAY, EXTENDING WESTWARD APPROXIMATELY 2640
FEET FROM THE NORTH & SOUTH CENTER LINE OF SECTION 23 TO THE WEST BOUNDARY LINE
OF SAID SECTION, CONTAINING 1.21 ACRES, MORE OR LESS
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
0.57
Undeveloped
07N
61W
18
E2 NW, LOT1, LOT2
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
0.60
Undeveloped
07N
62W
13
NE
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
0.23
Undeveloped
07N
62W
11
SE NE
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
2.25
HBP - Marconi 1-1H
07N
62W
12
E2,SE NW,SE SW
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
0.90
Undeveloped
07N
62W
13
NW
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
0.90
Undeveloped
07N
62W
14
SW
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
0.90
Undeveloped
07N
62W
23
NW
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
0.30
Undeveloped
07N
62W
13
S2
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3817298
0.30
Undeveloped
07N
62W
14
SE
BARBARA SIMMONS, A WIDOW
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3820522
5.00
HBP - Dunn 1-13H
08N
62W
13
N2
BARBARA SIMMONS, A WIDOW
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3820522
5.00
HBP - Washburn GX15-62NH
08N
62W
15
N2
VERONICA R. FULLER, A/K/A VERONICA RENEE FULLER, A SINGLE WOMAN
CONTINENTAL RESOURCES, INC.
12/20/2011
12/19/2014
N/A
0.1667
Weld
3817300
5.67
Undeveloped
08N
61W
35
LOT A OF RECORDED EXEMPTION NO. 0543-35-4-RE1523 BEING A PART OF THE SE/4 NW/4,
NE/4 SW/4, S/2 SW/4, E/2,
CALF CREEK ROYALTY, LTD
DIAMOND RESOURCES CO.
01/12/2012
01/11/2015
N/A
0.2000
Weld
3825077
2.50
HBP - Dunn 1-13H
08N
62W
24
SW
HERMAN PETERSON & DOROTHY PETERSON, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/23/2011
12/22/2014
N/A
0.1875
Weld
3820521
20.00
HBP - Wallach 1-8H
07N
61W
08
NE

 
 
Page 54 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
GREGORY J. GOLGART, A SINGLE MAN
DIAMOND RESOURCES CO.
11/15/2011
11/14/2016
N/A
0.1875
Weld
3814388
2.50
Undeveloped
08N
62W
29
SE SW
SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND
DIAMOND RESOURCES CO.
12/21/2011
12/20/2014
N/A
0.1875
Weld
3820525
1.67
HBP - Planck 1-14H
08N
62W
14
N2
SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND
DIAMOND RESOURCES CO.
12/13/2011
12/12/2014
N/A
0.1875
Weld
3820526
0.56
HBP - Dunn 1-13H
08N
62W
13
N2
SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND
DIAMOND RESOURCES CO.
12/13/2011
12/12/2014
N/A
0.1875
Weld
3820526
0.56
HBP - Washburn GX15-62NH
08N
62W
15
N2
BARBARA SIMMONS, A WIDOW
DIAMOND RESOURCES CO.
12/21/2011
12/20/2014
N/A
0.1875
Weld
3820523
1.67
HBP - Planck 1-14H
08N
62W
14
N2
STUART L. GOLGART & CINDY R. GOLGART, HUSBAND & WIFE
DIAMOND RESOURCES CO.
11/15/2011
11/14/2016
N/A
0.1875
Weld
3820520
2.50
Undeveloped
08N
62W
29
SE SW
DIANE R. KLIEWER & VERNON L. KLIEWER, HER HUSBAND
DIAMOND RESOURCES CO.
01/10/2012
01/09/2017
N/A
0.1875
Weld
3820524
1.33
HBP - Marconi 1-1H
07N
62W
12
NE NW,W2 W2,NE SW
DEREK COLLINS JANSEN, F/K/A DEREK COLLINS & COLLEEN J. JANSEN, HUSBAND & WIFE
DIAMOND RESOURCES CO.
01/05/2012
01/04/2017
N/A
0.1875
Weld
3822953
4.00
HBP - Planck 1-14H
08N
62W
23
SW
LEO EVERETT OSBURNSEN AND DARLAINE I. DAWSON, AKA DARLAINE DAWSON, HUSBAND AND
WIFE
DIAMOND RESOURCES CO.
01/10/2012
01/09/2015
N/A
0.1875
Weld
3822952
2.50
Undeveloped
02N
64W
24
A TRACT OF LAND IN THE NW/4 MORE PARTICULARLY DESCRIBED AS: LOT A IN CORREFCTED
RECORDED EXEMPTION NO. 1305-24-2 RE-4785, BEING A PORTION OF THE NW/4 NW/4 NW/4
OF SECTION 24, TOWNSHIP 2 NORTH RANGE 64 WEST OF THE 6TH P.M. RECORDED IN THE
REAL PROPERTY RECORDS OF WELD COUNTY, COLORADO ON 7/28/2008 AT DOCUMENT
#3568831,
SPALDING & CO.
DIAMOND RESOURCES CO.
01/11/2012
01/10/2015
N/A
0.1875
Weld
3822954
1.25
HBP - Dunn 1-13H
08N
62W
13
N2
DARYL L. ARNOLD & MARY M. ARNOLD, HUSBAND & WIFE
DIAMOND RESOURCES CO.
01/09/2012
01/08/2015
N/A
0.1875
Weld
3822955
3.36
Undeveloped
02N
64W
24
A TRACT OF LAND LOCATED IN THE NW/4 MORE PARTICULARLY DESCRIBED AS: LOT B IN
RECORDED EXEMPTION NO. 1305-24-2 RE-3278, BEING A PORTION OF THE SW/4 NW/4 NW/4
RECORDED IN THE REAL PROPERTY RECORDS OF WELD COUNTY COLORADO ON 11/5/2002 AT
DOCUMENT #3002255,
FREDA B. LAMM. A WIDOW
DIAMOND RESOURCES CO.
01/13/2012
01/12/2015
N/A
0.1875
Weld
3822959
3.00
HBP - Dunn 1-13H
08N
62W
24
SE,SW
ROBERT VAN OSTRAND, A SINGLE MAN
DIAMOND RESOURCES CO.
01/19/2012
01/18/2017
N/A
0.1875
Weld
3825073
0.42
Undeveloped
07N
61W
21
S2 SW
STANTON E. VAN OSTRAND & JACQUELINE B. VAN OSTRAND, HUSBAND & WIFE
DIAMOND RESOURCES CO.
01/19/2012
01/18/2017
N/A
0.1875
Weld
3825072
0.42
Undeveloped
07N
61W
21
S2 SW
LINDA B. CHILDERS & WILLIAM D. CHILDERS, HER HUSBAND
DIAMOND RESOURCES CO.
01/13/2012
01/12/2015
N/A
0.1875
Weld
3822957
0.17
Undeveloped
07N
62W
11
N2 NE,SW NE
LINDA B. CHILDERS & WILLIAM D. CHILDERS, HER HUSBAND
DIAMOND RESOURCES CO.
01/13/2012
01/12/2015
N/A
0.1875
Weld
3822957
0.33
HBP - Marconi 1-1H
07N
62W
12
NE NW,W2 W2,NE SW
JAMES J. SIMMONS, A/K/A JAMES JACKSON SIMMONS, A MARRIED MAN
DIAMOND RESOURCES CO.
12/21/2011
12/20/2014
N/A
0.1875
Weld
3820518
1.67
HBP - Planck 1-14H
08N
62W
14
N2
JAMES J. SIMMONS, A MARRIED MAN
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3820519
0.56
HBP - Dunn 1-13H
08N
62W
13
N2
JAMES J. SIMMONS, A MARRIED MAN
DIAMOND RESOURCES CO.
12/12/2011
12/11/2014
N/A
0.1875
Weld
3820519
0.56
HBP - Washburn GX15-62NH
08N
62W
15
N2

 
 
Page 55 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING
BY & THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD
DIAMOND RESOURCES CO.
03/05/2012
03/04/2015
N/A
0.2000
Weld
3830089
1.45
Undeveloped
02N
64W
13
PART OF NW/4: BEGINNING AT NW CORNER, THENCE N 89 DEGREES 9 MINUTES 11 SECONDS E
5.58 FT., THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 2,834.79 FT., AN
ARC LENGTH OF 374.78 FT. AND A CHORD WHICH BEARS S 4 DEGREES 44 MINUTES 23
SECONDS E, THENCE S 6 DEGREES 30 MINUTES 21 SECONDS E 768.76 FT., THENCE ALONG A
CURVE TO THE RIGHT HAVING A RADIUS OF 4,531.26 FT., AN ARC LENGTH OF 460.36 FT.
AND A CHORD WHICH BEARS S 3 DEGREES 35 MINUTES 43 SECONDS E, THENCE S 89 DEGREES
18 MINUTES 55 SECONDS W 60FT., THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS
OF 4,471.26 FT., AN ARC OF 454.27 FT. AND A CHORD WHICH BEARS N 3 DEGREES 35
MINUTES 43 SECONDS W, THENCE N 6 DEGREES 80 MINUTES 21 SECONDS W 239.16 FT.,
THENCE N 1 DEGREE 39 MINUTES 12 SECONDS W 707.35 FT TO POINT OF BEGINNING.
(TRACT #13-3)
JANIS M. NAKUTIN, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/19/2012
01/18/2017
N/A
0.1875
Weld
3825076
0.42
Undeveloped
07N
61W
21
S2 SW
SALLY LYNN STERKEL & GARY D. STERKEL, HER HUSBAND
DIAMOND RESOURCES CO.
01/19/2012
01/18/2017
N/A
0.1875
Weld
3825075
0.42
Undeveloped
07N
61W
21
S2 SW
CATHIE E. NIX, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/18/2012
01/18/2017
N/A
0.1875
Weld
3825079
2.16
Undeveloped
04N
61W
27
LOT A OF NIX EXEMPTION PLAT NO. 047-27-2-RE-2039 RECORDED UNDER RECEPTION
#2639098, BEING A PART OF THE NW/4 OF SECTION 27
ELEANOR E. BARKER, A WIDOW
DIAMOND RESOURCES CO.
01/20/2012
01/19/2017
N/A
0.1875
Weld
3828016
10.00
HBP - Perrin 1-10H
07N
62W
10
NE
JUDY BRANNBERG, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/01/2012
01/31/2017
N/A
0.1875
Weld
3829752
2.50
HBP - Marconi 1-1H
07N
62W
12
E2
CLYDE A. NELSON, A/K/A CLYDE NELSON, A MARRIED MAN
DIAMOND RESOURCES CO.
01/26/2012
01/25/2017
N/A
0.1875
Weld
3825080
0.00
HBP - Marconi 1-1H
07N
62W
12
E2
NANCY ADELAIDE PENNEY & JAMES FREDRICK PENNEY, HER HUSBAND
DIAMOND RESOURCES CO.
01/11/2012
01/10/2017
N/A
0.1875
Weld
3828018
5.00
Undeveloped
07N
61W
01
S2 NE,SE, LOT1, LOT2
NANCY ADELAIDE PENNEY & JAMES FREDRICK PENNEY, HER HUSBAND
DIAMOND RESOURCES CO.
01/11/2012
01/10/2017
N/A
0.1875
Weld
3828018
5.00
HBP - Dunn 1-13H
08N
62W
24
SE,SW
BARBARA NAY RACICH, F/K/A BARBARA LOUISE NAY & RICHARD NICHOLAS RACICH, HER
HUSBAND
DIAMOND RESOURCES CO.
01/11/2012
01/10/2017
N/A
0.1875
Weld
3828017
5.00
Undeveloped
07N
61W
01
S2 NE,SE, LOT1, LOT2
BARBARA NAY RACICH, F/K/A BARBARA LOUISE NAY & RICHARD NICHOLAS RACICH, HER
HUSBAND
DIAMOND RESOURCES CO.
01/11/2012
01/10/2017
N/A
0.1875
Weld
3828017
5.00
HBP - Dunn 1-13H
08N
62W
24
SE,SW
DIANE HARRIS HANSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/21/2012
02/22/2017
N/A
0.1875
Weld
3832097
3.08
Undeveloped
06N
61W
31
LOT1
BERNICE M. HENNINGER, A WIDOW
DIAMOND RESOURCES CO.
02/09/2012
02/08/2017
N/A
0.1875
Weld
3829755
137.62
Undeveloped
11N
58W
19
E2 W2,E2, LOT1, LOT2, LOT3, LOT4
BETTY LOUISE HORTON, A WIDOW
DIAMOND RESOURCES CO.
12/28/2011
12/27/2014
N/A
0.1875
Weld
3832092
5.00
HBP - Staudinger 1-31H
08N
61W
31
NE
JENNIFER S. JONES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2012
01/25/2015
N/A
0.1875
Weld
3829756
0.07
Undeveloped
07N
62W
11
N2 NE,SW NE
JENNIFER S. JONES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2012
01/25/2015
N/A
0.1875
Weld
3829756
0.13
HBP - Marconi 1-1H
07N
62W
12
NE NW,W2 W2,NE SW
JENNIFER S. JONES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2012
01/25/2015
N/A
0.1875
Weld
3829756
0.16
Undeveloped
07N
62W
13
S2
ROBERT H. GREEN, A SINGLE MAN
DIAMOND RESOURCES CO.
01/12/2012
01/11/2015
N/A
0.1875
Weld
3832095
4.75
Undeveloped
02N
64W
13
LOT A OF RECORDED EXEMPTION NO. 1305-13-3-RE91, RECORDED 11/23/1973 UNDER
RECEPTION #1625288, BEING A PART OF THE SW/4 OF SECTION 13,
LLOYD L. HARRIS, A MARRIED MAN
DIAMOND RESOURCES CO.
02/13/2012
02/12/2017
N/A
0.1875
Weld
3834331
18.49
Undeveloped
06N
61W
31
LOT1

 
 
Page 56 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
MAUDE HENNINGER, A WIDOW, INDIVIDUALLY & AS THE FIFTY PERCENT HEIR OF G. STEWART
HENNINGER
DIAMOND RESOURCES CO.
02/17/2012
02/16/2017
N/A
0.1875
Weld
3832093
82.57
Undeveloped
11N
58W
19
E2 W2,E2, LOT1, LOT2, LOT3, LOT4
JAMES VAN OSTRAND, A MARRIED MAN
DIAMOND RESOURCES CO.
01/20/2012
01/19/2017
N/A
0.1875
Weld
3829753
0.42
Undeveloped
07N
61W
21
S2 SW
JAMES VAN OSTRAND, TRUSTEE OF THE GARY VAN OSTRAND LIFETIME BENEFIT TRUST
DIAMOND RESOURCES CO.
01/20/2012
01/19/2017
N/A
0.1875
Weld
3829754
0.42
Undeveloped
07N
61W
21
S2 SW
SAMMY G. ARCHER, A MARRIED MAN
DIAMOND RESOURCES CO.
02/24/2012
02/23/2017
N/A
0.1875
Weld
3832096
15.98
Undeveloped
04N
61W
24
LOTS A & B OF RECORDED EXEMPTION I047-24-3-RE4807, RECEPTION #3583360; LOTS A &
B OF RECORDED EXEMPTION I047-24-3-RE2474, RECEPTION #2727499; A 29.48 ACRE
PARCEL OF LAND IN THE SW/4 MORE FULLY DESCRIBED AS FOLLOW: COMMENCING AT THE
NORTHEAST CORNER OF THE SW/4 OF SECTION 24, THENCE SOUTH 89 DEGREES 48' WEST
ALONG THE NORTH LINE OF THE SW/4 2633 FEET TO THE NORTHWEST CORNER OF THE SW/4,
THENCE SOUTH 0 DEGREES 02' EAST ALONG THE WEST LINE OF THE SW/4 492 FEET TO THE
NORTH RIGHT-OF-WAY LINE OF COUNTY ROAD, THENCE FOLLOWING THE NORTH RIGHT-OF-WAY
LINE OF THE COUNTY ROAD, SOUTH 83 DEGREES 30' EAST 685 FEET, THENCE NORTH 83
DEGREES 684 FEET, THENCE NORTH 86 DEGREES EAST 1288 FEET TO A POINT ON THE EAST
LINE OF THE SW/4, THENCE NORTH 1 DEGREE 22' WEST ALONG THE EAST LINE OF THE SW/4
407 FEET TO THE POINT OF BEGINNING
HERBERT DUELL & ELAINE DUELL, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3836443
3.70
Undeveloped
09N
61W
03
LOT1, LOT2, LOT3, LOT4
HERBERT DUELL & ELAINE DUELL, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3836443
3.64
Undeveloped
09N
61W
03
S2 N2
RAY DUELL, A MARRIED MAN
DIAMOND RESOURCES CO.
02/10/2012
02/09/2017
N/A
0.1875
Weld
3834329
7.33
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
LUCILLE DUELL, TRUSTEE OF THE JOHN DUELL FAMILY TRUST
DIAMOND RESOURCES CO.
03/22/2012
03/21/2017
N/A
0.1875
Weld
3842659
7.33
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
DELLCONN OIL CORPORATION
DIAMOND RESOURCES CO.
02/02/2012
02/01/2015
N/A
0.2000
Weld
3836441
4.48
HBP - Reines 1-1H
07N
60W
01
S2 NW, LOT3, LOT4
DONALD R. HARRIS, II, A MARRIED MAN
DIAMOND RESOURCES CO.
02/21/2012
02/20/2017
N/A
0.1875
Weld
3834330
3.08
Undeveloped
06N
61W
31
LOT1
DONNA CRAFT, A WIDOW
DIAMOND RESOURCES CO.
12/27/2011
12/26/2015
N/A
0.2000
Weld
3832099
8.00
Undeveloped
10N
61W
26
SW
CLYDE A. NELSON, A MARRIED MAN
DIAMOND RESOURCES CO.
03/14/2012
03/13/2017
N/A
0.1875
Weld
3836444
1.82
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
DAVE DUELL & BONNIE DUELL, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3836445
7.33
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
JUDY BRANNBERG, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3834326
1.88
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3834327
1.08
Undeveloped
04N
61W
25
NE SE,N2
JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3834327
0.25
Undeveloped
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3834327
0.48
Undeveloped
04N
61W
33
NE
JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3834327
0.24
Undeveloped
04N
61W
28
SE
KENNETH D. JACOBS, A WIDOWER
DIAMOND RESOURCES CO.
03/20/2012
03/19/2017
N/A
0.1875
Weld
3842651
7.33
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
BETTIE KAYE MILLER, A WIDOW
DIAMOND RESOURCES CO.
03/29/2012
03/28/2017
N/A
0.1875
Weld
3842656
7.33
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
HELEN CREWS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/14/2012
03/13/2017
N/A
0.1875
Weld
3836442
1.82
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
TERRI HARRIS KAWAKAMI, A SINGLE WOMAN
DIAMOND RESOURCES CO.
02/21/2012
02/20/2017
N/A
0.1875
Weld
3840280
3.08
Undeveloped
06N
61W
31
LOT1
KATHY DORN WALKER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/02/2012
03/01/2017
N/A
0.1875
Weld
3840281
9.25
Undeveloped
06N
61W
31
LOT1

 
 
Page 57 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
LARRY D. DUELL, A MARRIED MAN
DIAMOND RESOURCES CO.
03/27/2012
03/26/2017
N/A
0.1875
Weld
3840279
1.22
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
CLARA JANE WATERWORTH, A/K/A JANE WATERWORTH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/29/2012
03/28/2017
N/A
0.1875
Weld
3840285
41.29
Undeveloped
11N
58W
19
E2 W2,E2, LOT1, LOT2, LOT3, LOT4
HERSCHEL ANTHONY POTTS, ATTORNEY-IN-FACT FOR ETHEL W. POTTS
DIAMOND RESOURCES CO.
03/26/2012
03/25/2017
N/A
0.1875
Weld
3840283
26.67
Undeveloped
04N
61W
27
E2 SW
LYDIA PATTERSON INSTITUTE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3842658
2.50
Undeveloped
07N
61W
01
S2 NE,SE, LOT1, LOT2
LYDIA PATTERSON INSTITUTE
DIAMOND RESOURCES CO.
03/05/2012
03/04/2017
N/A
0.1875
Weld
3842658
5.00
Undeveloped
07N
61W
24
E2 SW,W2 SW
FRED E. COZZENS, PEARL H. COZZENS & ELMER DEAN COZZENS, TRUSTEES OF THE COZZENS
LIVING TRUST DATED AUGUST 25, 2010
DIAMOND RESOURCES CO.
03/20/2012
03/19/2017
N/A
0.1875
Weld
3842660
7.33
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
CYNTHIA M. SPURLOCK, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/20/2012
03/19/2017
N/A
0.1875
Weld
3842657
3.67
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
MARLYS K. ALLISON, A WIDOW
DIAMOND RESOURCES CO.
03/27/2012
03/26/2017
N/A
0.1875
Weld
3840278
1.22
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
BRUCE G. DUELL, A MARRIED MAN
DIAMOND RESOURCES CO.
03/27/2012
03/26/2017
N/A
0.1875
Weld
3842655
1.22
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
CAROL S. FOWLER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/20/2012
03/19/2017
N/A
0.1875
Weld
3842652
3.67
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
IRENE DUELL, A WIDOW
DIAMOND RESOURCES CO.
03/27/2012
03/26/2017
N/A
0.1875
Weld
3842653
3.67
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
ARDIS L. KERNS, A/K/A ARDIS KERNS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/14/2012
03/13/2017
N/A
0.1875
Weld
3840282
1.82
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
LOIS E. KNITTLE & TONY D. KNITTLE, HER HUSBAND
DIAMOND RESOURCES CO.
03/23/2012
03/22/2017
N/A
0.1875
Weld
3842654
2.44
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
MARK STERLING RIDER, A SINGLE MAN
DIAMOND RESOURCES CO.
03/27/2012
03/26/2015
N/A
0.1875
Weld
3840284
0.30
HBP - Reines 1-1H
07N
60W
01
S2 NW, LOT3, LOT4
MIRIAM R. KEY AND WALLACE E. KEY, HER HUSBAND
DIAMOND RESOURCES CO.
03/22/2012
03/21/2017
N/A
0.1875
Weld
3842661
2.44
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
MARTHA H. SALSER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/23/2012
03/22/2017
N/A
0.1875
Weld
3842662
2.44
Undeveloped
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING
BY AND THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD
CONTINENTAL RESOURCES, INC.
09/17/2012
09/16/2015
N/A
0.2000
Weld
3876181
2.42
HBP - Dunn 1-13H
08N
62W
24
TRACT 5: "A STRIP OF LAND 20 FEET WIDE ADJACENT AND NORTH OF THE PRESENT HIGHWAY
RIGHT-OF-WAY, EXTENDING WESTWARD APPROXIMATELY 5280 FEET FROM THE EAST BOUNDARY
LINE OF SECTION 24, TO THE WEST BOUNDARY LINE OF SAID SECTION, TOWNSHIP 8 NORTH,
RANGE 62, WEST OF THE 6TH, P.M., CONTAINING 2.42 ACRES."
EDWARD M. ROBINSON, A SINGLE MAN
DIAMOND OPERATING, INC.
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3711059
2.69
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
C. WAYNE SMITH, A WIDOWER
DIAMOND OPERATING, INC.
07/28/2010
07/27/2015
Opt. Exr. 2 Yr
0.2000
Weld
3711058
1.01
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
WILLIAM EARL SMITH AND MERILYNNE R. SMITH, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3720659
1.01
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
EARL J. ROBINSON AND MARY M. ROBINSON, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
07/29/2010
07/28/2015
Opt. Exr. 2 Yr
0.2000
Weld
3714319
2.69
Undeveloped
09N
61W
04
S2 NE, LOT1, LOT2
FRANKLIN R. GRAY, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
08/27/2010
08/26/2015
Opt. Exr. 2 Yr
0.2000
Weld
3727574
2.52
Undeveloped
09N
61W
4
S2 NE, LOT1, LOT2
B. THOMAS GRAY, A/K/A BRETT T. GRAY, A MARRIED MAN
DIAMOND OPERATING, INC.
08/27/2010
08/26/2015
Opt. Exr. 2 Yr
0.2000
Weld
3729821
2.52
Undeveloped
09N
61W
4
S2 NE, LOT1, LOT2
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
09/22/2010
09/21/2015
Opt. Exr. 2 Yr
0.2000
Weld
3724812
0.50
Undeveloped
09N
61W
4
S2 NE, LOT1, LOT2

 
 
Page 58 of 59

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Effective
Date
Expiration Date
Option
Term
Royalty
County
Book/Page
/Desc
Company
Net
Lease
Status
TWN
RNG
SEC
Description
RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
09/30/2010
09/29/2015
Opt. Exr. 2 Yr
0.2000
Weld
3724811
0.50
Undeveloped
09N
61W
4
S2 NE, LOT1, LOT2
DIANA LEE MARTINEZ, A WIDOW
DIAMOND RESOURCES CO.
09/20/2013
09/19/2016
New lease Purchased in lieu of Ext.
0.1875
Weld
3975656
80.00
Undeveloped
10N
61W
32
SE
               
27989.88
         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 59 of 59

--------------------------------------------------------------------------------

 
EXHIBIT B
 
WELLS
 

  
API
OPERATOR
WELL
SEC
TWP
RNG
COUNTY
ST
CLR WI BPO
CLR NRI BPO
CLR WI APO

200%
CLR NRI APO

200%
                         
1
0512334825
CONTINENTAL RESOURCES, INC.
BUCHNER 1-2H
2, 11
7N
60W
WELD
CO
0.97796398
0.78237120
0.69255460
0.55404370
2
0512336703
CONTINENTAL RESOURCES, INC.
BUCHNER 2-2H
2, 11
7N
60W
WELD
CO
0.97796398
0.78237119
0.69255460
0.55404370
3
0512334697
CONTINENTAL RESOURCES, INC.
DUNN 1-13H
13, 24
8N
62W
WELD
CO
0.80064828
0.64020330
0.58007188
0.46434311
4
0512334199
CONTINENTAL RESOURCES, INC.
HAHN 1-4H
4
7N
62W
WELD
CO
1.00000000
0.83755851
0.49921997
0.39937599
5
0512335277
CONTINENTAL RESOURCES, INC.
LEGGETT 1-5H
5
7N
60W
WELD
CO
0.84499938
0.68290075
0.49993751
0.39995002
6
0512333692
CONTINENTAL RESOURCES, INC.
MARCONI 1-1H
1, 12
7N
62W
WELD
CO
0.81277956
0.66589079
0.58171875
0.47958798
7
0512334205
CONTINENTAL RESOURCES, INC.
PERRIN 1-10H
10
7N
62W
WELD
CO
0.50000000
0.40172120
0.47705078
0.38164063
8
0512334144
CONTINENTAL RESOURCES, INC.
PLANCK 1-14H
14, 23
8N
62W
WELD
CO
0.86302084
0.69304037
0.85989584
0.69030599
9
0512334880
CONTINENTAL RESOURCES, INC.
REINES 1-1H
1
7N
60W
WELD
CO
0.91631730
0.73491254
0.35899945
0.28719955
10
0512334161
CONTINENTAL RESOURCES, INC.
STAUDINGER 1-31H
6, 31
7N, 8N
61W
WELD
CO
0.84893519
0.70213746
0.53479790
0.45018522
11
0512336841
CONTINENTAL RESOURCES, INC.
WALLACH 1-8H
8
7N
61W
WELD
CO
1.00000000
0.80809896
0.50000000
0.40000000
12
0512332689
BILL BARRETT CORPORATION
CASS FARMS 11-9H
9
7N
62W
WELD
CO
0.03645835
0.02916668
0.03645835
0.02916668
13
0512335246
DJ RESOURCES, LLC
CROW VALLEY-07-62-24-2H
24
7N
62W
WELD
CO
0.00000000
0.00000000
0.15625010
0.12500000
14
0512333954
BILL BARRETT CORPORATION
DUTCH LAKE 12-14H
14
6N
62W
WELD
CO
0.00000000
0.00000000
0.25170313
0.20136250
15
0512336370
CARRIZO OIL & GAS, INC.
GAFFNEY 1-32-8-61
29, 32
8N
61W
WELD
CO
0.25000000
0.20000000
0.25000000
0.20000000
16
0512333090
EOG RESOURCES, INC.
GRAVEL DRAW 9-9H
9
8N
61W
WELD
CO
0.14137500
0.11600000
0.14137500
0.11600000
17
5123336490
BILL BARRETT CORPORATION
GREASEWOOD 09-19H
19
6N
61W
WELD
CO
0.00000000
0.00000000
0.11854688
0.09483750
18
0512336338
CARRIZO OIL & GAS, INC.
PERGAMOS 1-4-34-7-60
4
7N
60W
WELD
CO
0.50000000
0.40000000
0.50000000
0.40000000
19
0512333822
CARRIZO OIL & GAS, INC.
PERGAMOS 1-4-44-7-60
4
7N
60W
WELD
CO
0.49996880
0.39997505
0.49996880
0.39997505
20
0512335804
CARRIZO OIL & GAS, INC.
PERGAMOS 2-4-34-7-60
9
7N
60W
WELD
CO
0.25000000
0.19687500
0.25000000
0.19687500
21
0512333956
CARRIZO OIL & GAS, INC.
PERGAMOS 2-4-44-7-60
9
7N
60W
WELD
CO
0.00000000
0.00000000
0.18750000
0.16218750
22
0512335685
CARRIZO OIL & GAS, INC.
PERGAMOS 3-11-7-60
3
7N
60W
WELD
CO
0.12489462
0.10147688
0.12489462
0.10147688
23
0512336336
CARRIZO OIL & GAS, INC.
PERGAMOS 3-3-7-60
3
7N
60W
WELD
CO
0.12489462
0.10147688
0.12489462
0.10147688
24
0512333955
CARRIZO OIL & GAS, INC.
PERGAMOS 3-44-7-60
3
7N
60W
WELD
CO
0.12489462
0.10147688
0.12489462
0.10147688
25
0512336337
CARRIZO OIL & GAS, INC.
PERGAMOS 4-3-7-60
3
7N
60W
WELD
CO
0.12489462
0.10147688
0.12489462
0.10147688
26
0512335423
CARRIZO OIL & GAS, INC.
PERGAMOS 8-41-7-60
8
7N
60W
WELD
CO
0.25000000
0.20000000
0.25000000
0.20000000
27
0512334279
CARRIZO OIL & GAS, INC.
ORLANDO HILL 22-24-7-60
22
7N
60W
WELD
CO
0.25000000
0.20000000
0.25000000
0.20000000
28
0512333944
CARRIZO OIL & GAS, INC.
Ross 1-2-8-61 (F/K/A Tobler 2-31-8-61)
2
8N
61W
WELD
CO
0.00000000
0.00000000
0.02804688
0.02304688
29
0512338040
BILL BARRETT CORPORATION
ROSENBERG 6-61-30-0164BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
30
0512338037
BILL BARRETT CORPORATION
NW ROSENBERG 6-61-30-0263BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
31
0512337834
BILL BARRETT CORPORATION
NE ROSENBERG 6-61-30-0560BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
32
0512337836
BILL BARRETT CORPORATION
NE ROSENBERG 6-61-30-0857BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
33
0512338039
BILL BARRETT CORPORATION
NW ROSENBERG 6-61-30-0362BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
34
0512337835
BILL BARRETT CORPORATION
NE ROSENBERG 6-61-30-0659BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
35
0512338038
BILL BARRETT CORPORATION
NW ROSENBERG 6-61-30-0461BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
36
0512337837
BILL BARRETT CORPORATION
NE ROSENBERG 6-61-30-0758BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
37
0512336557
CARRIZO OIL & GAS, INC.
SIEVERS 1-3-7-62
3
7N
62W
WELD
CO
0.05228000
0.04182000
0.05228000
0.04182000
38
0512336034
CARRIZO OIL & GAS, INC.
SLICK ROCK 2-17-11-7-60
17
7N
60W
WELD
CO
0.10625000
0.08514078
0.10625000
0.08514078
39
0512335475
NOBLE ENERGY, INC.
WASHBURN GX15-62HN
15
8N
62W
WELD
CO
0.00000000
0.00000000
0.13542188
0.10846777
40
0512334640
MINERAL RESOURCES, INC.
WESTMOOR 5 2-6-2
2
5N
66W
WELD
CO
0.00000000
0.00000000
0.50000000
0.40000000

 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
CONTINENTAL PURCHASE AGREEMENT
 
[Provided separately]
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D
 
ASSIGNMENT AND BILL OF SALE
 
THIS ASSIGNMENT AND BILL OF SALE (this “Assignment”), effective as of March 7,
2014 (the “Effective Time”), is made by Red Hawk Petroleum, LLC., a Nevada
limited liability company (“Assignor”), whose address is 4125 Blackhawk Plaza
Circle, Suite 201A, Danville, California 94506  to RJ Resources Corp., a
Delaware corporation (“Assignee”), whose address is 152 West 57th Street, 4th
Floor, New York, New York  10019. Assignor and Assignee shall be referred to
herein, collectively, as the “Parties.”
 
ARTICLE I
Granting and Habendum
 
For Ten Dollars ($10.00) and other good and valuable consideration, the receipt,
and sufficiency of which are hereby acknowledged, Assignor does hereby grant,
bargain, sell, transfer, convey, set over, assign and deliver unto Assignee, its
successors and assigns, effective for all purposes as of the Effective Time and
subject to the matters set forth herein, the Assigned Interests. The term
“Assigned Interests” shall mean fifty percent (50%) of Assignor’s right, title
and interest in and to the following, less and except the Excluded Assets:
 
(a)           the Interests;
 
(b)           the Wells;
 
(c)           the Equipment;
 
(d)           the Hydrocarbons;
 
(e)           the Easements;
 
(f)           the contract rights and permits set forth in Section 2.6 of the
Continental Purchase Agreement;
 
(g)           copies of the Records; and
 
(h)           the Continental Purchase Agreement and all benefits, burdens,
duties, liabilities and obligations accruing to Assignor thereunder, including
without limitation, indemnity payments, and any other rights of or payments to
Assignee thereunder, but excluding any purchase price adjustments thereunder
(which the parties agree inure wholly to Assignee).
 
NOTWITHSTANDING THE FOREGOING, the Assigned Interests shall not include, and
Assignor hereby excepts, reserves and excludes from the assignment contemplated
hereby the Excluded Assets.
 
Assignee expressly acknowledges that the assignment of the Assigned Interests is
made subject to the Continental Purchase Agreement and that Assignee agrees to
assume, bear and perform fifty percent (50%) of all duties and obligations
arising under the Continental Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Assignor hereby agrees to assume, bear and perform the Assumed
Obligations,  with respect to the Assigned Interests and the ownership or
operation thereof, attributable to periods after the Effective Time.
 
TO HAVE AND TO HOLD the Assigned Interests, together with all and singular the
rights, privileges, contracts and appurtenances, in any way appertaining or
belonging thereto, unto Assignee, its successors and assigns, forever, subject
to the matters set forth herein.
 
ARTICLE II
Special Warranty of Title and Disclaimers
 
2.01           Special Warranty of Title.  Assignor hereby agrees to warrant and
defend title to the Assigned Interests solely unto Assignee against every person
whomsoever lawfully claiming or to claim the same or any part thereof, by,
through or under Assignor, but not otherwise; subject, however, to the Permitted
Encumbrances (as such term is defined in the Continental Purchase Agreement) and
the other matters set forth herein and therein. In no event shall the foregoing
warranty extend to or be enforceable by any party other than Assignee,
specifically excluding Assignee’s successors and permitted assigns in all or
part of the Assigned Interests.
 
2.02           Disclaimer.  THE EXPRESS REPRESENTATIONS AND WARRANTIES OF
ASSIGNOR CONTAINED IN THE AGREEMENT BETWEEN ASSIGNOR AND ASSIGNEE ARE EXCLUSIVE
AND ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED OR
STATUTORY.  EXCEPT FOR THE EXPRESS REPRESENTATIONS OF ASSIGNOR IN THE AGREEMENT
AND THE SPECIAL WARRANTY OF TITLE IN THIS ASSIGNMENT, ASSIGNEE ACKNOWLEDGES THAT
ASSIGNOR HAS NOT MADE AND ASSIGNOR HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND
ASSIGNEE HEREBY EXPRESSLY WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS,
IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO PRODUCTION RATES,
RECOMPLETION OPPORTUNITIES, DECLINE RATES OR THE QUALITY, QUANTITY,
RECOVERABILITY OR VOLUME OF THE RESERVES OF HYDROCARBONS, IF ANY, ATTRIBUTABLE
TO THE ASSIGNED INTERESTS.  EXCEPT FOR THE EXPRESS REPRESENTATIONS OF ASSIGNOR
IN THE  AGREEMENT, ASSIGNOR EXPRESSLY DISCLAIMS AND NEGATES, AND ASSIGNEE HEREBY
WAIVES, (a) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED
OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (c) ANY IMPLIED OR
EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (d) ANY
IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM DEFECTS, WHETHER KNOWN OR UNKNOWN,
(e) ANY AND ALL IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAW, (f) ANY
IMPLIED OR EXPRESS WARRANTY REGARDING ENVIRONMENTAL LAWS, THE RELEASE OF
MATERIALS INTO THE ENVIRONMENT, OR PROTECTION OF THE ENVIRONMENT OR HEALTH, (g)
THE CONTENT OR ACCURACY OF ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT,
OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, RELATING TO
THE ASSIGNED INTERESTS, AND (h) THE MAINTENANCE, REPAIR, CONDITION, QUALITY,
SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSIGNED INTERESTS.  IT IS THE
EXPRESS INTENTION OF ASSIGNEE AND ASSIGNOR THAT THE PERSONAL PROPERTY,
EQUIPMENT, INVENTORY, MACHINERY AND FIXTURES INCLUDED IN THE ASSIGNED INTERESTS
SHALL BE CONVEYED TO ASSIGNEE, AND ASSIGNEE SHALL ACCEPT SAME, AS IS , WHERE IS,
WITH ALL FAULTS AND DEFECTS AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR
AND ASSIGNEE REPRESENTS TO ASSIGNOR THAT ASSIGNEE WILL MAKE OR CAUSE TO BE MADE
SUCH  INSPECTIONS WITH RESPECT TO SUCH PERSONAL PROPERTY, EQUIPMENT,  INVENTORY
MACHINERY AND FIXTURES AS ASSIGNEE DEEMS APPROPRIATE.  ASSIGNOR AND ASSIGNEE
AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE, THE
DISCLAIMERS OF CERTAIN WARRANTIES CONTAINED IN THIS SECTION ARE “CONSPICUOUS”
DISCLAIMERS FOR THE PURPOSES OF ANY APPLICABLE LAW, RULE OR ORDER.  ASSIGNEE
AGREES THAT THE FOREGOING WAIVERS ARE A MATERIAL AND INTEGRAL PART OF THIS
TRANSACTION AND THE CONSIDERATION THEREOF.
 
 
2

--------------------------------------------------------------------------------

 
ASSIGNEE ACKNOWLEDGES THAT IN THE PAST THERE MAY HAVE BEEN SPILLS OF WASTES,
CRUDE OIL, PRODUCED WATER, OR OTHER MATERIALS (INCLUDING, WITHOUT LIMITATION,
ANY TOXIC, HAZARDOUS OR EXTREMELY HAZARDOUS SUBSTANCES) ONTO THE LANDS
ASSOCIATED WITH THE ASSIGNED INTERESTS.  IN ADDITION, SOME PRODUCTION EQUIPMENT,
OTHER PERSONAL PROPERTY OR FIXTURES MAY CONTAIN ASBESTOS AND/OR NATURALLY
OCCURRING RADIOACTIVE MATERIAL (HEREINAFTER REFERRED TO AS “NORM”).  IN THIS
REGARD, ASSIGNEE EXPRESSLY UNDERSTANDS AND ACKNOWLEDGES THAT NORM OR ASBESTOS
MAY AFFIX OR ATTACH ITSELF TO THE INSIDE OF WELLS, MATERIALS AND EQUIPMENT AS
SCALE OR IN OTHER FORMS, THAT SAID WELLS, MATERIALS, EQUIPMENT AND FIXTURES
LOCATED ON THE LANDS ASSOCIATED WITH THE ASSIGNED INTERESTS SUBJECT TO THE
AGREEMENT MAY CONTAIN NORM OR ASBESTOS AND THAT NORM OR ASBESTOS-CONTAINING
MATERIAL MAY HAVE BEEN BURIED OR OTHERWISE DISPOSED OF ON SUCH LANDS.  ASSIGNEE
ALSO EXPRESSLY UNDERSTANDS THAT SPECIAL PROCEDURES MAY BE REQUIRED FOR THE
REMEDIATION, REMOVAL, TRANSPORTATION AND DISPOSAL OF ASBESTOS, NORM OR OTHER
MATERIALS FROM THE ASSIGNED INTERESTS AND ASSOCIATED LANDS WHERE SUCH MATERIAL
MAY BE FOUND AND THAT, ASSIGNEE ASSUMES ALL LIABILITY FOR OR IN CONNECTION WITH
THE ASSESSMENT, CONTAINMENT REMOVAL REMEDIATION, TRANSPORTATION AND DISPOSAL OF
ALL SUCH MATERIALS, IN ACCORDANCE WITH ALL PAST, PRESENT OR FUTURE APPLICABLE
LAWS, RULES, REGULATIONS AND OTHER REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY OR
JUDICIAL ENTITIES HAVING JURISDICTION THEREOF AND ALSO WITH THE TERMS AND
CONDITIONS OF ALL APPLICABLE LEASES AND CONTRACTS, REGARDLESS OF WHETHER CAUSED
OR CONTRIBUTED TO BY THE SOLE, JOINT, COMPARATIVE OR CONCURRENT NEGLIGENCE,
STRICT LIABILITY OR OTHER FAULT OF ANY OF THE ASSIGNOR INDEMNITEES BUT NOT THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ASSIGNOR INDEMNITEES.
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE III
Miscellaneous
 
3.01           Construction.  The captions in this Assignment are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Assignment. Assignor and
Assignee acknowledge that they have participated jointly in the negotiation and
drafting of this Assignment and as such they agree that if an ambiguity or
question of intent or interpretation arises hereunder, this Assignment shall not
be construed more strictly against one party than another on the grounds of
authorship.
 
3.02           No Third Party Beneficiaries. Nothing in this Assignment shall
provide any benefit to any third party or entitle any thirty party to any claim,
cause of action, remedy or right of any kind, it being the intent of the parties
hereto that this Assignment shall otherwise not be construed as a third party
beneficiary contract.
 
3.03           Successors and Assigns.  This Assignment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.
 
3.04           Counterpart Execution. This Assignment may be executed in any
number of counterparts, and each counterpart hereof shall be effective as to
each party that executes the same whether or not all of such parties execute the
same counterpart. If counterparts of this Assignment are executed, the signature
pages from various counterparts may be combined into one composite instrument
for all purposes. All counterparts together shall constitute only one
Assignment, but each counterpart shall be considered an original.
 
3.05           Recording.  To facilitate the recording or filing of this
Assignment, the counterpart to be recorded in a given county may contain only
that portion of the exhibits that describes Assigned Interests located in that
county. In addition to filing this Assignment, the parties hereto shall execute
and file with the appropriate authorities, whether federal, state or local, all
forms or instruments required by applicable law to effectuate the conveyance
contemplated hereby. Said instruments shall be deemed to contain all of the
exceptions, reservations, rights, titles and privileges set forth herein as
fully as though the same were set forth in each such instrument. The interests
conveyed by such separate assignments are the same, and not in addition to the
Assigned Interests conveyed herein.
 
3.06           Purchase Agreement. This Assignment is subject to all of the
terms and conditions of that certain Purchase and Sale Agreement (the “Purchase
Agreement”) dated March 7, 2014 between Assignor and Assignee. In the event of a
conflict between the terms and conditions of this Assignment and the terms and
conditions of the Purchase Agreement, the terms and conditions of the Purchase
Agreement shall control and prevail.
 
3.07           Exhibits.  All exhibits attached hereto are hereby incorporated
herein and made a part hereof for all purposes, as if set forth in full
herein.  References in such exhibits to instruments on file in the public
records are hereby incorporated by reference herein for all purposes.
 
3.08           Further Assurances.  The Parties shall use their reasonable
efforts in good faith to execute all instruments and take all other action
reasonably necessary to consummate the transactions contemplated by this
Assignment and the Purchase Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Assignment is executed by the parties on the date of
their respective acknowledgments below, but shall be effective for all purposes
as of the Effective Time.
 
ASSIGNOR:
 
RED HAWK PETROLEUM, LLC
 
 
By:  /s/ Frank Ingriselli
Frank Ingriselli
Authorized Person
 





ACKNOWLEDGMENT


STATE OF ______________


COUNTY OF ____________


Before me on this ____ day of March, 2014, before me appeared Frank Ingriselli,
to me personally known, who being by me duly sworn, did say that he is
authorized to execute said instrument on behalf of Red Hawk Petroleum, LLC and
that said instrument was signed on behalf of said company, was the free act and
deed of said company and that he executed the same as his free act and deed.




______________________________________
(Signature)


______________________________________
(Typed or printed name)


Notary ID No.                                                                


My commission
expires                                                               
 
 
 
 

--------------------------------------------------------------------------------

 
[ex10-15dacknowledgmnt.jpg]

 


 
 

--------------------------------------------------------------------------------

 
 
ASSIGNEE:
 
RJ RESOURCES CORP.
 
 
By:  /s/ David Steinberg
David Steinberg
Authorized Signatory

 
ACKNOWLEDGMENT


STATE OF NY


COUNTY OF NY


Before me on this 6 day of March, 2014, before me appeared David Steinberg, to
me personally known, who being by me duly sworn, did say that he is authorized
to execute said instrument on behalf of RJ Resources Corp. and that said
instrument was signed on behalf of said company, was the free act and deed of
said company and that he executed the same as his free act and deed.
 

   
NOTARY SEAL
MICHAEL A KIMELMAN
NOTARY PUBLIC-STATE OF NEW YORK
No. 01K16213031
Qualified in New York County
My Commission Expires November 02, 2017
 

/s/ Michael A. Kimelman
(Signature)
 
Michael A. Kimelman     
(Typed or printed name)
 
Notary ID No. 01K16213031
 
My commission expires  11-2-17
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 